Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

dated as of

 

September 7, 2012

 

among

 

INTERLINE BRANDS, INC.,

a New Jersey corporation,

 

WILMAR HOLDINGS, INC.

a Delaware corporation,

 

WILMAR FINANCIAL, INC.,

a Delaware corporation

 

as Borrowers

 

The Other Loan Parties Party Hereto,

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

KEYBANK NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION

and

TD BANK, N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

37

SECTION 1.03

Terms Generally

37

SECTION 1.04

Accounting Terms; GAAP

38

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01

Commitments

38

SECTION 2.02

Loans and Borrowings

38

SECTION 2.03

Requests for Revolving Borrowings

39

SECTION 2.04

Protective Advances

40

SECTION 2.05

Swingline Loans

41

SECTION 2.06

Letters of Credit

42

SECTION 2.07

Funding of Borrowings

45

SECTION 2.08

Interest Elections

46

SECTION 2.09

Termination and Reduction of Commitments; Increase in Commitments

47

SECTION 2.10

Repayment of Loans; Evidence of Debt

48

SECTION 2.11

Prepayment of Loans

49

SECTION 2.12

Fees

50

SECTION 2.13

Interest

50

SECTION 2.14

Alternate Rate of Interest

51

SECTION 2.15

Increased Costs

52

SECTION 2.16

Break Funding Payments

53

SECTION 2.17

Taxes

53

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

56

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.20

Defaulting Lenders

59

SECTION 2.21

Returned Payments

61

SECTION 2.22

Limitation on Permitted Discretion

61

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01

Organization; Powers

62

SECTION 3.02

Authorization; Enforceability

62

SECTION 3.03

Governmental Approvals; No Conflicts

62

SECTION 3.04

Financial Condition; No Material Adverse Effect

63

SECTION 3.05

Properties

63

SECTION 3.06

Litigation and Environmental Matters

63

SECTION 3.07

Compliance with Laws and Agreements

64

SECTION 3.08

Investment Company Status

64

 

i

--------------------------------------------------------------------------------


 

SECTION 3.09

Taxes

64

SECTION 3.10

ERISA

64

SECTION 3.11

Disclosure

64

SECTION 3.12

Material Agreements

65

SECTION 3.13

Solvency

65

SECTION 3.14

Insurance

65

SECTION 3.15

Capitalization and Subsidiaries

65

SECTION 3.16

Security Interest in Collateral

65

SECTION 3.17

Employment Matters

66

SECTION 3.18

Common Enterprise

66

SECTION 3.19

Permitted Indebtedness

66

SECTION 3.20

OFAC

66

SECTION 3.21

Patriot Act, Etc.

66

SECTION 3.22

Margin Regulations

67

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01

Effective Date

67

SECTION 4.02

Each Credit Event

70

 

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01

Financial Statements; Borrowing Base and Other Information

71

SECTION 5.02

Notices of Material Events

73

SECTION 5.03

Existence; Conduct of Business

74

SECTION 5.04

Payment of Obligations

74

SECTION 5.05

Maintenance of Properties

74

SECTION 5.06

Books and Records; Inspection Rights

74

SECTION 5.07

Compliance with Laws

75

SECTION 5.08

Use of Proceeds

75

SECTION 5.09

Insurance

75

SECTION 5.10

Appraisals

75

SECTION 5.11

Field Examinations

75

SECTION 5.12

Depository Banks

76

SECTION 5.13

Additional Collateral; Further Assurances

76

SECTION 5.14

Post-Closing Actions

77

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01

Indebtedness

77

SECTION 6.02

Liens

80

SECTION 6.03

Fundamental Changes

81

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

82

SECTION 6.05

Asset Sales

84

SECTION 6.06

Sale and Leaseback Transactions

86

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07

Swap Agreements

86

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

86

SECTION 6.09

Transactions with Affiliates

88

SECTION 6.10

Restrictive Agreements

89

SECTION 6.11

Amendment of Material Documents

89

SECTION 6.12

Fixed Charge Coverage Ratio

89

 

 

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01

Events of Default

90

SECTION 7.02

Right to Cure

92

 

 

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

Notices

96

SECTION 9.02

Waivers; Amendments

97

SECTION 9.03

Expenses; Indemnity; Damage Waiver

99

SECTION 9.04

Successors and Assigns

101

SECTION 9.05

Survival

104

SECTION 9.06

Counterparts; Integration; Effectiveness

105

SECTION 9.07

Severability

105

SECTION 9.08

Right of Setoff

105

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

105

SECTION 9.10

WAIVER OF JURY TRIAL

106

SECTION 9.11

Headings

106

SECTION 9.12

Confidentiality

106

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

107

SECTION 9.14

USA PATRIOT Act

107

SECTION 9.15

Disclosure

108

SECTION 9.16

Appointment for Perfection

108

SECTION 9.17

Interest Rate Limitation

108

SECTION 9.18

No Advisory or Fiduciary Duty

108

 

 

 

ARTICLE X

 

Loan Guaranty

 

SECTION 10.01

Guaranty

109

SECTION 10.02

Guaranty of Payment

109

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

109

SECTION 10.04

Defenses Waived

110

SECTION 10.05

Rights of Subrogation

110

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.06

Reinstatement; Stay of Acceleration

110

SECTION 10.07

Information

110

SECTION 10.08

Taxes

111

SECTION 10.09

Maximum Liability

111

SECTION 10.10

Contribution

112

SECTION 10.11

Liability Cumulative

112

 

 

 

ARTICLE XI

 

The Borrower Representative

 

SECTION 11.01

Appointment; Nature of Relationship

112

SECTION 11.02

Powers

113

SECTION 11.03

Employment of Agents

113

SECTION 11.04

Notices

113

SECTION 11.05

Successor Borrower Representative

113

SECTION 11.06

Execution of Loan Documents; Borrowing Base Certificate

113

SECTION 11.07

Reporting

113

 

 

 

SCHEDULES:

 

 

 

Commitment Schedule

 

Schedule 1.01 — Specified Properties

 

Schedule 2.06 — Existing Letters of Credit

 

Schedule 3.05 — Properties

 

Schedule 3.06 — Disclosed Matters

 

Schedule 3.12 — Material Agreements

 

Schedule 3.14 — Insurance

 

Schedule 3.15 — Capitalization and Subsidiaries

 

Schedule 5.14 — Post-Closing Actions

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.04 — Existing Investments

 

Schedule 6.10 — Existing Restrictions

 

Schedule 9.04(e) — Permitted Assignees

 

 

 

EXHIBITS:

 

 

 

Exhibit A-1 — Form of Assignment and Acceptance

 

Exhibit A-2 — Form of Assignment Notice

 

Exhibit B — Form of Borrowing Base Certificate

 

Exhibit C — Form of Compliance Certificate

 

Exhibit D — Form of Joinder Agreement

 

Exhibit E — Collateral Monitoring Reporting Requirements

 

Exhibit F — Form of Intercompany Subordinated Note

 

Exhibit G-1 — Form of U.S. Tax Certificate for Foreign Lenders That Are Not
Partnerships

 

Exhibit G-2 — Form of U.S. Tax Certificate for Foreign Participants That Are Not
Partnerships

 

Exhibit G-3 — Form of U.S. Tax Certificate for Foreign Participants That Are
Partnerships

 

Exhibit G-4 — Form of U.S. Tax Certificate for Foreign Lenders That Are
Partnerships

 

Exhibit H — Form of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit I — Form of Intercreditor Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of September 7, 2012 (as it may be amended or modified
from time to time, this “Agreement”), among INTERLINE BRANDS, INC., a New Jersey
corporation (the “Company”), WILMAR HOLDINGS, INC., a Delaware corporation
(“Wilmar Holdings”), and WILMAR FINANCIAL, INC., a Delaware corporation (“Wilmar
Financial”), as Borrowers, the other Loan Parties party hereto from time to
time, the Lenders party hereto and BANK OF AMERICA, N.A., as Administrative
Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of EBITDA of such Pro Forma Entity
(determined using such definitions as if references to Holdings, the Company and
any of their Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP.

 

“Acquired Entity or Business” has the meaning assigned to such term in the term
“EBITDA”.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any one or more
Loan Parties or Restricted Subsidiaries of Loan Parties (a) acquire all or
substantially all of the assets of any Person or any division or line of
business of any other Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquire (in one transaction or as the
most recent transaction in a series of related transactions) at least a majority
(in number of votes) of the Equity Interests in a Person which has ordinary
voting power for the election of directors or other similar management personnel
of a Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests in
a Person.

 

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or other obligations or otherwise and whether payable at or prior
to the consummation of such Permitted Acquisition or deferred for payment at any
time in the future, whether or not such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
“earn-outs” and other agreements to make any payment the amount of which, or the
terms of payment of which are, in any respect subject to, or contingent upon,
the revenues, income, cash flow or profits of any Person, business or operating
division.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent/Arranger Persons” has the meaning assigned to such term in Section 9.03.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) LIBOR for a 30 day Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or LIBOR shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or LIBOR, respectively.

 

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the Average Utilization during the
preceding calendar quarter; provided that until the end of the first fiscal
quarter after the Effective Date, the “Applicable Commitment Fee Rate” shall be
the applicable rate per annum set forth below in Category 2:

 

Average Utilization

 

Commitment Fee
Rate

 

Category 1

Average Utilization > 50%

 

0.250

 

 

 

 

 

Category 2

Average Utilization < 50%

 

0.375

 

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Commitments of all Revolving Lenders (if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the aggregate Revolving Exposures at that time); provided
that in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Commitment shall be disregarded in the calculation and
(b) with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Commitments; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”,
as the case may be, based upon the Borrowers’ average daily Availability for the
most recent fiscal quarter determined as of the most recent determination date,
provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrowers’ financial statements and Compliance Certificate
for the Borrowers’ first fiscal quarter ending after the Effective Date, the
“Applicable Rate” shall be the applicable rate per annum in the Category set
forth below for Availability as determined on the Effective Date after giving
effect to all Borrowings, the issuance (or deemed issuance) of any Letters of
Credit and the payment of all fees and expenses due hereunder on the Effective
Date:

 

Availability

 

Revolver
ABR Spread

 

Revolver
Eurodollar Spread

 

Category 1

> $150,000,000

 

0.50

 

1.50

 

 

 

 

 

 

 

Category 2

> $75,000,000 but < $150,000,000

 

0.75

 

1.75

 

 

 

 

 

 

 

Category 3

< $75,000,000

 

1.00

 

2.00

 

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrowers based upon the Borrowers’
Borrowing Base Certificates delivered pursuant to Section 5.01(e) and (b) each
change in the Applicable Rate shall be effective during the period commencing on
the first day of the calendar month following the receipt by the Administrative
Agent of the financial statements and Compliance Certificate for the fiscal
quarter or, in the case of the last fiscal quarter of each year, the calendar
year then ended pursuant to Section 5.01(a) or (b), as applicable, and ending on
the date immediately preceding the effective date of the next such change;
provided that, the Applicable Rate in Category 2 or Category 3 above determined
as of the end of such fiscal quarter shall decrease by 0.25% if the Fixed Charge
Coverage Ratio for the period of four consecutive fiscal quarters ending on the
last day of such fiscal quarter is greater than 1.50:1.00.  Availability shall
be deemed to be in Category 3 at the option of the Administrative Agent or at
the request of the Required Lenders if the Borrowers fail to deliver a Borrowing
Base Certificate required to be delivered by it pursuant to Section 5.01(e),
during the period from the expiration of the time for delivery thereof until
such Borrowing Base Certificate is delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” means an assignment agreement entered into by an
assigning Lender and an assignee in the form of Exhibit A-1 or any other form
approved by the Administrative Agent and the Borrower Representative (which
approval, in the case of approvals by the Borrower Representative, (x) shall not
be unreasonably withheld or delayed and (y) shall be deemed given if no
objection is made within five Business Days of delivery of such form of
assignment to Borrower Representative).

 

3

--------------------------------------------------------------------------------


 

“Assignment Notice” mean an assignment notice entered into among an assigning
Lender, an assignee, the Administrative Agent, each Issuing Bank, the Swingline
Lender and, if applicable, the Borrower Representative in the form of Exhibit
A-2.

 

“Available Commitment” means, at any time, the Commitments then in effect minus
the Revolving Exposure of all Revolving Lenders at such time.

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Commitments and (ii) the Borrowing Base, minus (b) the Aggregate Credit
Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Average Utilization” means, for any period, the quotient, expressed as a
percentage, of (a) the average daily Revolving Exposure of all Lenders divided
by (b) the average daily Commitments.

 

“BofA” means Bank of America, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, electronic funds transfers, wire transfers,
e-payables, lockbox services, return items, overdrafts and interstate depository
network services).

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserve” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” or “Borrowers” means, individually or collectively, the Company,
Wilmar Holdings, Wilmar Financial and any other Person who becomes a party to
this Agreement as a Borrower pursuant to a Joinder Agreement.

 

“Borrower Representative” has the meaning assigned to such term in Section
11.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

 

“Borrowing Base” means, at any time, the sum of:

 

4

--------------------------------------------------------------------------------


 

(a)           the product of (i) 85% multiplied by (ii) the Borrowers’ Eligible
Accounts at such time, plus

 

(b)           the lesser of (i) the product of (x) 70% multiplied by (y) the
Borrowers’ Eligible Inventory, valued at the lower of cost (net of rebates and
discounts) or market value, determined in a manner consistent with practices on
the Effective Date, at such time and (ii) the product of 85% multiplied by the
Net Orderly Liquidation Value of the Borrowers’ Eligible Inventory, minus

 

(c)           Reserves.

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Borrowing Base, with any such changes to be effective three (3)
days after delivery of notice thereof to the Borrower Representative and the
Lenders.  The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(e) of this Agreement.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (or another form as may, from time to time,
be mutually agreed by the Borrower Representative and the Administrative Agent),
setting forth the Borrower Representative’s calculation of the Borrowing Base.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Buyers Access” means Buyers Access LLC, a Delaware limited liability company.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries prepared in accordance with GAAP, but
excluding (i) any such expenditure made to restore, replace or rebuild property
to the condition of such property immediately prior to any damage, loss,
destruction or condemnation of such property, to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation, (ii) any such
expenditure (or commitment to expend money) to the extent such expenditure is or
will be made with proceeds of the sale or trade of an asset similar to the asset
being purchased or otherwise acquired, (iii) any such expenditure (or commitment
to expend money) to the extent such expenditure is or will be part of a
Permitted Acquisition and (iv) any such expenditure (or commitment to expend
money) to the extent such expenditure does not exceed an amount equal to the net
proceeds of an issuance of Equity Interests by Holdings (provided that (x) the
Company has notified the Administrative Agent at or prior to the time of such
issuance that the Company and/or one or more of its Restricted Subsidiaries
intended to utilize all or a portion of such proceeds to fund such expenditure
(and describing the contemplated use and estimated amount of such expenditure)
and (y) such expenditure is made (or a commitment to make such expenditure is
entered into) within ninety days of the issuance of such Equity Interests).

 

5

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that the term “Capital Lease Obligations” shall not include any
obligations that are excluded from the definition of “Indebtedness” pursuant to
the proviso thereto.

 

“Cash Pooling Arrangements” means a deposit account arrangement among a single
depository institution and one or more Foreign Subsidiaries of the Company
involving the pooling of cash deposits and overdrafts in respect of one or more
deposit accounts (each located outside of the United States and any States and
territories thereof) with such institution by such Foreign Subsidiaries for cash
management purposes.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than one or more Permitted
Holders, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; (b) Holdings shall cease to own, free and clear of all Liens or
other encumbrances (other than Liens permitted under clause (a) or (e) of the
definition of Permitted Encumbrances and under Section 6.02(a) and (l)), 100% of
the outstanding voting Equity Interests of the Company on a fully diluted basis;
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated; (d) the
occurrence of a “Change of Control”, as defined in the Notes Documents; or (e)
the Company shall cease to own, directly or indirectly and free and clear of all
Liens or other encumbrances (other than Liens permitted under clause (a) of the
definition of Permitted Encumbrances and under Section 6.02(a) and (l)), 100% of
the outstanding voting Equity Interests of each other Restricted Subsidiary that
is designated as a Borrower, on a fully diluted basis, unless prior to or
concurrently with such cessation, such Restricted Subsidiary shall have ceased
to be a Loan Party in accordance herewith.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, that notwithstanding anything herein to the
contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to any law (including the Code), treaty,
regulation or rule (or in the official interpretation of any law, treaty,
regulation or rule by any Governmental Authority (including a court)) relating
to U.S. income taxation.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

6

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means Wells Fargo Bank, National Association, U.S.
Bank National Association, KeyBank National Association and TD Bank, N.A.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that in any such case may at any time
pursuant to the Collateral Documents be or become subject to a security interest
or Lien in favor of the Administrative Agent, on behalf of itself and the
Lenders, to secure the Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Deposit Account” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time and
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Protective
Advances, Letters of Credit and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Credit Exposure hereunder, as such commitment may be reduced or increased from
time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on the Commitment Schedule, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
“Commitments” means the aggregate of each Lender’s Commitment hereunder.  The
initial amount of the Commitments is $275,000,000.

 

“Commitment Letter” means the Project Isabelle Commitment Letter dated as of May
29, 2012 from the Lead Arrangers and BofA to MergerSub, together with all
exhibits thereto.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Company” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Company Disclosure Letter” means the disclosure letter delivered to Newco by
Holdings concurrently with the execution and delivery of the Merger Agreement
(as in effect on May 29, 2012).

 

“Company Material Adverse Effect” has the meaning assigned to such term in the
Commitment Letter.

 

7

--------------------------------------------------------------------------------


 

“Company Notes” means the notes due 2018 issued by the Company pursuant to the
Company Notes Indenture and the Indebtedness represented thereby.

 

“Company Notes Documents” means the Company Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Company
Notes or providing for any Guarantee, obligation, security or other right in
respect thereof.

 

“Company Notes Indenture” means the Indenture, dated as of November 16, 2010,
among Holdings, the Company, the Subsidiaries listed therein and Wells Fargo
Bank, National Association, as trustee, in respect of the Company Notes, as
amended by that certain First Supplemental Indenture dated June 19, 2012 and by
that certain Second Supplemental Indenture dated June 27, 2012 (the “Second
Supplemental Indenture”).

 

“Company SEC Documents” has the meaning assigned to such term in the Merger
Agreement.

 

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).

 

“Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of any present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Document).

 

“Consolidated Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Holdings and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any increase to or
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition), consisting of
Indebtedness for borrowed money, Capital Lease Obligations and debt obligations
evidenced by promissory notes or similar instruments, in each case secured by
Liens, minus (b) the aggregate amount of cash and Permitted Investments held in
accounts on the consolidated balance sheet of Holdings and the Restricted
Subsidiaries as at such date to the extent the use thereof for application to
payment of Indebtedness is not prohibited by law or any contract to which any
such Person is a party.

 

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of Holdings and
the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Holdings and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any increase to or
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition or the Transactions),
consisting of Indebtedness for borrowed money, Capital Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments, minus
(b) the aggregate amount of cash and Permitted Investments held in accounts on
the consolidated balance sheet of Holdings and the Restricted Subsidiaries as at
such date to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which any such Person
is a party.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Debt to EBITDA Ratio” means as of any date of determination,
the ratio of (a) Consolidated Total Debt as of such date to (b) Indenture EBITDA
for the Reference Period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “EBITDA”.

 

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “EBITDA”.

 

“Covenant Trigger Period” means (a) each period commencing on any day that an
Event of Default occurs, and continuing until such Event of Default has been
cured or waived and (b) each period commencing on any day that Availability is
less than the greater of (i) $25,000,000 and (ii) 10% of the Commitments, and
continuing until, during the preceding 30 consecutive days, Availability has at
all times exceeded the greater of (A) $25,000,000 and (B) 10% of the
Commitments.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, and (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

“Cure Period” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning assigned to such term in Section 7.02(a).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified any Borrower, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or, at the discretion of the Administrative
Agent, has a parent company that has become or is insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has had a similar Person
charged with the reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or, at the discretion of the Administrative
Agent, has a parent company that has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it or has had a similar Person charged with the

 

9

--------------------------------------------------------------------------------


 

reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company by a Governmental Authority.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by any Borrower or a Restricted Subsidiary in connection
with a disposition to which the proviso to Section 6.05 applies that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Borrower Representative, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable disposition).

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable of the Borrowers in a manner consistent with current
and historical accounting practices of the Borrowers.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
of the Borrowers for the twelve (12) most recently ended fiscal months.

 

“Dilution Reserve” shall mean, at any date, the greater of (a) zero and (b) the
product of the applicable Dilution Ratio minus 5% multiplied by the Eligible
Accounts on such date.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary
(determined as if references to Holdings, the Company and the Restricted
Subsidiaries in the definition of EBITDA were references to such Sold Entity or
Business or Converted Unrestricted Subsidiary and its Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event: (a) matures or is mandatorily redeemable (other than
redeemable only for Equity Interests of such Person which is not itself
Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (b) is
convertible or exchangeable at the option of the holder for Indebtedness or
Disqualified Stock or (c) is mandatorily redeemable or must be purchased upon
the occurrence of certain events or otherwise, in whole or in part, in each
case, on or prior to ninety-one (91) days after the Maturity Date, except, in
the case of clauses (a) and (b), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means a Subsidiary that is incorporated or formed under
the laws of the United States of America, any state thereof or the District of
Columbia.

 

“Dominion Trigger Period” means (a) each period commencing on any day that an
Event of Default under Section 7.01(a), Section 7.01(b), Section 7.01(h) or
Section 7.01(i) occurs or, at the election of the Administrative Agent or the
Required Lenders, any other Event of Default occurs, and continuing until such
Event of Default has been cured or waived and (b) each period commencing on any
day that Availability is less than the greater of (i) $25,000,000 and (ii) 10%
of the Commitments, and continuing until, during the preceding 30 consecutive
days, Availability has at all times exceeded the greater of (A) $25,000,000 and
(B) 10% of the Commitments.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) provision for
income taxes for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary charges for such
period, (v) any impairment charge or asset write-off related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities pursuant to GAAP for such period, (vi) all losses from (A)
asset sales (other than asset sales in the ordinary course of business) during
such period and (B) investments recorded using the equity method during such
period, (vii) stock-based awards compensation expense for such period, (viii)
any other non-cash charges during such period (but excluding any non-cash charge
in respect of an item that was included in Net Income (other than accrual of
revenue in the ordinary course of business) in a prior period), (ix) the amount,
if any, of management, monitoring and consulting fees and expenses paid to the
Sponsors for such period, not to exceed $5,000,000 in any four quarter period,
(x) the amount, if any, of transaction fees and related expenses paid to the
Sponsors in connection with acquisitions, dispositions, recapitalizations,
refinancings and extraordinary transactions for such period, not to exceed (net
of reimbursable expenses) 1% of the transaction value for any such transaction,
(xi)(A) restructuring and other non-recurring expenses incurred during such
period, including severance costs, costs associated with office or plant
openings or closings and consolidation or relocation fees for such period and
(B) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to the issuance of Equity Interests, any investment permitted
hereunder (other than a Specified Investment), any permitted asset sale, or any
recapitalization, incurrence, repayment, amendment or modification of
Indebtedness permitted hereunder (in each case whether or not consummated but
excluding any of the foregoing paid or payable to the Sponsors under clause (ix)
or (x)) during such period; provided that in no event shall the sum of the
amounts under (A) and (B) of this clause (xi)  and the adjustments made in
clause (C)(2) below exceed 10% of EBITDA for such period (without giving effect
to the adjustments provided in this clause (xi) and in clause (C)(2)), (xii)
costs and expenses paid by the Borrowers in connection with the Transactions and
(xiii) any up-front fees, transaction costs, commissions, expenses or charges
related to any Permitted Acquisition or other Specified Investment (in each case
whether or not consummated but excluding any of the foregoing paid or payable to
the Sponsors under clause (ix) or (x)) during such period, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause (a)(viii)
taken in a prior period, (ii) any extraordinary gains for such period, (iii) any
non-cash items of income for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Net Income in any prior period), (iv) all gains from (A) asset
sales (other than asset sales in the ordinary course of business) during such
period and (B) investments recorded using the equity method during such period,
all calculated for Holdings and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP; provided that, to the extent included in Net
Income,

 

11

--------------------------------------------------------------------------------


 

(A)  there shall be excluded in determining EBITDA unrealized currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Swap
Agreements for currency exchange risk),

 

(B)  there shall be excluded in determining EBITDA for any period any
adjustments for unrealized gain or loss resulting from the application of
Statement of Financial Accounting Standards No. 133,

 

(C)  there shall be included in determining EBITDA for any period, without
duplication, (1) the Acquired EBITDA of any Person, property, business or asset
acquired by any of Holdings, the Company or any Restricted Subsidiary since the
beginning of such period to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by Holdings, the Company or such Restricted
Subsidiary (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary since the beginning of such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion), and (2) an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business
acquired since the beginning of such period (including the portion thereof
occurring prior to such acquisition) as specified in a Pro Forma Adjustment
Certificate and delivered to the Lenders and the Administrative Agent; provided
that in no event shall the sum of the adjustments under this clause (C)(2) and
the amounts under (A) and (B) of clause (xi) above exceed 10% of EBITDA for such
period (without giving effect to the adjustments provided in clause (xi) and
this clause (C)(2)), and

 

(D)  there shall be excluded in determining EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by any of Holdings, the Company or any
Restricted Subsidiary since the beginning of such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Accounts” means each Account of a Borrower that, at the time of
creation and at all times thereafter, is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (x)
below. Eligible Accounts shall not include any Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance described in clause (a) of
the definition thereof, provided that, eligibility of Accounts shall be reduced
by the amount of such Permitted Encumbrance and (iii) any Lien permitted under
Section 6.02(l);

 

12

--------------------------------------------------------------------------------


 

(c)           with respect to which (i) the scheduled due date is more than 120
days after the original invoice date, (ii) is unpaid more than 90 days after the
date of the original invoice therefor or more than 60 days after the original
due date, or (iii) has been written off the books of the Borrowers or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from an Account Debtor which
are unpaid more than 90 days from the date of invoice or more than 60 days from
the due date);

 

(d)           which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrowers exceeds 15% (or such higher percentage as the Administrative Agent may
establish for such Account Debtor from time to time but not to exceed 20%) of
the aggregate amount of Eligible Accounts, in each case, only to the extent of
such excess;

 

(f)            with respect to which any covenant, representation, or warranty
relating to such Account contained in this Agreement or in the Security
Agreement has been breached or is not true;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by (x) an
invoice or (y) other documentation reasonably satisfactory to the Administrative
Agent which in either case has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon the Borrowers’ completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis (except with respect to up to $1,000,000 of such
Accounts in the aggregate) or (vi) relates to payments of interest;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower or if such Account was invoiced
more than once;

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator, unless
the payment of Accounts owed by such Account Debtor is secured by assets of, or
guaranteed by, in either case in a manner satisfactory to the Administrative
Agent, a Person that is acceptable to the Administrative Agent, (iii) filed, or
had filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

13

--------------------------------------------------------------------------------


 

(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. (including any state, commonwealth or
territory thereof that has adopted Revised Article 9 of the Uniform Commercial
Code) or Canada or (ii) is not organized under applicable law of the U.S., any
state of the U.S., any commonwealth or territory of the U.S. (in each case that
has adopted Revised Article 9 of the Uniform Commercial Code), Canada, or any
province of Canada unless, in either case, such Account is backed by a letter of
credit acceptable to the Administrative Agent in its Permitted Discretion so
long as (A) the Administrative Agent has “control” (as defined in the UCC) over
such letter of credit (and if such letter of credit is in tangible form, such
letter of credit is in the possession of the Administrative Agent) and (B) such
letter of credit is directly drawable by the Administrative Agent);

 

(m)          which is owed in any currency other than dollars;

 

(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit acceptable to the
Administrative Agent in its Permitted Discretion so long as (A) the
Administrative Agent has “control” (as defined in the UCC) over such letter of
credit (and if such letter of credit is in tangible form, such letter of credit
is in the possession of the Administrative Agent) and (B) such letter of credit
is directly drawable by the Administrative Agent), or (ii) the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Administrative Agent in such Account have been complied
with to the Administrative Agent’s satisfaction;

 

(o)           which is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Loan Party; provided that portfolio companies of the
Sponsors that do business with a Borrower in the ordinary course of business
will not be treated as Affiliates for purposes of this clause (o);

 

(p)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)           which is subject to any counterclaim, deduction, defense, setoff
or dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute unless (i) the Administrative Agent, in its Permitted
Discretion, has established appropriate Reserves and determines to include such
Account as an Eligible Account or (ii) such Account Debtor has entered into an
agreement reasonably acceptable to the Administrative Agent to waive such
rights;

 

(r)            which is evidenced by any promissory note, chattel paper, or
instrument;

 

(s)           which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction;

 

(t)            with respect to which such Borrower has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Account;

 

14

--------------------------------------------------------------------------------


 

(u)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

 

(v)           which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;

 

(w)          which was created on cash on delivery terms; or

 

(x)            which the Administrative Agent determines may not be paid by
reason of the Account Debtor’s inability to pay or which the Administrative
Agent otherwise determines is unacceptable for any reason whatsoever in the
exercise of its Permitted Discretion.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder (other than by virtue of clause (x) above),
such Borrower or the Borrower Representative shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.  In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Borrower to reduce the amount of such Account.

 

“Eligible Inventory” means all Inventory of a Borrower that, at the time of
purchase and at all times thereafter was not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through
(p) below. Eligible Inventory shall not include any Inventory:

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance described in clause (a) or
(b) of the definition thereof, provided that, (A) with respect to any such
Permitted Encumbrance described in clause (a) of the definition thereof,
eligibility of Inventory shall be reduced by the amount of such Permitted
Encumbrance and (B) with respect to any such Permitted Encumbrance described in
clause (b) of the definition thereof, the requirements of clause (h) or
(i) below are satisfied and (iii) any Lien permitted under Section 6.02(l);

 

(c)           which is, in the Administrative Agent’s Permitted Discretion, slow
moving or obsolete (unless taken into account in the most recent Inventory
Appraisal and the value of Eligible Inventory in the Borrowing Base is being
determined by reference to the Net Orderly Liquidation Value thereof),
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

 

(d)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in any material respect and which does not conform in any material
respect to any applicable standards imposed by any Governmental Authority;

 

15

--------------------------------------------------------------------------------


 

(e)           in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)            which is not finished goods or which constitutes work-in-process,
raw materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

 

(g)           which is not located in the U.S. (including any state,
commonwealth or territory thereof that has adopted Revised Article 9 of the
Uniform Commercial Code) or is in transit with a common carrier from vendors and
suppliers;

 

(h)           which is located in any location leased by such Borrower unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Rent Reserve has been established by the Administrative
Agent;

 

(i)            which is (i) located in any third party warehouse or is in the
possession of a bailee (other than a third party processor), unless (A) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (B) an appropriate Reserve has been established by the Administrative
Agent in its Permitted Discretion, and (ii) not evidenced by a Document;

 

(j)            which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;

 

(k)           which is the subject of a consignment by such Borrower as
consignor, unless (i) a protective UCC-1 financing statement has been properly
filed against the consignee (as assigned to the Administrative Agent), and
(ii) there is a written agreement acknowledging that such Inventory is held on
consignment, that such Borrower retains title to such Inventory, that no Lien
arising by, through or under such consignee has attached or will attach to such
Inventory and requiring consignee to segregate the consigned Inventory from the
consignee’s other personal or movable property and having other terms consistent
with such Borrower’s past practices for consigned Inventory; provided
that, Inventory at a vendor managed location under the control of a Borrower and
subject to a written agreement in which such vendor acknowledges such Borrower’s
title to such Inventory shall not be considered the subject of a consignment;

 

(l)            which is perishable;

 

(m)          which contains or bears any intellectual property rights licensed
to the Borrowers unless the Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

 

(n)           which is not reflected in a current perpetual inventory report of
the Borrowers;

 

(o)           for which reclamation rights have been asserted by the seller; or

 

16

--------------------------------------------------------------------------------


 

(p)           which the Administrative Agent otherwise determines is
unacceptable for any reason whatsoever in the exercise of its Permitted
Discretion.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder (other than pursuant to clause (p) above), such
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters to the extent related to Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning assigned to such term in the UCC.

 

“Equity Contribution” means the cash equity contributions (including any
roll-over equity contributions from minority investors) in the form of common
equity (unless otherwise agreed in the discretion of the Lead Arrangers) made
directly or indirectly by the Permitted Holders to Newco in an aggregate amount
equal to at least 30% of the pro forma capitalization of Holdings after the
consummation of the Merger.

 

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any

 

17

--------------------------------------------------------------------------------


 

notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by any
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to LIBOR.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Subsidiary that is prohibited by any Requirement of Law from
guaranteeing the Secured Obligations, (c) (i) any direct or indirect Domestic
Subsidiary of a Foreign Subsidiary (that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code) and (ii) any Domestic Subsidiary,
substantially all of the direct or indirect assets of which are Equity Interests
of one or more “controlled foreign corporations” within the meaning of
Section 957 of the Code, (d) any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition financed with or subject to secured Indebtedness incurred
pursuant to Section 6.01(l) or Section 6.01(t) and each Restricted Subsidiary
thereof that guarantees such Indebtedness to the extent and so long as the
financing documentation relating thereto prohibits such Restricted Subsidiary
from guaranteeing, or granting a Lien on any of its assets to secure, the
Secured Obligations; provided that after such time that such prohibitions on
guarantees or granting of Liens lapses or terminates, such Restricted Subsidiary
shall no longer be an Excluded Subsidiary, (e) any other Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower Representative), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (f) each Unrestricted Subsidiary and (g) any Restricted Subsidiary
that the Company elects by notice to the Administrative Agent to treat as an
Excluded Subsidiary pursuant to this clause (g), provided that (i) any such
Restricted Subsidiary shall cease to be so treated as an Excluded Subsidiary
upon written notice from the Borrower Representative to the Administrative
Agent, (ii) at any time, the total assets of all Restricted Subsidiaries that
are Excluded Subsidiaries solely as a result of this clause (g), as reflected on
their most recent balance sheets prepared in accordance with GAAP, do not in the
aggregate at any time exceed $5,000,000, and (iii) the total revenues of all
Restricted Subsidiaries that are Excluded Subsidiaries solely as a result of
this clause (g) for the twelve-month period ending on the last day of the most
recent period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) do not in the aggregate exceed $5,000,000; provided,
that, notwithstanding anything to the contrary set forth in this definition, no
Subsidiary that guarantees any of the Company Notes shall be an Excluded
Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient, or required to be withheld or deducted from a payment to a
Recipient, with respect to the Administrative Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Connection Taxes, (b) in the case of a
Foreign Lender, any U.S. federal withholding Tax that is imposed on amounts
payable to such Foreign Lender pursuant to laws in force at the time such
Foreign Lender becomes a Lender hereunder (other than an assignee pursuant to a
request

 

18

--------------------------------------------------------------------------------


 

by a Borrower under Section 2.19(b)) or designates a new lending office
hereunder, or any additional U.S. federal withholding Tax that is imposed on
amounts payable to a Foreign Lender after the time such Foreign Lender becomes a
Lender hereunder or designates a new lending office hereunder, except that Taxes
in this clause (b) shall not include (i) additional U.S. federal withholding Tax
that may be imposed on amounts payable to a Foreign Lender after the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), as a result of a Change in Tax Law after such time and (ii) any amount
with respect to U.S. federal withholding Tax that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 2.17,
if any, with respect to such withholding Tax at the time such Foreign Lender
designates a new lending office (or at the time of the assignment), (c) any
Taxes attributable to such Recipient’s failure to comply with Section 2.17(f),
and (d) any U.S. federal withholding Tax imposed by FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of November 16,
2010, among Holdings, the Company, the other loan parties from time to time
party thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the
financial institutions from time to time party thereto.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
2.06 hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means (a) the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of interest rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded upwards,
if necessary, to the nearest 1/100 of 1%) charged to BofA on the applicable day
on such transactions, as determined by the Administrative Agent.

 

“Fee Letter” means that certain Fee Letter dated May 29, 2012, among MergerSub,
Goldman Sachs Lending Partners LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and BofA.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or Holdings.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payments on Indebtedness made during
such period, plus expense for income taxes paid in cash, plus dividends or
distributions and repurchases, redemptions or retirement of the Equity Interests
of Holdings (other than pursuant to the Transactions and repurchases of Equity
Interests by Holdings in the third and fourth fiscal quarters of 2011), in each
case paid in cash, all calculated for Holdings and its Restricted Subsidiaries
on a consolidated basis.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Restricted Subsidiaries on a consolidated basis.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

19

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Accounts” means the deposit account(s) designated by Borrowers in
writing from time to time for the deposit of proceeds of any Borrowings.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Glenwood” means Glenwood Acquisition LLC, a Delaware limited liability company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness or other obligation in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdings” means Interline Brands, Inc., a Delaware corporation.

 

“Holdings Notes” means the 10% / 10¾% senior unsecured notes due 2018 issued by
MergerSub pursuant to the Holdings Notes Indenture (and assumed by Holdings in
the Merger) and the Indebtedness represented thereby.

 

“Holdings Notes Documents” means the Holdings Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Holdings
Notes or providing for any Guarantee, obligation, security or other right in
respect thereof.

 

20

--------------------------------------------------------------------------------


 

“Holdings Notes Indenture” means the Indenture, dated as of August 6, 2012,
between MergerSub and Wells Fargo Bank, National Association, as trustee, in
respect of the Holdings Notes.

 

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the Reference Period, when aggregated with
each other Restricted Subsidiary as to which a specified condition in
Article VII applies, accounted for less than (i) 5% of Consolidated Total Assets
at such date and (ii) less than 5% of the consolidated gross revenues of
Holdings and its Restricted Subsidiaries at such date.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) obligations under any liquidated earn-out, (k) all Swap Obligations of such
Person, (l) all Disqualified Stock of such Person and (m) any other Off-Balance
Sheet Liability.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided, that (i) the term “Indebtedness” shall not include
post-closing payment adjustments or unliquidated earn-outs to which the seller
in a Permitted Acquisition may be entitled and (ii) notwithstanding any changes
in GAAP resulting from the implementation of lease accounting rules after the
Effective Date, no lease obligations shall be treated as Indebtedness to the
extent that such lease obligations would not have been treated as Indebtedness
prior to such change in GAAP.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower hereunder and (b) to the extent not otherwise described in the
foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Indenture EBITDA” means “EBITDA” as defined in the Company Notes Indenture as
in effect on the date hereof; provided that:

 

(A)          if Holdings or any Restricted Subsidiary has incurred any
Indebtedness since the beginning of the Reference Period that remains
outstanding or if the transaction giving rise to the need to calculate the
Consolidated Total Debt to EBITDA Ratio and/or the Secured Leverage Ratio is an
incurrence of Indebtedness, or both, Indenture EBITDA for the Reference Period
shall be calculated after giving effect on a pro forma basis to such incurrence
of Indebtedness as if such Indebtedness had been incurred on the first day of
the Reference Period;

 

(B)           if Holdings or any Restricted Subsidiary has repaid, repurchased,
redeemed, defeased or otherwise discharged any Indebtedness since the beginning
of the Reference Period or if any Indebtedness is to be repaid, repurchased,
redeemed, defeased or otherwise discharged on the date of the transaction

 

21

--------------------------------------------------------------------------------


 

giving rise to the need to calculate the Consolidated Total Debt to EBITDA Ratio
and/or the Secured Leverage Ratio, Indenture EBITDA for the Reference Period
shall be calculated after giving effect on a pro forma basis to such discharge
as if it had occurred on the first day of the Reference Period and as if
Holdings or such Restricted Subsidiary had not earned the interest income, if
any, actually earned during the Reference Period in respect of cash or Permitted
Investments used to repay, repurchase, defease or otherwise discharge such
Indebtedness;

 

(C)           if, since the beginning of the Reference Period, Holdings or any
Restricted Subsidiary shall have made any disposition, Indenture EBITDA for the
Reference Period shall be reduced by an amount equal to Indenture EBITDA (if
positive) directly attributable to the assets which are the subject of such
disposition for the Reference Period, or increased by an amount equal to
Indenture EBITDA (if negative), directly attributable thereto for the Reference
Period;

 

(D)          the Indenture EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the date of determination, will be
excluded;

 

(E)           if, since the beginning of the Reference Period, Holdings or any
Restricted Subsidiary (by merger or otherwise) shall have made an investment in
any Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary)
or an acquisition of assets, including any acquisition of assets occurring in
connection with a transaction requiring a calculation to be made hereunder,
which constitutes all or substantially all of an operating unit, division or
line of business, Indenture EBITDA for the Reference Period shall be calculated
after giving pro forma effect thereto (including the incurrence of any
Indebtedness) as if such investment or acquisition occurred on the first day of
the Reference Period; and

 

(F)           if since the beginning of the Reference Period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into any
Restricted Subsidiary since the beginning of the Reference Period) shall have
made any disposition, any investment or acquisition of assets that would have
required an adjustment pursuant to clause (C) or (E) above if made by Holdings
or a Restricted Subsidiary during the Reference Period, Indenture EBITDA for the
Reference Period shall be calculated after giving pro forma effect thereto as if
such disposition, investment or acquisition occurred on the first day of the
Reference Period.

 

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets and the amount of income or earnings relating thereto, the
pro forma calculations shall be determined in good faith by a Financial Officer
of Holdings.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Obligations applicable to
such Indebtedness).  If any Indebtedness is incurred under a revolving credit
facility and is being given pro forma effect, the interest on such Indebtedness
shall be calculated based on the average daily balance of such Indebtedness for
the four fiscal quarters subject to the pro forma calculation, to the extent
that such Indebtedness was incurred for working capital purposes.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit F (or in such other form reasonably satisfactory to Administrative
Agent) evidencing Indebtedness owed among the Loan Parties.

 

22

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means an Intercreditor Agreement entered into
following the Effective Date substantially in the form of Exhibit I with such
changes thereto as the Administrative Agent is authorized to enter into.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), net of interest income to the extent deducted
in determining net income, calculated on a consolidated basis for Holdings and
its Restricted Subsidiaries for such period in accordance with GAAP; provided
that, notwithstanding any changes in GAAP resulting from the implementation of
lease accounting rules after the Effective Date, no lease payments shall be
treated as Interest Expense to the extent that such lease payments would not
have been treated as Interest Expense prior to such change in GAAP; provided,
further, that (i) except as provided in clause (ii) below, there shall be
excluded from Interest Expense for any period the cash interest expense (or cash
interest income) of all Unrestricted Subsidiaries for such period to the extent
otherwise included in Interest Expense, (ii) there shall be included in
determining Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired since the beginning of such
period and of any Converted Restricted Subsidiary converted since the beginning
of such period, in each case based on the cash interest expense (or income) of
such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or repaid in connection with any
such acquisition or conversion had been incurred or prepaid on the first day of
such period, and (iii) there shall be excluded from determining Interest Expense
for any period the cash interest expense (or income) of any Sold Entity or
Business disposed of since the beginning of such period, based on the cash
interest expense (or income) relating to any Indebtedness relieved, retired or
repaid in connection with any such disposition of such Sold Entity or Business
during such period (including the portion thereof occurring prior to such
disposal) assuming such debt relieved, retired or repaid in connection with such
disposition had been relieved, retired or repaid on the first day of such
period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar quarter and the Maturity Date,
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than 90 days’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period and the
Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 30, 60, 90 or 180 days or, if
agreed to by all Lenders, 270 or 360 days thereafter, as the Borrower
Representative may elect; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such

 

23

--------------------------------------------------------------------------------


 

Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Appraisal” means (a) on the Effective Date, the appraisal of the
Borrowers’ and the other Loan Guarantors’ Inventory prepared by HILCO Appraisal
Services, LLC dated June 27, 2012 and (b) thereafter, the most recent inventory
appraisal conducted by an independent appraisal firm selected and engaged by the
Administrative Agent and delivered pursuant to Section 5.10.

 

“Inventory Reserve” shall mean the total reserve against Inventory equal to the
sum of the following:

 

(a)           a reserve for shrink, or discrepancies that arise pertaining to
inventory quantities on hand between a Borrower’s perpetual accounting system
and inventory counts, in each case, as estimated by the Borrowers in accordance
with past practices; and

 

(b)           a reserve determined by the Administrative Agent in the exercise
of its Permitted Discretion for Inventory which is designated returned to vendor
or which is recognized as damaged or off quality or not to customer
specifications by a Borrower; and

 

(c)           a revaluation reserve whereby capitalized favorable variances
shall be deducted from Eligible Inventory and unfavorable variances shall not be
added to Eligible Inventory; and

 

(d)           any other reserve as deemed appropriate by the Administrative
Agent in its Permitted Discretion, from time to time.

 

“Issuing Bank” means, as the context may require, (a) BofA, with respect to
Letters of Credit issued by it (including the Existing Letters of Credit), and
each of its successors in such capacity as provided in Section 2.06(i), and
(b) any other Lender that becomes an Issuing Bank pursuant to Section 2.06(i),
with respect to Letters of Credit issued by it and in each case, its successors
in such capacity as provided in Section 2.06(i).  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

 

“Joint Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Goldman Sachs Lending Partners LLC.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure.  The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Goldman Sachs Lending Partners LLC.

 

24

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

 

“LIBOR” means for any Interest Period with respect to a Eurodollar Borrowing,
the per annum rate of interest (rounded up, if necessary, to the nearest 1/16th
of 1%), determined by the Administrative Agent at approximately 11:00 a.m.
(London time) two Business Days prior to commencement of such Interest Period,
for a term comparable to such Interest Period, equal to (a) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source designated by the Administrative Agent); or (b) if
BBA LIBOR is not available for any reason, the interest rate at which dollar
deposits in the approximate amount of the Eurodollar Borrowing would be offered
by BofA’s London branch to major banks in the London interbank Eurodollar
market.  If the Board imposes a Reserve Percentage with respect to LIBOR
deposits, then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing but
excluding operating leases) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Intercreditor Agreement, the Fee Letter and all other agreements and instruments
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than a Borrower in respect of
Secured Obligations as to which such Borrower is the primary obligor).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means Holdings, the Borrowers, the Borrowers’ Domestic
Subsidiaries (other than any Excluded Subsidiary) and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement and their
successors and assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

25

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition, financial or otherwise, of Holdings and its
Restricted Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under the Loan Documents to which it is a party,
(c) the Collateral, or the Administrative Agent’s Liens (on behalf of itself and
the Secured Parties) on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Banks
or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Company and its Restricted Subsidiaries in an aggregate
principal amount exceeding $20,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of Holdings, the Company or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Company or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Maturity Date” means September 7, 2017 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Merger” means the merger of MergerSub with and into Holdings in accordance with
the terms of the Merger Agreement, with Holdings being the surviving entity.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 29, 2012, as amended by the Acknowledgement, Waiver and Consent made as of
June 28, 2012 (the “Acknowledgement and Waiver”), executed by and among Newco,
MergerSub and Holdings, including all exhibits, schedules and disclosure letters
thereto.

 

“Merger Consideration” means the consideration received by the equity holders of
Holdings for their equity interests in Holdings in accordance with the terms of,
and subject to adjustment as provided in, the Merger Agreement (including any
consideration paid to dissenting equity holders).

 

“MergerSub” means Isabelle Acquisition Sub Inc., a Delaware corporation.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries,
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary)
in which Holdings or any of its Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Restricted Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Restricted Subsidiary
(other than a Loan Party) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary,
(d) the cumulative effect of a change in

 

26

--------------------------------------------------------------------------------


 

accounting principles during such period to the extent included in Net Income
and (e) any income (loss) for such period attributable to the early
extinguishment of Indebtedness.  Notwithstanding any changes in GAAP resulting
from the implementation of lease accounting rules after the Effective Date,
lease payments shall be treated as expenses when calculating Net Income to the
extent such payments relate to leases that would have been treated as operating
leases prior to such change in GAAP.

 

“Net Orderly Liquidation Value” means the orderly liquidation value (net of
costs and expenses estimated to be incurred in connection with such liquidation)
of the Eligible Inventory that is estimated to be recoverable in an orderly
liquidation of such Eligible Inventory, as determined from time to time by
reference to the most recent Inventory Appraisal.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates unless paid
in compliance with Section 6.09) in connection with such event (including any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses, including title and recording
expenses, associated therewith), (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and (iv) the amount of any reserves
established to fund contingent liabilities (including post-closing adjustments)
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer).

 

“Newco” means Isabelle Holding Company Inc., a Delaware corporation, as such
corporation is to be converted into a Delaware limited liability company
pursuant to the Acknowledgement and Waiver, and merged with and into Holdings
promptly following the consummation of the Merger.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“Notes” means the Company Notes and the Holdings Notes.

 

“Notes Documents” means the Company Notes Documents and the Holdings Notes
Documents.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or

 

27

--------------------------------------------------------------------------------


 

obligation under any so-called “synthetic lease” transaction entered into by
such Person, or (c) any indebtedness, liability or obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (other than operating leases).

 

“Operating Account” means account #898046220250, any disbursement account, and
any replacement accounts or additional accounts of any Loan Party maintained
with BofA as a zero balance, cash management account pursuant to and under any
agreement between such Loan Party and BofA, as modified and amended from time to
time, and through which all disbursements of any Loan Party and any designated
Subsidiary of any Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are
Connection Taxes imposed with respect to any assignment of a Loan or Commitment
(other than an assignment made pursuant to Section 2.19(b)) treating the
assignee and assignor with respect to any assignment as the Recipient for
purposes of the definition of “Connection Taxes.”

 

“Overadvance” has the meaning assigned to such term in Section 2.04(a).

 

“Parent” has the meaning assigned to such term in the term “Permitted Payments
to Parent”.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party or a Restricted
Subsidiary in a transaction that satisfies each of the following requirements:

 

(a)           such Acquisition is not a hostile or contested Acquisition and
shall have been approved by the proposed target’s (or proposed target’s
parent’s) board of directors (or equivalent) governing body;

 

(b)           the business acquired in connection with such Acquisition is not
in any material fashion engaged, directly or indirectly, in any line of business
other than the businesses in which any Borrower or any Loan Party is engaged on
the Effective Date and any business activities that are similar, related,
incidental, complementary or corollary thereto or a reasonable extension
thereof;

 

(c)           if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition (i) is structured so that the acquired Person shall
become a Loan Party or a Restricted Subsidiary pursuant to the terms of this
Agreement, provided, that such Person shall be permitted to become an
Unrestricted Subsidiary if, after giving pro forma effect to such Acquisition,
either (A) both (1) Availability is greater

 

28

--------------------------------------------------------------------------------


 

than the higher of 15% of the Commitments and $37,500,000 and (2) the Fixed
Charge Coverage Ratio as of the last day of the Reference Period is greater than
1.0 to 1.0 or (B) Availability is greater than the higher of 20% of the
Commitments and $50,000,000, and (ii) together with the consummation of the
transactions contemplated in Section 5.13 in connection with such Acquisition,
will not result in any violation of Regulation U;

 

(d)           at or prior to the closing of the Acquisition, Holdings (or its
Restricted Subsidiary making such Acquisition) and the proposed target (and, to
the extent required, its Restricted Subsidiaries) shall have executed such
documents, and taken such action, required under Section 5.13;

 

(e)           any Borrower or any Loan Guarantor shall not, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that could reasonably be expected to have a Material Adverse Effect;

 

(f)            in connection with an Acquisition of the Equity Interests in any
Person which becomes a Restricted Subsidiary, all Liens on property of such
Person shall be terminated unless such Liens are permitted pursuant to the Loan
Documents, and in connection with an Acquisition of the assets of any Person,
all Liens on such assets shall be terminated unless such Liens are permitted
pursuant to the Loan Documents;

 

(g)           all material governmental and third-party approvals necessary in
connection with such Acquisition shall have been obtained and be in full force
and effect;

 

(h)           no Default or Event of Default exists or would result therefrom;

 

(i)            as soon as available, but not less than five (5) days (or such
shorter period as approved by the Administrative Agent) prior to the
consummation of any Acquisition having an Acquisition Consideration in excess of
$75,000,000, the Borrower Representative shall provide to the Administrative
Agent (i) notice of such Acquisition, (ii) a copy of the final form (or, if not
available, the current draft) for the purchase agreement and all schedules and
exhibits thereto and (iii) a certificate of a senior officer of the Borrower
Representative certifying (and showing the calculations therefor in reasonable
detail) that the Loan Parties would be in compliance with the requirements of
clauses (c) through (h) preceding, including, if applicable, pro forma financial
statements indicating compliance with Section 6.04(p); and

 

(j)            prior to inclusion of the Accounts and Inventory acquired in
connection with any such Acquisition in the determination of the Borrowing Base
(which, for the avoidance of doubt, must be owned by a Borrower), (i) the
Administrative Agent shall have obtained an Inventory Appraisal with respect to
such Inventory and conducted an audit and field examination of such Accounts to
its reasonable satisfaction; provided, that such acquired Accounts and Inventory
that otherwise satisfy the eligibility criteria (as determined in good faith by
the Company based on a review of such eligibility criteria and the due diligence
for such Acquisition) may be included in the Borrowing Base for a period not to
exceed 60 days and in an aggregate amount not to exceed 10% of the Borrowing
Base pending such field examination and appraisal and (ii) any applicable
Reserves have been established by the Administrative Agent in consultation with
the Company, and all appropriate lien filings and collateral documentation have
been duly completed, executed and delivered to the Administrative Agent, in each
case, to the extent required by, and in accordance with, the Loan Documents.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment and subject to the requirements, as applicable, of
Section 2.22.

 

29

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges or levies that are not yet due or are being contested in compliance with
Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits and other assets pledged to secure the performance of
bids, trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Section 7.01;

 

(f)            easements, zoning restrictions, rights-of-way, minor defects or
irregularities of title and similar encumbrances on real property that do not
secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of any Borrower or any Restricted Subsidiary;

 

(g)           landlords’ and lessors’ and other like Liens in respect of rent
not in default; and

 

(h)           any interest or title of a lessee, licensee, lessor or licensor
under any lease or sublease entered into by a Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holders” means (a) the Sponsors and members of management of
Holdings, the Company or a direct or indirect parent of Holdings and (b) any
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934 or any successor provision) of which any of the
foregoing are members; provided, however, that, in the case of such group and
without giving effect to the existence of such group or any other group, the
entities set forth in the foregoing clause (a), collectively, have beneficial
ownership of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings or any direct or indirect parent of Holdings.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

30

--------------------------------------------------------------------------------


 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any commercial bank which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           investments in money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

 

(f)            investments in securities with maturities of six months or less
from the date of acquisition and rated at least “A” by S&P or “A” by Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service).

 

“Permitted Payments to Parent” means, without duplication as to amounts:

 

(a)           any Restricted Payment made to any direct or indirect parent
company of Holdings (collectively, a “Parent”) to be used by Parent solely
(i) to pay its franchise taxes and other fees required to maintain its corporate
existence, (ii) to pay for general corporate and overhead expenses (including
salaries and other compensation (including bonuses and benefits) of the
employees and directors, board activities, insurance, legal, accounting,
corporate reporting and filing, administrative and other general operating
expenses) incurred by Parent in the ordinary course of business and attributable
to the ownership or operations of Holdings and its Subsidiaries, (iii) to pay
any reasonable and customary indemnification claims made by directors or
officers of the Company or Parent and attributable to the ownership or
operations of Holdings and its Subsidiaries, (iv) to pay expenses incurred in
connection with offerings of securities, debt financings, acquisitions,
dispositions or other non-ordinary course transactions for Holdings and its
Subsidiaries and (v) to satisfy principal, interest and other payment
obligations of Holdings on Indebtedness of Parent, the proceeds of which were
contributed to Holdings; provided, however, that all such Restricted Payments
pursuant to this clause (a) shall not exceed in the aggregate $15,000,000 per
year; and

 

(b)           payments to Parent in respect of federal, state or local income,
franchise or similar taxes of Holdings and its Subsidiaries (“Tax Payments”);
provided, however, that the aggregate Tax Payments shall not exceed (i) the
aggregate amount of the relevant tax (including any penalties and interest) that
Holdings would owe after the Effective Date for United States Federal, state and
local income tax purposes filing a separate tax return (or a consolidated or
combined return with any Subsidiaries of Holdings that are members of a
consolidated or combined group with Parent), taking into account any carryovers
and carrybacks of tax attributes (such as net operating losses) of Holdings and
its Subsidiaries, less (ii) the amount of any income taxes that Holdings or its
Subsidiaries pay directly to a taxing authority after the Effective Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

31

--------------------------------------------------------------------------------


 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Prime Rate” means the rate of interest announced by BofA from time to time as
its prime rate.  Such rate is set by BofA on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate.  Any change in such rate announced by BofA
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Pro Forma Adjustment” means for the most recently ended four fiscal quarters
that includes all or any part of a fiscal quarter ending prior to the end of any
Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable
Acquired Entity or Business or the EBITDA of Holdings and its Subsidiaries, the
pro forma increase or decrease in such Acquired EBITDA or such EBITDA, as the
case may be, projected in good faith as a result of (a) actions taken or
expected to be taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of the Borrowers and the Restricted
Subsidiaries; provided that, so long as such actions are taken or expected to be
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
EBITDA, as the case may be, that such cost savings will be realizable during the
entirety of the most recently ended four fiscal quarters, or such additional
costs, as applicable, will be incurred during the entirety of such the most
recently ended four fiscal quarters; provided further that any such pro forma
increase or decrease to such Acquired EBITDA or such EBITDA, as the case may be,
shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such EBITDA, as the case may be, for the
most recently ended four fiscal quarters.

 

“Pro Forma Adjustment Certificate” means any certificate of a Financial Officer
of Holdings delivered pursuant to Section 5.01(c).

 

“Pro Forma Entity” has the meaning assigned to such term in the definition of
“Acquired EBITDA”.

 

“Projections” has the meaning assigned to such term in Section 5.01(d).

 

“Protective Advances” has the meaning assigned to such term in Section 2.04(a).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable, in its capacity as a Person receiving a payment
under the Loan Documents.

 

“Reference Period” means the most recent four consecutive fiscal quarters for
which financial statements have been delivered pursuant Section 5.01(a) or
Section 5.01(b).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
advisors, controlling persons and other representatives of such Person and such
Person’s Affiliates.

 

32

--------------------------------------------------------------------------------


 

“Rent Reserve” means the aggregate of (a) all past due rent and other amounts
owing by a Loan Party to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses, any
Collateral or could assert a Lien on any Collateral and (b) a reserve equal to
at least three months’ rent and other charges that could be payable to any such
Person (unless it has executed a Collateral Access Agreement).

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/16th of 1%) applicable to member banks under regulations issued
by the Board for determining the maximum reserve requirement for Eurocurrency
liabilities.

 

“Reserves” means the Dilution Reserve, Inventory Reserve, Rent Reserve, Banking
Services Reserve, reserve for Swap Obligations and any other reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
with respect to the Collateral or any Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary of a Borrower or Holdings other
than an Unrestricted Subsidiary.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Commitment or, if the Commitments have terminated or expired, a Lender with
Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

33

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission.

 

“Second Supplemental Indenture” has the meaning assigned to such term in the
term “Company Notes Indenture”.

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of such date to (b) Indenture EBITDA for the
Reference Period.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders, Lead
Arrangers or their respective Affiliates at the time of the entry into such Swap
Obligations; provided that, other than with respect to BofA and its Affiliates,
within ten (10) Business Days (or such later time as the Administrative Agent
and the Borrower Representative may agree in their reasonable discretion) after
any transaction relating to such Banking Services Obligation or Swap Obligation
is entered into, the Borrower Representative and the Lender, Lead Arranger or
Affiliate of a Lender or Lead Arranger party thereto shall have delivered
written notice (including by e-mail) to the Administrative Agent (i) stating
that such a transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents, (ii) describing
such Banking Services Obligation or Swap Obligation and setting forth the
maximum amount to be secured by the Collateral and the methodology to be used in
calculating such amount, which amount may be established or increased (by
further written notice to the Administrative Agent from time to time) as long as
no Default or Event of Default exists and no Overadvance would result therefrom
and (iii) agreeing to be bound by Section 2.18(b) and Article VIII.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

 

“Settlement” has the meaning assigned to such term in Section 2.05(c).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of “EBITDA”.

 

“Solvency Certificate” has the meaning assigned to such term in Section 4.01(f).

 

“Specified Distribution” means a distribution made by Holdings on the Effective
Date to fund a portion of the Merger Consideration and to pay the fees and
expenses incurred in connection with the Transactions.

 

“Specified Equity Contribution” has the meaning assigned to such term in
Section 7.02(a).

 

“Specified Investment” has the meaning assigned to such term in Section 6.04(p).

 

“Specified Merger Agreement Representations” means such of the representations
made by (or related to) Holdings and its Subsidiaries with respect to Holdings
and its Subsidiaries in the Merger Agreement as are material to the interests of
the Lenders, but only to the extent that Newco has (or its applicable affiliate
has) the right to terminate its obligations (or otherwise not have an obligation
to close)

 

34

--------------------------------------------------------------------------------


 

under the Merger Agreement as a result of a breach of one or more of such
representations in the Merger Agreement.

 

“Specified Properties” means the properties (and the improvements thereon) owned
by the Company and its Restricted Subsidiaries that are identified on Schedule
1.01 hereto.

 

“Sponsors” means GS Capital Partners VI, L.P., P2 Capital Master Fund I, L.P.
and their respective Affiliates.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time and (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment to the Secured
Obligations to the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (for purposes of this definition
only, the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
partnership interests are, as of such date, owned, controlled or held by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

 

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66.67% of the sum of the total Credit
Exposure and unused Commitments at such time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

35

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means BofA, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Syndication Agent” means Goldman Sachs Lending Partners LLC.

 

“Tax Payments” has the meaning assigned to such term in the definition for
“Permitted Payments to Parent”.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof in accordance with Section 5.08 and the issuance
of Letters of Credit hereunder, (b) the consummation of the Equity Contribution,
(c) the consummation of the Merger and the payment of the Merger Consideration
in accordance with the terms of the Merger Agreement, (d) the issuance of the
Holdings Notes and (e) the execution and delivery of, and solicitation of
consents for, the Second Supplemental Indenture.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to LIBOR or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unrestricted Subsidiary” means any Subsidiary of any Borrower that is acquired
or created after the Effective Date and designated by the Borrower
Representative at the time of acquisition or formation thereof as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided that the Borrowers shall only be permitted to so designate a new
Unrestricted Subsidiary after the Effective Date and so long as:

 

(a)           immediately before and after such designation, no Default or Event
of Default shall have occurred and be continuing;

 

(b)           no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the Notes Documents or any
other Indebtedness of Holdings or its Subsidiaries (other than Indebtedness of
another Unrestricted Subsidiary); and

 

36

--------------------------------------------------------------------------------


 

(c)           no Unrestricted Subsidiary may be redesignated as a Restricted
Subsidiary at any time after being so designated as an Unrestricted Subsidiary;

 

(d)           immediately after giving effect to such designation, Holdings, the
Company and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with the covenant set forth in Section 6.12, whether or not a Covenant
Trigger Period then exists, as demonstrated to the reasonable satisfaction of
the Administrative Agent;

 

(e)           no Subsidiary shall be designated as an Unrestricted Subsidiary if
such Subsidiary owns (directly or indirectly) any Equity Interests or
Indebtedness of, or holds Liens on any property of, Holdings, any Borrower or
any Restricted Subsidiary; and

 

(f)            no Subsidiary shall be designated as an Unrestricted Subsidiary
if it (i) is a party to any agreement, contract, arrangement or understanding
with Holdings, any Borrower or any Restricted Subsidiary unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Holdings, such Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of Holdings, any
Borrower or any Restricted Subsidiary, and (ii) is a Person with respect to
which Holdings, any Borrower or any of the Restricted Subsidiaries has any
direct or indirect obligation (A) to subscribe for additional Equity Interests
or (B) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results.

 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an investment by its parent therein at the date of designation in an amount
equal to the net book value of its parent’s investment immediately prior to such
designation therein. Any contingent obligations or Guarantee incurred by
Holdings, any Borrower or any Restricted Subsidiary in respect of any
Indebtedness or other obligations of the Subsidiary being so designated
(including those incurred prior to such designation) will be deemed to have been
incurred at the time of such designation.

 

“U.S. Tax Certificate” has the meaning assigned to such term in Section 2.17(f).

 

“Wilmar Financial” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Wilmar Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Borrower or the Administrative Agent as required
by applicable Requirement of Law.

 

SECTION 1.02       Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and

 

37

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to a Subsidiary, Excluded Subsidiary,
Restricted Subsidiary or Unrestricted Subsidiary shall, unless the context shall
otherwise require, refer to such a Subsidiary of a Loan Party, and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04       Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  In the event that historical accounting practices, systems
or reserves relating to the components of the Borrowing Base are modified in a
manner that is adverse to the Lenders in any material respect, the Borrowers
will agree to maintain such additional reserves (for purposes of computing the
Borrowing Base) in respect to the components of the Borrowing Base and make such
other adjustments (which may include maintaining additional reserves, modifying
the advance rates or modifying the eligibility criteria for the components of
the Borrowing Base) as may be requested by the Administrative Agent in its
reasonable credit judgment.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01       Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (b) the Aggregate Credit Exposure exceeding the lesser of (x) the
Commitments or (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

SECTION 2.02       Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their respective
Commitments.  Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively.

 

38

--------------------------------------------------------------------------------


 

(b)           Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement; provided further that any such branch or Affiliate shall be treated
for purposes of Section 2.17 of this Agreement (and related defined terms) as if
it were a Lender in respect of its making such Eurodollar Loan and shall be
entitled to the indemnities and similar provisions, and shall be subject to the
limitations and requirements of such indemnities and similar provisions,
contained in Section 2.17.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.  ABR Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten (10) Eurodollar Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

SECTION 2.03       Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone (a) in the case of a Eurodollar Borrowing, not later than noon,
Atlanta time, two Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than noon, Atlanta time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Atlanta
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

 

(i)            the name of the applicable Borrower;

 

(ii)           the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

39

--------------------------------------------------------------------------------


 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of 30 days’ duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04       Protective Advances.  (a) Subject to the limitations set
forth below, (i) the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (C) to
pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03) and
other sums payable under the Loan Documents and (ii) the Administrative Agent
may require the Lenders to honor requests for Loans when the aggregate Loans
exceed, or would exceed upon the funding of such Loans, the Borrowing Base
(“Overadvance”) and to forbear from requiring Borrowers to cure an Overadvance
(A) when no other Event of Default is known to the Administrative Agent, as long
as the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Loans are required) and (B) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
does not continue for more than 30 consecutive days (any of such Loans described
in this clause (a) are herein referred to as “Protective Advances”); provided
that, the aggregate amount of all Protective Advances (including Overadvances)
outstanding at any time shall not at any time exceed 10% of the Commitments and
the aggregate amount of all Overadvances may not exceed 7.5% of the Borrowing
Base; provided further that, the aggregate amount of outstanding Protective
Advances plus the aggregate Revolving Exposure of all Lenders shall not exceed
the Commitments.  Protective Advances may be made or permitted to exist even if
the conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be ABR Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. 
At any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).  Any funding of a Protective
Advance or sufferance of an Overadvance shall not constitute a waiver by the
Administrative Agent or Lenders of any Event of Default.

 

(b)           Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.  In no event shall any Borrower or other
Loan Party be deemed a beneficiary of this Section nor authorized to enforce any
of its terms.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.05       Swingline Loans.

 

(a)           The Administrative Agent, the Swingline Lender and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrowers on the applicable Borrowing date to the Funding Account(s) (each such
Loan made solely by the Swingline Lender pursuant to this Section 2.05(a) is
referred to in this Agreement as a “Swingline Loan”), with settlement among them
as to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(c).  Each Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Revolving Lenders, except
that all payments thereon shall be payable to the Swingline Lender solely for
its own account.  In addition, during any Dominion Trigger Period, the Borrowers
hereby authorize the Swingline Lender to, and the Swingline Lender shall,
subject to the terms and conditions set forth herein (but without any further
written notice required), not later than 1:00 p.m., Atlanta time, on each
Business Day, make available to the Borrowers by means of a credit to the
Funding Account(s), the proceeds of a Swingline Loan to the extent necessary to
pay items to be drawn on any Operating Account that day (as determined based on
notice from the Administrative Agent).  The aggregate amount of Swingline Loans
outstanding at any time shall not exceed $30,000,000.  The Swingline Lender
shall not make any Swingline Loan if the requested Swingline Loan exceeds
Availability (before giving effect to such Swingline Loan) or if the Required
Lenders have notified the Swingline Lender in writing that the conditions to a
Borrowing in Section 4.02 are not satisfied.  All Swingline Loans shall be ABR
Borrowings.

 

(b)           Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Commitments.  The Swingline Lender may, at any
time, require the Revolving Lenders to fund their participations.  From and
after the date, if any, on which any Revolving Lender is required to fund its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Loan.

 

(c)           The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Atlanta time on the date of such requested
Settlement (the “Settlement Date”).  Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Atlanta time, on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively. 
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.07.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.06       Letters of Credit. (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower or any wholly-owned Subsidiary of the Borrower Representative, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $45,000,000
and (iv) the Aggregate Credit Exposure shall not exceed the lesser of (x) the
Commitments and (y) the Borrowing Base.  An Issuing Bank shall not issue (or
increase, extend or renew) a Letter of Credit if the Required Lenders have
notified such Issuing Bank in writing that the conditions therefor in
Section 4.02 are not satisfied.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any standby
Letter of Credit may contain customary automatic renewal provisions agreed upon
by the applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date is automatically extended by a specific time period (but not to
a date later than the date set forth in clause (ii) above).

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, the applicable Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or

 

42

--------------------------------------------------------------------------------


 

the occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Atlanta time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Atlanta time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Atlanta time, on the Business
Day immediately following the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan.  If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such applicable Issuing Bank, then to such Lenders and the applicable
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the applicable Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby

 

43

--------------------------------------------------------------------------------


 

waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  An Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

(i)            Issuing Banks.  An Issuing Bank (other than BofA except to the
extent that BofA ceases to be a Lender) may resign at any time and any existing
Lender may become an Issuing Bank at any time, in each case by written agreement
among the Borrower Representative, the Administrative Agent, the retiring
Issuing Bank or additional Issuing Bank (as applicable).  The Administrative
Agent shall notify the Revolving Lenders of any such additional Issuing Bank. 
At the time any such resignation shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the retiring Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such addition of an
Issuing Bank, the additional Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it.  After the resignation of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC

 

44

--------------------------------------------------------------------------------


 

Collateral Account”), an amount in cash equal to 103% of the LC Exposure as of
such date plus accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 7.01.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Secured Obligations.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Secured Obligations.  If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all such Defaults
have been cured or waived.

 

(k)           Existing Letters of Credit.  On the Effective Date, (i) each
Existing Letter of Credit, to the extent outstanding, shall be automatically and
without further action by the parties thereto deemed converted into Letters of
Credit issued pursuant to this Section 2.06 at the request of the Borrower
Representative and subject to the provisions hereof as if such Existing Letters
of Credit had been issued on the Effective Date, (ii) such Letters of Credit
shall each be included in the calculation of “LC Exposure” and, to the extent
applicable and without duplication, in the definitions of “Commercial LC
Exposure” and “Standby LC Exposure” and (iii) all liabilities of the Borrowers
and the other Loan Parties with respect to such Existing Letters of Credit shall
constitute Obligations.  No Existing Letter of Credit converted in accordance
with this Section 2.06(k) shall be amended, extended or renewed except in
accordance with the terms hereof.  Notwithstanding the foregoing, the Borrowers
shall not be required to pay any additional issuance fees with respect to the
issuance of the Existing Letters of Credit solely as a result of such letter of
credit being converted into a Letter of Credit hereunder, it being understood
that the fronting, participation and other fees set forth in
Section 2.12(b) shall otherwise apply to such Existing Letters of Credit.

 

SECTION 2.07       Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Atlanta time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank and (ii) a
Protective Advance shall be retained by the Administrative Agent.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance

 

45

--------------------------------------------------------------------------------


 

upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08       Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower Representative
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing. 
This Section shall not apply to Swingline Loans or Protective Advances, which
may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower Representative.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of 30 days’ duration.

 

46

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.09       Termination and Reduction of Commitments; Increase in
Commitments.  (a)  Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)           The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 103% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations then due and owing together with accrued and unpaid interest
thereon.

 

(c)           The Borrowers may from time to time reduce the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $5,000,000 and not less than $25,000,000 and (ii) the
Borrowers shall not reduce the Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Aggregate Credit Exposure would exceed the lesser of the Commitments and the
Borrowing Base.

 

(d)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities or other specified conditions, in which case such
notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition or conditions are not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

(e)           The Borrowers shall have the right to increase the Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution; provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Borrower Representative,
on behalf of the Borrowers, shall have the right to increase the Commitments on
no more than four occasions, (iii) no existing Lender shall be obligated to
provide any portion of such increase (any decision to increase being in such
Lender’s sole discretion), (iv) the Administrative Agent and each Issuing Bank
has approved the identity of any such new Lender, such approval not to be
unreasonably

 

47

--------------------------------------------------------------------------------


 

withheld, (iv) any such new Lender assumes all of the rights and obligations of
a “Lender” hereunder, (v) any such additional Commitments shall be on the same
terms and conditions as the other existing Commitments (except as to fees agreed
to among the Administrative Agent, the Borrowers and the Lenders providing such
additional Commitments), (vi) the procedure described in Section 2.09(f) has
been satisfied, (vii) such increase is permitted by the Notes Documents assuming
that the increased Commitments are fully drawn (and, if such increase is
permitted under the Notes Documents pursuant to a “borrowing base” calculation
thereunder rather than a dollar or ratio based basket, (A) the Administrative
Agent may require delivery of periodic certificates calculating such borrowing
base under the Notes Documents and (B) the Borrowing Base under this Agreement
may not exceed such borrowing base under the Notes Documents), (viii) no Default
or Event of Default shall exist at the time of and after giving effect to any
such increase, and (ix) Borrowers shall pay all fees and expenses incurred in
connection with such increase (including any breakage costs).

 

(f)            Any amendment hereto for such an increase or addition shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrowers
and the Lender(s) being added or increasing their Commitment, subject only to
the approval of Required Lenders if any such increase would cause the
Commitments to exceed $375,000,000.  As a condition precedent to such an
increase, the Borrower Representative shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (2) no Default exists and (ii) such legal opinions and
other documents as may be reasonably requested by the Administrative Agent.

 

(g)           Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Commitment Schedule to reflect such increase and shall distribute such
revised Commitment Schedule to each of the Lenders and the Borrowers, whereupon
such revised Commitment Schedule shall replace the old Commitment Schedule and
become part of this Agreement.  On the Business Day following any such increase,
all outstanding ABR Borrowings shall be reallocated among the Lenders (including
any newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages.  Eurodollar Advances shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.  All Availability dollar thresholds will be
automatically adjusted ratably in accordance with any increase of the
Commitments pursuant to this Section 2.09.

 

SECTION 2.10       Repayment of Loans; Evidence of Debt.  (a) The Borrowers
hereby jointly, severally and unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date, and (ii) to the Administrative Agent
the then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.

 

(b)           At all times that a Dominion Trigger Period is in effect, on each
Business Day, the Administrative Agent shall apply all funds deposited in the
Collateral Deposit Accounts on such Business Day or the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available) first to prepay any Protective Advances that may be
outstanding, pro rata, second to prepay the Loans (including Swingline Loans)
pro rata and third to cash collateralize outstanding LC Exposure.

 

48

--------------------------------------------------------------------------------


 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11       Prepayment of Loans.  (a) The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.

 

(b)           In the event and on such occasion that the Aggregate Credit
Exposure exceeds the lesser of (A) the Commitments or (B) the Borrowing Base,
the Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans in an aggregate amount equal to such excess.

 

(c)           During a Dominion Trigger Period, in the event and on each
occasion that any Net Proceeds are received by or on behalf of any Loan Party in
respect of a disposition or a casualty or condemnation event relating to
Collateral included in the Borrowing Base, the Borrowers shall, within one
Business Day after such Net Proceeds are received, prepay the Obligations in an
amount equal to 100% of such Net Proceeds.  A prepayment pursuant to this clause
(c) shall be applied first to repay any Protective Advances that may be
outstanding, pro rata, second to repay the Loans (including Swingline Loans) pro
rata and third to cash collateral outstanding LC Exposure.

 

(d)           The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than noon, Atlanta
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than noon, Atlanta time, one
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice

 

49

--------------------------------------------------------------------------------


 

relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12       Fees.  (a)  The Borrowers agree to pay to the Administrative
Agent for the account of the Revolving Lenders a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the average daily amount of the
Available Commitment during the period from and including the Effective Date to
but excluding the date on which the Revolving Lenders’ Commitments terminate. 
Accrued commitment fees shall be payable quarterly in arrears on the first day
of January, April, July and October and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.

 

(b)           The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to the applicable Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
day of each calendar quarter following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

 

(c)           The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.

 

SECTION 2.13       Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at LIBOR for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

50

--------------------------------------------------------------------------------


 

(c)           Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Rate for Revolving Loans plus 2%.

 

(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all overdue principal of the Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

 

(e)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed. 
The Alternate Base Rate or LIBOR, as applicable, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.  If, for any reason (including inaccurate reporting on financial
statements, a Borrowing Base Certificate or a Compliance Certificate), it is
determined that a higher Applicable Rate should have applied to a period than
was actually applied, then the proper rate shall be applied retroactively and
the Borrowers shall immediately pay an amount equal to the difference between
the amount of interest and fees that would have accrued using the proper rate
and the amount actually paid.

 

SECTION 2.14       Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining LIBOR for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
LIBOR for such Interest Period will not adequately and fairly reflect the cost
to such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if

 

51

--------------------------------------------------------------------------------


 

any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

SECTION 2.15       Increased Costs.  (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or any Issuing
Bank;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes described in clauses (b) through (d) of the definition
thereof and (C) Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise taxes or branch profits taxes) that
are imposed on or measured by such Recipient’s loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, such Lender or such Issuing Bank of making, converting to,
continuing or maintaining (A) in the case of clauses (i) and (iii), any
Eurodollar Loan or any Alternate Base Rate Loan determined by reference to LIBOR
and (B) in the case of clause (ii), any Loan, or of maintaining its obligation
to make any such Loan, or to increase the cost to the Administrative Agent, such
Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by the Administrative Agent, such Lender or such Issuing Bank (whether of
principal, interest or any other amount) then, upon request of the
Administrative Agent, such Lender or such Issuing Bank, the Borrowers will pay
to such Person such additional amount or amounts as will compensate such Person
for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrowers will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, together with a reasonably detailed calculation thereof and the
assumptions upon which such calculation was based, shall be delivered to the
Borrower Representative

 

52

--------------------------------------------------------------------------------


 

and shall be conclusive absent manifest error.  The Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such event
(which shall not include any lost profit or margin).  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at LIBOR that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

SECTION 2.17       Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction or withholding for any Taxes except as required by Requirement
of Law.  If any Requirement of Law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax or
Other Tax, then (i) the sum payable shall be increased as necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section) the
Administrative Agent, Lender or an Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

 

(b)           Without duplication, in addition, the Borrowers shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

53

--------------------------------------------------------------------------------


 

(c)           The Borrowers shall jointly and severally indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender or an Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d)           Each Lender and each Issuing Bank shall indemnify the Borrowers
and the Administrative Agent, within 10 days after written demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and reasonable expenses (including the fees, charges and disbursements of any
counsel for the Borrowers or the Administrative Agent and including Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17(d)) incurred by or asserted against the Borrowers or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered to the Borrowers or the Administrative Agent pursuant to
Section 2.17(f).  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this Section 2.17(d).

 

(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Forms.

 

(i)            Any Lender that is a United States person (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), executed originals of
U.S. Internal Revenue Service Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax.

 

(ii)           Each Foreign Lender shall, to the extent it is legally entitled
to do so,  deliver to the Borrowers and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation), which ever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form

 

54

--------------------------------------------------------------------------------


 

W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)       executed originals of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and
(y) executed originals of IRS Form W-8BEN; and

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Certificate substantially in the form of Exhibit G-4 on behalf of each
such direct and indirect partner.

 

In addition, upon request of the Borrowers, each Foreign Lender shall deliver
such forms promptly upon the obsolescence, expiration, or invalidity of any form
previously delivered by such Foreign Lender.  Each Foreign Lender shall promptly
notify the Borrowers at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrowers (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).

 

(iii)          Any Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate; provided, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

55

--------------------------------------------------------------------------------


 

(iv)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iv), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(g)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
promptly pay over such refund to the Borrowers (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 2.17(g), in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Borrower pursuant to this Section 2.17(g) the payment of which would place such
Administrative Agent or Lender in a less favorable net after-Tax position than
the Administrative Agent or Lender would have been in if the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This Section 2.17(g) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.

 

(h)           For purposes of Section 2.17, the term “Lender” includes any
Issuing Bank and the term “Requirement of Law” includes FATCA.

 

SECTION 2.18       Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Atlanta time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 300 Galleria
Parkway, Suite 800, Atlanta, Georgia, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding

 

56

--------------------------------------------------------------------------------


 

Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting any of (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (C) amounts to be applied from the
Collateral Deposit Accounts when full cash dominion is in effect (which shall be
applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the applicable Issuing Banks from the Borrowers
(other than in connection with Banking Services Obligations or Swap
Obligations), second, to pay any fees, indemnities or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Obligations), third, to pay interest due in
respect of Protective Advances, fourth, to pay the principal of Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than Protective Advances) and unreimbursed LC Disbursements ratably, seventh, to
pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, eighth, to payment of any amounts owing with
respect to Banking Services Obligations and with respect to Swap Obligations
owed to Lenders, Lead Arrangers or their respective Affiliates, ninth, to
payment of any amounts owing with respect to Swap Obligations owed to Persons
that were Lenders or Lead Arrangers at the time of entry into such Swap
Obligations but which are no longer Lenders or Lead Arrangers at the time of
such payment, or their Affiliates and tenth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Secured Party by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans and, in
any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

 

(c)           At the election of the Administrative Agent, (i) all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents and (ii) all
payments of any check, ACH or electronic debit, or other payment item requested
by the Borrowers from any controlled disbursement account with the
Administrative Agent or any of its Affiliates at a time when there are
insufficient funds to cover such payment, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent.  Each Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of (A) principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents and (B) any check, ACH or electronic
debit, or other payment item presented for payment from any controlled
disbursement account of any Borrower with the Administrative Agent or any of its
Affiliates at a time when there are insufficient funds to cover such payment and
in each case, agrees that all such amounts charged shall constitute Loans
(including Swingline Loans, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse

 

57

--------------------------------------------------------------------------------


 

costs, fees and expenses as described in Section 9.03) and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03,
2.04 or 2.05, as applicable and (ii) the Administrative Agent to charge any
deposit account of any Borrower maintained with the Administrative Agent for
each payment of (A) principal, interest and fees as it becomes due hereunder or
any other amount due under the Loan Documents and (B) any check, ACH or
electronic debit, or other payment item presented for payment from any
controlled disbursement account of any Borrower with the Administrative Agent or
any of its Affiliates at a time when there are insufficient funds to cover such
payment.

 

(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant.  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or each applicable Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.19       Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes (excluding Other Taxes) or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or Letters of Credit hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable or to be withheld pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes (excluding Other Taxes) or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

 

SECTION 2.20       Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects such Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender and (ii) any waiver, amendment or modification specified in
clauses (i), (ii) and (iii) of the first proviso in Section 9.02(b) affecting a
Defaulting Lender shall require the consent of such Defaulting Lender;

 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

59

--------------------------------------------------------------------------------


 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposures and such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments, (y) the conditions set forth in Section 4.02 are satisfied
at such time and (z) after giving effect thereto, no Lender’s Credit Exposure
would exceed its Commitment; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lender is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

 

(v)           if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.20(c), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
all facility fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) and Letter of Credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

 

(d)           no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(e)           in the event and on the date that each of the Administrative
Agent, the Borrowers, each Issuing Bank and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

60

--------------------------------------------------------------------------------


 

SECTION 2.21       Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender.  The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

 

SECTION 2.22       Limitation on Permitted Discretion.

 

(a)           The Administrative Agent shall have the right to establish, modify
or eliminate Reserves against Eligible Accounts and Eligible Inventory from time
to time in its Permitted Discretion.  In addition, the Administrative Agent
reserves the right, at any time and from time to time after the Effective Date,
to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Accounts and Eligible Inventory,
in its Permitted Discretion, subject to Section 9.02.

 

(b)           Notwithstanding the foregoing or any provision in this Agreement
to the contrary, circumstances, conditions, events or contingencies arising
prior to the Effective Date and disclosed to the Administrative Agent prior to
the Effective Date shall not be the basis for any establishment or modification
of Reserves, eligibility criteria or advance rates unless (i) in the case of
Reserves and eligibility criteria, such category of Reserves or eligibility
criteria were established on the Effective Date (which may include Reserves and
eligibility criteria set forth in the initial Borrowing Base Certificate) or
(ii) such circumstances, conditions, events or contingencies shall have changed
since the Effective Date (other than with respect to the Banking Services
Reserve or any reserve for Swap Obligations).

 

(c)           Any exercise of Permitted Discretion with respect to Reserves
(other than with respect to the Banking Services Reserve or any reserve for Swap
Obligations) shall be based on a good faith reasonable determination of the
Administrative Agent that (i) the circumstances, conditions, events or
contingencies giving rise thereto will or reasonably could be expected to
adversely affect the value of the Eligible Accounts or Eligible Inventory in the
Borrowing Base, the enforceability or priority of the Administrative Agent’s
Liens thereon or the amount the Secured Parties would likely receive in the
liquidation of Eligible Accounts or Eligible Inventory in the Borrowing Base and
(ii) the proposed action to be taken by the Administrative Agent to mitigate the
effects described in clause (i) (including the amount of any Reserves) bears a
reasonable relationship to the circumstance, condition, event or other
contingency that is the basis therefor.

 

(d)           Upon delivery of notice to the Borrower Representative by the
Administrative Agent of its intent to establish or increase Reserves, the
Administrative Agent shall be available to discuss the proposed Reserves or
increase, and Borrowers may take such action as may be required so that the
circumstance, condition, event or other contingency that is the basis for such
Reserves or increase no longer exists, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.  In no event shall such notice and opportunity limit the right of
the Administrative Agent to establish or change such Reserves, unless the
Administrative Agent shall have determined in its Permitted Discretion that the
circumstance, condition, event or other contingency that is the basis for such
new Reserves or such change no longer exists or has otherwise been adequately
addressed by Borrowers.

 

61

--------------------------------------------------------------------------------


 

(e)           In the event that the event, condition or other matter giving rise
to the establishment of any Reserve shall cease to exist (unless the
Administrative Agent determines there is a reasonable prospect that such event,
condition or other matter will occur again within a reasonable period of time
thereafter), the Borrower Representative may request in writing that the
Administrative Agent discontinue the Reserve established pursuant to such event,
condition or other matter (and the Administrative Agent will have a reasonable
period of time to evaluate such request and will be available to discuss such
request with the Borrower Representative).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders on the Effective Date and
on each date a Loan is made or a Letter of Credit is issued, amended, renewed or
extended, that the following statements are true and correct in all material
respects; provided that any such representations and warranties that are
qualified as to “materiality” shall be true and correct in all respects;
provided further, that it is understood and agreed that the accuracy of the
following representations and warranties made on the Effective Date, other than
those specified in Section 4.01(s), shall not be a condition precedent to the
effectiveness of this Agreement or to the making of the initial Loans and the
issuance (or deemed issuance) of the initial Letters of Credit:

 

SECTION 3.01       Organization; Powers.  Each of the Loan Parties and each of
its Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02       Authorization; Enforceability.  The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03       Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) for filings necessary to
perfect Liens created pursuant to the Loan Documents, and (iii) such approvals,
authorizations or consents the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
(i) the certificate or articles of incorporation or organization, by-laws,
operating, management or partnership agreement or other organizational documents
of any Loan Party or any of its Restricted Subsidiaries and (ii) any material
Requirement of Law applicable to any Loan Party or any of its Restricted
Subsidiaries, (c) will not violate or result in a default under the Company
Notes Indenture, the Holdings Notes Indenture or any other material indenture,
agreement or instrument binding upon any Loan Party or any of its Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents and Liens permitted under Section 6.02.

 

62

--------------------------------------------------------------------------------


 

SECTION 3.04       Financial Condition; No Material Adverse Effect.  (a)  The
Company has heretofore furnished to the Lenders the consolidated balance sheet
and statements of income, stockholders equity and cash flows of Holdings (i) as
of and for the fiscal years ended December 25, 2009, December 31, 2010 and
December 30, 2011, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for (x) the fiscal quarter and the portion of
the fiscal year ended March 30, 2012, (y) the fiscal quarter and the portion of
the fiscal year ended June 29, 2012, and (z) if such date precedes the Effective
Date by at least 45 days, the fiscal quarter and the portion of the fiscal year
ended September 28, 2012, in each case certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Holdings and
its consolidated Restricted Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 30,
2011.

 

SECTION 3.05       Properties.  (a)  As of the date of this Agreement,
Schedule 3.05 sets forth the address of each parcel of real property that is
owned or leased by each Loan Party.  Each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no default (i) by any Loan Party to any such lease or sublease or (ii) to
the knowledge of the Loan Parties, by any other parties to any such lease or
sublease exists, except for defaults that could not reasonably be expected to
have a Material Adverse Effect.  Each of the Loan Parties and its Restricted
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its material real and personal property, free of all Liens other than
those permitted by Section 6.02.

 

(b)           Each Loan Party and its Restricted Subsidiaries owns, or is
licensed to use, all material trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted.  A
correct and complete list of all trademark and patent registrations and filed
applications and all material copyright registrations and filed applications
owned by each Loan Party on the Effective Date is set forth on Schedule 3.05,
and the use thereof by the Loan Parties and its Restricted Subsidiaries does not
infringe upon the rights of any other Person, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as set forth on Schedule 3.05 hereof, the Loan Parties are not, as of the
date of this Agreement, bound by any material license agreement, licensing
agreement or similar arrangement as licensor pursuant to which they have
licensed any rights under any of their intellectual property to any Person other
than Holdings and its Restricted Subsidiaries.

 

SECTION 3.06       Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Restricted Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters described in Part A of Schedule 3.06) or (ii) that involve
this Agreement or the Transactions (other than the Disclosed Matters described
in Part B of Schedule 3.06).

 

(b)           Except for matters that individually, or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) no Loan
Party nor any of its Restricted Subsidiaries has received notice of any claim
with respect to any Environmental Liability or knows of any basis for any
Environmental Liability and (ii) no Loan Party nor any of its Restricted
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other

 

63

--------------------------------------------------------------------------------


 

approval required under any Environmental Law or (2) has become subject to any
Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07       Compliance with Laws and Agreements.  Each Loan Party and its
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.

 

SECTION 3.08       Investment Company Status.  No Loan Party nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09       Taxes.  Each Loan Party and its Restricted Subsidiaries has
timely filed or caused to be filed all federal, state and other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes that are material in amount required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves and (b) to the extent
that the failure to do so could not be expected to result in a Material Adverse
Effect.  No tax liens (other than liens for current period Taxes not yet due and
payable) have been filed and no claims are being asserted with respect to any
material amount of such taxes.

 

SECTION 3.10       ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could be expected to
have a Material Adverse Effect.

 

SECTION 3.11       Disclosure.  Each Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Restricted Subsidiary is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers and Holdings represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date, it being recognized by the
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may materially differ from the projected results.

 

64

--------------------------------------------------------------------------------


 

SECTION 3.12       Material Agreements.  All material agreements and contracts
to which any Loan Party is a party or is bound as of the date of this Agreement
are either (a) filed as exhibits to, or incorporated by reference in, the
reports of Holdings that were filed with the SEC, prior to the Effective Date,
or (b) listed on Schedule 3.12.  No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement or contract to which it is a party, except where
such default could not reasonably be expected to have a Material Adverse Effect,
or (ii) any agreement or instrument evidencing or governing Indebtedness in a
principal amount, individually or in the aggregate, in excess of $20,000,000.

 

SECTION 3.13       Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and on the date of each Borrowing
and the date any Letter of Credit is issued, amended, renewed or extended,
(a) the sum of the debt (including contingent liabilities) of Holdings and its
Subsidiaries and the Company and its Subsidiaries, in each case on a
consolidated basis, will not exceed the present fair saleable value of the
present assets of Holdings and its Subsidiaries and the Company and its
Subsidiaries, respectively, on a consolidated basis, (b) the present and fair
saleable value of the assets of Holdings and its Subsidiaries and the Company
and its Subsidiaries, in each case on a consolidated basis, is greater than the
total amount that will be required to pay the probable liabilities (including
contingent liabilities) of Holdings and its Subsidiaries and the Company and its
Subsidiaries, respectively, in each case as they become absolute and matured,
(c) the capital of Holdings and its Subsidiaries and the Company and its
Subsidiaries, in each case on a consolidated basis, is not unreasonably small in
relation to their respective businesses as contemplated on the date hereof,
(d) Holdings and its Subsidiaries and the Company and its Subsidiaries, in each
case on a consolidated basis, have not incurred and do not intend to incur, nor
believe that they will incur, debts, including current obligations, beyond their
ability to pay such debts as they become due (whether at maturity or otherwise),
and (e) Holdings and its Subsidiaries and the Company and its Subsidiaries, in
each case on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.

 

SECTION 3.14       Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Restricted
Subsidiaries as of the Effective Date.  As of the Effective Date, all premiums
due and payable in respect of such insurance have been paid.  The Borrowers and
Holdings believe that the insurance maintained by or on behalf of the Company
and the Restricted Subsidiaries is adequate.

 

SECTION 3.15       Capitalization and Subsidiaries.  Schedule 3.15 sets forth as
of the Effective Date (a) a correct and complete list of the name and
relationship to Holdings of each and all of Holdings’ Subsidiaries, (b) a true
and complete listing of each class of each of the Company’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.15, and (c) the type of entity of Holdings and
each of its Subsidiaries.  As of the Effective Date, all of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.

 

SECTION 3.16       Security Interest in Collateral.  The provisions of the
Collateral Documents create legal and valid Liens on all the Collateral in favor
of the Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, and when the actions set forth in the Collateral Documents to
perfect such Liens are taken, such Liens will constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law or agreement, (b) Liens perfected only by

 

65

--------------------------------------------------------------------------------


 

possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral, and (c) as provided in the Intercreditor Agreement (to the extent
applicable).

 

SECTION 3.17       Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened.  The hours
worked by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
to the extent such violation could reasonably be expected to result in a
Material Adverse Effect.  All payments due from any Loan Party or any Restricted
Subsidiary, or for which any claim may be made against any Loan Party or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Restricted Subsidiary other than payments the
failure of which to make could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.18       Common Enterprise.  The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

SECTION 3.19       Permitted Indebtedness.  The execution, delivery and
performance of the Loan Documents and the incurrence of the Obligations do not
conflict with or violate the Company Notes Indenture or the Holdings Notes
Indenture.  This Agreement and the Obligations constitute a “Credit Facility”
permitted under and as defined in the Company Notes Indenture and the Holdings
Notes Indenture.

 

SECTION 3.20       OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) to the best of its knowledge, engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

SECTION 3.21       Patriot Act, Etc. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

66

--------------------------------------------------------------------------------


 

SECTION 3.22       Margin Regulations.  No Loan Party is engaged principally, as
one or more of its important activities, in the business of extending credit for
the purpose of purchasing any “margin stock” as defined in Regulation U. 
Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the Board.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01       Effective Date.  The obligations of the Lenders to make the
initial Loans and of the Issuing Banks to issue the initial Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived with the consent of all Lenders):

 

(a)           Credit Agreement and Loan Documents.  The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) duly
executed copies of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, each Issuing Bank
and the Lenders in form and substance reasonably acceptable to the
Administrative Agent and the Lead Arrangers.

 

(b)           Officer’s Certificates; Certified Certificate of Organization;
Good Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
secretary or assistant secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party as of
a recent date and a true and correct copy of its by-laws or operating,
management or partnership agreement and (D) in the case of the Borrower
Representative, certify as to the condition precedent set forth in clause
(h) below, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

 

(c)           Fees.  The Lenders, the Administrative Agent and the Lead
Arrangers shall have received on the Effective Date all fees required to be
paid, and all expenses for which invoices have been presented at least three
days prior to the Effective Date (including the reasonable fees and expenses of
legal counsel).  All such amounts will be paid with proceeds of Loans made on
the Effective Date and will be reflected in the funding instructions given by
the Borrower Representative to the Administrative Agent on or before the
Effective Date.

 

(d)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where the Loan
Parties are organized (including relevant prior names), and such search shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

67

--------------------------------------------------------------------------------


 

(e)           Pay-Off Letter.  The Administrative Agent shall have received a
satisfactory pay-off letter for the Existing Credit Agreement to be repaid from
the proceeds of the Revolving Loans advanced on the Effective Date, confirming
that the Existing Credit Agreement, all commitments thereunder and all Liens
upon any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment.

 

(f)            Solvency.  The Administrative Agent shall have received the
Solvency Certificate set forth as Exhibit H hereto (the “Solvency Certificate”)
from a Financial Officer.

 

(g)           Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the end of the most recent calendar month ended at least 15 days prior to the
Effective Date.

 

(h)           Closing Availability.  After giving effect to all Borrowings to be
made on the Effective Date and the issuance (or deemed issuance) of any Letters
of Credit on the Effective Date and payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, the Availability shall not be less than $50,000,000.

 

(i)            Pledged Stock; Stock Powers.  The Administrative Agent shall have
received all certificates representing the Equity Interests pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(j)            Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

 

(k)           Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of
Section 5.09 and Section 4.11 of the Security Agreement.

 

(l)            Appraisals.  The Lead Arrangers shall have received the Inventory
Appraisal in form and scope consistent with the appraisal conducted by HILCO
Appraisal Services, LLC dated October 19, 2011 (it being acknowledged that this
condition has been satisfied as of the Effective Date by the delivery of the
Inventory Appraisal dated June 27, 2012).

 

(m)          Field Examinations.  The Lead Arrangers shall have received a
satisfactory field examination of the Borrowers’ and the other Loan Guarantors’
books, records and Collateral conducted in a customary manner as conducted by
the Administrative Agent in connection with similar asset based lending
facilities (it being acknowledged that this condition has been satisfied as of
the Effective Date).

 

(n)           No Company Material Adverse Effect.  (i) From December 31, 2011
through the date of the Commitment Letter, except as set forth in (A) the
Company SEC Documents (excluding, in each case, any disclosures contained or
referenced therein under the captions “Risk Factors” or “Forward Looking
Statements” and any other disclosures contained or referenced therein relating
to information, factors or risks that are predictive, cautionary or forward
looking in nature) filed with the SEC after December 31, 2011 and prior to the
date of the Merger Agreement (and then (1) only to the extent that the relevance
of any disclosed event, item or occurrence in such Company SEC Documents to a
matter covered by this

 

68

--------------------------------------------------------------------------------


 

condition is reasonably apparent as to matters and items which are subject of
such representation or warranty, (2) other than any matters required to be
disclosed for purposes of Sections 3.1, 3.2, 3.3, 3.6 and 3.7 of the Merger
Agreement, which matters shall only be disclosed by specific disclosure in the
respective corresponding section of the Company Disclosure Letter), and
(3) without giving effect to any amendment to any such documents filed on or
after the date of the Commitment Letter) or (B) the corresponding sections or
subsections of the Company Disclosure Letter (it being acknowledged and agreed
that disclosure of any item in any section or subsection of the Company
Disclosure Letter shall be deemed disclosure with respect to any other section
or subsection only to the extent that the relevance of such disclosure to such
other section or subsection is reasonably apparent on the face of such
disclosure) and (ii) since the date of the Commitment Letter, there has not been
any event, occurrence, development or state of circumstances or facts that has
had or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

(o)           Merger Consummation.  The Merger shall have been consummated, or
substantially simultaneously with the initial Borrowings hereunder, shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder, in each case that are materially adverse to the
Lenders or the Lead Arrangers as reasonably determined by the Lead Arrangers (it
being understood that any modification, amendment, consent or waiver (i) to the
definition of “Company Material Adverse Effect”, (ii) to the condition that the
representations regarding the accuracy of Section 3.10 of the Merger Agreement
be true and correct in all respects when made and as of the date of the
consummation of the Merger as of the time when made, and (iii) to Section 3.10
of the Merger Agreement or Section 3.10 of the Company Disclosure Letter shall
be deemed to be material and adverse to the interests of the Lenders and the
Lead Arrangers), without the prior consent of the Lead Arrangers.

 

(p)           Equity Contribution.  The Equity Contribution shall have been
made.

 

(q)           Second Supplemental Indenture.  The Second Supplemental Indenture
shall be effective.

 

(r)            Historical Financials.  The Lead Arrangers shall have received
(i) audited consolidated balance sheets of Holdings and related statements of
income, changes in equity and cash flows of Holdings as of and for the fiscal
years ended December 25, 2009, December 31, 2010 and December 30, 2011, and
(ii) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of Holdings for the fiscal quarters ended
March 30, 2012, June 29, 2012 and, if such date precedes the Effective Date by
at least 45 days, September 28, 2012.

 

(s)           Representations and Warranties.  Each of (i) the Specified Merger
Agreement Representations and (ii) the representations and warranties in
Sections 3.01, 3.02, 3.03(b)(i) and (c), 3.08, 3.13, 3.16, 3.19, 3.20, 3.21 and
3.22 shall be true and correct in all material respects on and as of the
Effective Date; provided, that any such representation and warranty that is
qualified as to “materiality” shall be true and correct in all respects.

 

(t)            Patriot Act, Etc.  The Administrative Agent and the Lead
Arrangers shall have received, at least three days prior to the Effective Date,
all customary documentation and other information about Holdings, the Company
and the other Loan Guarantors as has been reasonably requested in writing at
least five days prior to the Effective Date by the Administrative Agents or the
Joint Bookrunners that they reasonably determine is required under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.

 

(u)           Closing Certificate.  The Administrative Agent shall have received
a certificate, signed by an authorized officer of the Borrower Representative,
on the Effective Date certifying that the

 

69

--------------------------------------------------------------------------------


 

conditions set forth in clauses (n), (o), (p), (q) and (s) of this Section 4.01
have been satisfied and attaching thereto true and complete copies of (A) the
fully-executed Merger Agreement and the other material documents evidencing the
closing of the transactions contemplated by the Merger Agreement and (B) the
fully-executed Second Supplemental Indenture.

 

(v)           Pro Forma Financial Statements.  The Lead Arrangers shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Effective Date, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such other financial statements), which shall be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended (subject to
exceptions customary for offerings conducted under Rule 144A or otherwise
mutually agreed), including preliminary adjustments for purchase accounting
(including adjustments of the type contemplated by Financial Accounting
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R)).

 

(w)          Other Documents.  The Administrative Agent shall have received such
other documents as the Administrative Agent, any Issuing Bank, any Lender or
their respective counsel may have reasonably requested.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived with
the consent of all Lenders) at or prior to 11:59 p.m., New York City time, on
November 29, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).  The acceptance by the
Borrowers of the initial Borrowings and the issuance (or deemed issuance) of the
initial Letters of Credit hereunder shall constitute a representation and
warranty that all of the representations and warranties of the Borrowers set
forth in this Agreement are true and correct.

 

SECTION 4.02       Each Credit Event.  Other than the initial Borrowings and
Letters of Credit issued (or deemed issued) on the Effective Date, the
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of the Issuing Banks to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a)           The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; provided, that any such
representations and warranties that are qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects (it being
understood that such representations and warranties that relate solely to an
earlier date or period shall be true and correct in all material respects as of
such earlier date or for the respective period, as the case may be).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)           Availability is not less than the amount of the proposed Borrowing
or Letters of Credit.

 

70

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been cash collateralized,
backstopped or terminated and all LC Disbursements shall have been reimbursed
(in each case other than contingent indemnification obligations for which no
claim has been identified), each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

 

SECTION 5.01       Financial Statements; Borrowing Base and Other Information. 
The Borrowers will furnish to the Administrative Agent:

 

(a)           within 90 days after the end of each fiscal year of Holdings, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or another independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than with respect to the current maturity of
the Obligations in the case of the audit for the fiscal year ending December 31,
2016 in the event such maturity is not extended) and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of Holdings, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of Holdings as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of Holdings in
substantially the form of Exhibit C (a “Compliance Certificate”) (i) certifying,
in the case of the financial statements delivered under clause (b), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth a reasonably detailed calculation of the Fixed
Charge Coverage Ratio for the most recently ended four fiscal quarters (whether
or not during a Covenant Trigger Period) and, if applicable, demonstrating
compliance with Section 6.12, (iv) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment

 

71

--------------------------------------------------------------------------------


 

Certificate or any change in the amount of a Pro Forma Adjustment set forth in
any Pro Forma Adjustment Certificate previously provided and, in either case, in
reasonable detail, the calculations and basis therefor and (v) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(d)           as soon as available, but in any event not more than 90 days after
the end of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of Holdings for each month of the upcoming fiscal year (the
“Projections”) in form consistent with the projections delivered to and approved
by the board of directors of Holdings;

 

(e)           as soon as available but in any event within 15 Business Days of
the end of each calendar month end (or within 3 Business Days after the last
Business Day of each week during any Covenant Trigger Period), as of the period
then ended, a Borrowing Base Certificate and supporting information in
connection therewith; provided, that the Borrowers may deliver updates to the
Borrowing Base (i) in connection with any Permitted Acquisition, at least three
Business Days prior to the consummation of such Permitted Acquisition, in which
case, the Borrowing Base may include, as provided in clause (j) of the
definition of “Permitted Acquisition”, the Eligible Accounts and Eligible
Inventory acquired or to be acquired in connection with such Permitted
Acquisition, and (ii) at such other times as the Administrative Agent may agree
in its discretion;

 

(f)            as soon as available but in any event within 15 Business Days of
the end of each calendar month end (and within 3 Business Days after the last
Business Day of each week during any Covenant Trigger Period), as of the period
then ended, all of the collateral monitoring reporting requirements listed on
Exhibit E;

 

(g)           as soon as reasonably practicable following the Administrative
Agent’s request (to the extent available):

 

(i)            copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

 

(ii)           copies of purchase orders and invoices in connection with any
Inventory or Equipment purchased by any Loan Party;

 

(iii)          a schedule of account balances of all intercompany accounts of
the Loan Parties; and

 

(iv)          as of the period then ended, the Borrowers’ sales journal and cash
receipts journal (identifying trade and non-trade cash receipts);

 

(h)           as soon as reasonably practicable after the Administrative Agent’s
request, but (so long as no Default is continuing) no more frequently than
annually, an updated customer list for the Borrowers and their Restricted
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number and shall be certified by a Financial Officer of the Borrower
Representative as true and correct in all material respects to the best of the
Financial Officer’s knowledge;

 

(i)            as soon as reasonably practicable after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Holdings, any Borrower or any

 

72

--------------------------------------------------------------------------------


 

Restricted Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by Holdings to its shareholders generally, as the case
may be;

 

(j)            not later than any date on which financial statements are
delivered with respect to the most recently ended four fiscal quarters in which
a Pro Forma Adjustment is made as a result of the consummation of the
acquisition of any Acquired Entity or Business by any Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a Pro Forma
Adjustment Certificate; and

 

(k)           as soon as reasonably practicable following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Holdings or any Restricted Subsidiary, or compliance with the terms
of this Agreement, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

To the extent that any of the documents required to be delivered pursuant to
Sections 5.01(a), (b) or (i) are also filed with the SEC, the Borrowers may
fulfill such delivery requirements by providing the Administrative Agent, in
writing, an internet link to a corresponding SEC filing that conforms with the
requirements of such Sections.  The Administrative Agent will promptly forward
all deliveries and notices received by it from by the Loan Parties under this
Section 5.01 to each of the Lenders (other than clauses (f) through (h), which
will be made available to each Lender at such Lender’s request), which
communication may be made by delivery of hard copies, email or posting the
information to an intranet or internet site or other electronic communication
methods adopted by the Administrative Agent, and will provide notice to each
such Lender of the posting of any such intranet, internet or other electronic
communication.

 

SECTION 5.02       Notices of Material Events.  The Borrowers and Holdings will
furnish to the Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           (i) any governmental investigation or any litigation or proceeding
commenced or threatened against any Loan Party that (A) seeks damages in excess
of $15,000,000, (B) seeks material injunctive relief, or (C) alleges criminal
misconduct by any Loan Party, or (ii) receipt of any notice of any governmental
investigation or any litigation or proceeding commenced or threatened by a
Governmental Authority against any Loan Party that alleges any tax, fee,
assessment, or other governmental charge in excess of $10,000,000;

 

(c)           any Lien (other than Permitted Encumbrances and Liens permitted
under Section 6.02(l) and (k)) or claim made or asserted against any Inventory
or Accounts of any Loan Party;

 

(d)           any loss, damage, or destruction to Inventory in the amount of
$15,000,000 or more (or other Collateral in an amount of $25,000,000 or more),
whether or not covered by insurance;

 

(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Inventory with a fair market value
exceeding $5,000,000 is located alleging non-payment of rent or other amounts
due in excess of three months’ rent to the relevant landlord or warehouseman or
any other material default;

 

(f)            the entry by any Loan Party into a Swap Agreement, agreement to
provide Banking Services or amendment thereto with a Lender or Lead Arranger or
an Affiliate of a Lender or Lead Arranger that is intended to be secured by the
Collateral, together with copies of all agreements

 

73

--------------------------------------------------------------------------------


 

evidencing such Swap Agreement, agreement to provide Banking Services or
amendment thereto (which shall be delivered within ten (10) Business Days of
entry into such Swap Agreement, agreement to provide Banking Services or
amendment thereto);

 

(g)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and the Restricted Subsidiaries in an aggregate
amount exceeding $20,000,000; and

 

(h)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.  The
Administrative Agent will promptly forward all notices received by it from the
Loan Parties under this Section 5.02 to each of the Lenders, which communication
may be made by delivery of hard copies, email or posting the information to an
intranet or internet site or other electronic communication methods adopted by
the Administrative Agent, and will provide notice to each such Lender of the
posting of any such intranet, internet or other electronic communication.

 

SECTION 5.03       Existence; Conduct of Business.  Each Loan Party will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where the failure to so preserve, renew or keep in full
force and effect any of the following could not reasonably be expected to result
in a Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits for the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04       Payment of Obligations.  Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Indebtedness and
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.05       Maintenance of Properties.  Each Loan Party will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06       Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Restricted Subsidiary to, (i) keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lead Arranger
(including employees of the Administrative Agent, any Lead Arranger or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.  The Loan
Parties acknowledge that the Administrative Agent, after exercising its rights
of

 

74

--------------------------------------------------------------------------------


 

inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.

 

SECTION 5.07       Compliance with Laws.  Each Loan Party will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08       Use of Proceeds.  The proceeds of the Loans will be used
(a) on the Effective Date (i) to refinance the Existing Credit Agreement,
including the cash collateralization or back-to-back credit support of the
outstanding letters of credit thereunder that are not Existing Letters of Credit
and (ii) to make the Specified Distribution; provided that (1) the aggregate
amount funded hereunder does not exceed $110,000,000 and (2) Availability is
greater than 20% of the Commitments before and after giving effect thereto, and
(b) following the Effective Date (i) to issue Letters of Credit and (ii) for the
working capital needs and general corporate purposes of the Borrowers and the
Restricted Subsidiaries, including to fund distributions permitted under
Section 6.08.  No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

SECTION 5.09       Insurance.  Each Loan Party will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire,  business interruption and general
liability) and such other hazards, as is reasonably available and is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations with asset-based loan
facilities and (b) all insurance required pursuant to the Collateral Documents. 
The Borrowers will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

 

SECTION 5.10       Appraisals.  Subject to the reimbursement limitations
contained in the next sentence, at any time that the Administrative Agent
requests the Borrowers and the Restricted Subsidiaries will provide the
Administrative Agent with appraisals or updates thereof of their Inventory from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis reasonably satisfactory to the Administrative Agent, such appraisals and
updates to include, without limitation, information required by applicable law
and regulations.  The Borrowers shall reimburse the Administrative Agent for all
reasonable charges, costs and expenses related thereto with respect to no more
than one such appraisal during each calendar year; provided, however, that if
Availability is less than the greater of (a) $50,000,000 or (b) 20% of the
Commitments at any time, the Borrowers shall reimburse the Administrative Agent
for all reasonable charges, costs and expenses related to a second such
appraisal during such calendar year; and provided further, that there shall be
no limitation on the number or frequency of appraisals and updates that shall be
at the sole expense of the Borrowers if any Event of Default shall have occurred
and be continuing.  The limits set forth in the foregoing sentence on the number
of appraisals required to be reimbursed by the Borrowers shall not apply to, or
include, any appraisals obtained pursuant to clause (j) of the definition of
“Permitted Acquisition”.

 

SECTION 5.11       Field Examinations.  Subject to the reimbursement limitations
contained in the next sentence, at any time that the Administrative Agent
requests the Borrowers and the Restricted Subsidiaries will allow the
Administrative Agent (or its designee) to conduct field examinations or updates
thereof to ensure the adequacy of Collateral included in any Borrowing Base and
related reporting and control systems, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such field examinations and updates to
include, without limitation, information required by

 

75

--------------------------------------------------------------------------------


 

applicable law and regulations. The Borrowers shall reimburse the Administrative
Agent for all reasonable charges, costs and expenses related thereto with
respect to no more than one such field examination during each calendar year;
provided, however, that if Availability is less than the greater of
(a) $50,000,000 or (b) 20% of the Commitments at any time, the Borrowers shall
reimburse the Administrative Agent for all reasonable charges, costs and
expenses related to a second such field examination during such calendar year;
and provided, further, that there shall be no limitation on the number or
frequency of field examinations that shall be at the sole expense of the
Borrowers if any Event of Default shall have occurred and be continuing. The
limits set forth in the foregoing sentence on the number of field examinations
required to be reimbursed by the Borrowers shall not apply to, or include, any
field examinations conducted pursuant to clause (j) of the definition of
“Permitted Acquisition”.

 

SECTION 5.12       Depository Banks.  Each Loan Party will maintain the
Administrative Agent or another Lender as its principal depository bank,
including for the maintenance of operating, administrative, cash management, 
and other deposit accounts for the conduct of its business, provided, that,
subject to Section 5.14, the Loan Parties shall maintain their collection
accounts with BofA (or another financial institution selected by such Person and
acceptable to the Administrative Agent), which collection accounts shall be
subject to deposit account control agreements meeting the requirements of the
Security Agreement.

 

SECTION 5.13       Additional Collateral; Further Assurances.  (a)  Subject to
applicable law, each Borrower and each Restricted Subsidiary that is a Loan
Party shall cause each of its Domestic Subsidiaries (other than an Excluded
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party (either as a Borrower or
a Loan Guarantor) by executing the Joinder Agreement set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Borrower or Loan Guarantor hereunder as
specified in such Joinder Agreement, and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, in any property of such Loan Party
which constitutes Collateral of the types contemplated by the Collateral
Documents.

 

(b)           Each Loan Party will cause 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries (other than (i) Excluded
Subsidiaries described in clauses (c) or (f) of the definition therefor and
(ii) Excluded Subsidiaries described in clause (a) thereof to the extent that
the constituent documents of such Excluded Subsidiaries prohibit the granting of
Liens thereon) owned by it to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

 

(c)           Without limiting the foregoing, each Loan Party will, and will
cause each Restricted Subsidiary (other than an Excluded Subsidiary) to, execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

 

(d)           If any material assets (other than assets not required to be
Collateral under the terms of the Collateral Documents) are acquired by any Loan
Party after the Effective Date (other than assets

 

76

--------------------------------------------------------------------------------


 

constituting Collateral under the Security Agreement that become subject to the
Lien in favor of the Security Agreement upon acquisition thereof), the Borrower
Representative will notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent or the Required Lenders, the Loan
Parties will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

 

(e)           If any Loan Party grants Liens on any real property or any
interest therein pursuant to, and in compliance with the requirements of
Section 6.02(l), the Borrower Representative will notify the Administrative
Agent thereof, and, the Loan Parties will cause such real property (or interest
therein) to be subjected to a Lien securing the Secured Obligations, subject to
the Intercreditor Agreement, and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

 

SECTION 5.14       Post-Closing Actions.  Each Loan Party agrees that it will,
or will cause its relevant Subsidiaries to, complete each of the actions
described on Schedule 5.14 as soon as commercially reasonable and by no later
than the date set forth in Schedule 5.14 with respect to such action or such
later date as the Administrative Agent may reasonably agree.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired,
been cash collateralized, backstopped or terminated and all LC Disbursements
shall have been reimbursed (in each case other than contingent indemnification
obligations for which no claim has been identified), the Loan Parties covenant
and agree, jointly and severally, with the Lenders that:

 

SECTION 6.01       Indebtedness.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

(a)           the Secured Obligations;

 

(b)           in the case of the Company, the Company Notes in an aggregate
principal amount not to exceed (x) the aggregate principal amount of the Company
Notes outstanding immediately following the consummation of the Transactions
less (y) the aggregate principal amount of the Company Notes redeemed,
repurchased or retired pursuant to Section 6.08 (other than to the extent
refinanced pursuant to Section 6.01(i));

 

(c)           in the case of Holdings, the Holdings Notes in an aggregate
principal amount not to exceed (x) the aggregate principal amount of the
Holdings Notes outstanding immediately following the consummation of the
Transactions less (y) the aggregate principal amount of the Holdings Notes
redeemed, repurchased or retired pursuant to Section 6.08 (other than to the
extent refinanced pursuant to Section 6.01(i));

 

77

--------------------------------------------------------------------------------


 

(d)           Indebtedness existing on the date hereof (other than the Notes)
and set forth in Schedule 6.01 and extensions, renewals and replacements of any
such Indebtedness in accordance with clause (i) hereof;

 

(e)           Indebtedness of any Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to any Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to any
Borrower or any Subsidiary that is a Loan Party shall be subject to Section 6.04
and (ii) Indebtedness of any Borrower to any Restricted Subsidiary that is not a
Loan Party and Indebtedness of any Restricted Subsidiary that is a Loan Party to
any Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations and evidenced by a promissory note, in each case on terms
and conditions satisfactory to the Administrative Agent;

 

(f)            Guarantees by (i) Holdings of Indebtedness described in clause
(b) and (ii) any Borrower of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of any Borrower or any other
Restricted Subsidiary, provided that in each case (1) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (2) Guarantees by any Borrower or
any Subsidiary that is a Loan Party of Indebtedness of any Restricted Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (3) Guarantees
permitted under this clause (f) shall be subordinated to the Secured Obligations
of the applicable Restricted Subsidiary on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;

 

(g)           Indebtedness of any Loan Party or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (i) hereof; provided that
(i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed $25,000,000 at any time outstanding;

 

(h)           Guarantees of Indebtedness not to exceed $5,000,000 incurred on
behalf of one or more joint ventures in which any of the Loan Parties is an
investor to the extent permitted by Section 6.04;

 

(i)            Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clauses (b), (c), (d), (g), (l),
(m), (s) and (t) hereof; provided that, (i) the principal amount of such
Indebtedness is not increased (other than increases in principal (A) by an
amount equal to any premiums, fees or other costs of such refinancing, and
(B) in the case of the Indebtedness described in clause (b), by an amount equal
to the amount of the Indebtedness then permitted under clause (c) in connection
with a repayment in full of such Indebtedness utilizing the proceeds of a
refinancing of the Company Notes), (ii) except as permitted by
Section 6.02(l)(i), any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) except in the case of
Indebtedness extended, refinanced or renewed at, or within twelve months prior
to, maturity, the representations, covenants and defaults applicable of any such
extension, refinancing, or renewal, taken as a whole, are not materially more
burdensome to Borrowers than those applicable to the Indebtedness being
extended, refinanced or renewed, and (vi) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations or the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include

 

78

--------------------------------------------------------------------------------


 

subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

 

(j)            Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

(k)           Indebtedness of any Borrower or any Restricted Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations not in connection with
borrowed money, in each case provided in the ordinary course of business;

 

(l)            Indebtedness of any Person that becomes a Restricted Subsidiary
(or is a Restricted Subsidiary that survives a merger with such Person) or
Indebtedness relating to assets that are acquired by any Borrower or any
Restricted Subsidiary, in each case, after the Effective Date as the result of a
Permitted Acquisition; provided that (i) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, and was not created in anticipation thereof,
(ii) such Indebtedness is not guaranteed in any respect by any Borrower or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person and any of
its Subsidiaries), (iii) to the extent required under Section 5.13, such Person
executes a Joinder Agreement in order to become a Loan Party, and (iv) the
aggregate principal amount of Indebtedness permitted by this clause (l) shall
not exceed $30,000,000 at any time outstanding;

 

(m)          Indebtedness of any Borrower or any Restricted Subsidiary
consisting of Capital Lease Obligations incurred in connection with the sale and
leaseback transactions relating to the Specified Properties permitted by
Section 6.06(b);

 

(n)           letters of credit, bank guarantees or bankers’ acceptances (other
than Letters of Credit issued pursuant to Section 2.06) having an aggregate face
amount not in excess of $10,000,000;

 

(o)           unsecured Indebtedness owed to the Sponsors, certain Sponsor
related parties and/or other holders of the Equity Interests in Holdings and
their respective Affiliates; provided that such Indebtedness is Subordinated
Indebtedness;

 

(p)           Indebtedness of Holdings or any Restricted Subsidiary consisting
of (i) the financing of insurance premiums, (ii) take-or-pay obligations
contained in supply arrangements, in each case, incurred in the ordinary course
of business and not in connection with the borrowing of money, or (iii) Swap
Obligations;

 

(q)           cash management obligations and other Indebtedness of Foreign
Subsidiaries in respect of netting services, overdraft facilities, employee
credit card programs, Cash Pooling Arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that with respect
to any Cash Pooling Arrangements, the total amount of all deposits subject to
any such Cash Pooling Arrangements shall at all times equal or exceed the total
amount of overdrafts that may be subject to such Cash Pooling Arrangements;

 

(r)            Indebtedness arising from agreements of Holdings or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with
Permitted Acquisitions, other than Guarantees incurred by any Person acquiring
all or any portion of such business, assets or Equity Interests for the purpose
of financing any such Permitted

 

79

--------------------------------------------------------------------------------


 

Acquisition, or in connection with dispositions of any business, assets or
Equity Interests permitted hereunder; provided that (i) such Indebtedness is not
reflected on the balance sheet of Holdings or any Restricted Subsidiary (it
being understood that contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (r))
and (ii) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds, including non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value) actually received
by the Borrowers and the Restricted Subsidiaries in connection with any such
disposition;

 

(s)           unsecured Indebtedness of Holdings and its Restricted Subsidiaries
in an aggregate amount not to exceed $25,000,000 at any time; and

 

(t)            other Indebtedness of Holdings and its Restricted Subsidiaries;
provided, that (i) at the time such Indebtedness is issued or otherwise incurred
after giving effect thereto on a pro forma basis (including a pro forma
application of the Net Proceeds therefrom), the Consolidated Total Debt to
EBITDA Ratio is not greater than 6.25 to 1.0, (ii) such Indebtedness shall not
be secured Indebtedness unless (A) at the time such Indebtedness is issued or
otherwise incurred after giving effect thereto on a pro forma basis (including a
pro forma application of the Net Proceeds therefrom), the Secured Leverage Ratio
is not greater than 5.00 to 1.0 (or such lesser ratio as may be provided for in
the Company Notes Indenture, the Holdings Notes Indenture or any refinancings
thereof permitted under Section 6.01(i)), (B) such secured Indebtedness is a
term loan or notes and has a final maturity date no earlier than the date that
is 180 days following the Maturity Date, and (C) the Liens securing such
additional Indebtedness shall be subject to the Intercreditor Agreement.

 

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness (including any payment-in-kind interest) shall not be
deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.

 

SECTION 6.02       Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of any Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by any Loan Party or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by Section 6.01(g), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of such Loan Party, any other Loan
Party or any other Restricted Subsidiary;

 

80

--------------------------------------------------------------------------------


 

(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by any Loan Party or any
Restricted Subsidiary or existing on any property or asset (other than Accounts
and Inventory) of any Person that becomes a Loan Party after the date hereof
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Loan Party and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(g)           Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

 

(h)           Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(i)            Liens arising from precautionary UCC-1 financing statements;

 

(j)            Liens that are (i) contractual rights of set-off relating to
deposit accounts in favor of banks and other depositary institutions in the
ordinary course of business or (ii) contractual rights of set-off or charge back
in favor of credit card processors arising in the ordinary course of business
under credit card processing agreements;

 

(k)           Liens securing obligations in respect of trade-related letters of
credit permitted to be incurred under Section 6.01(n), which Liens shall cover
only the goods (or the documents of title in respect of such goods) financed by
such letters of credit and the proceeds and products thereof;

 

(l)            Liens in respect of Indebtedness permitted to be incurred
pursuant to (i) a refinancing of Indebtedness under Section 6.01(b) and
(ii) Indebtedness under Section 6.01(t); provided, that, in each case, such
Liens are subject to the Intercreditor Agreement; and

 

(m)          Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
any Foreign Subsidiary held at such banks or financial institutions, as the case
may be, to facilitate the operation of Cash Pooling Arrangements and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (l) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clauses
(a) and (l) above.

 

SECTION 6.03       Fundamental Changes.  (a)  No Loan Party will, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(i) any Borrower may merge with and into another Borrower, (ii) any Subsidiary
that is a Loan Guarantor (other than a Borrower) may merge or liquidate into any
Borrower or any other Subsidiary that is a Loan Guarantor, (iii) any Subsidiary
that is not a Loan Party may merge or liquidate into any other Subsidiary that
is not a

 

81

--------------------------------------------------------------------------------


 

Loan Party or into a Loan Party; provided that any such merger involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04, (iv) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (v) any Subsidiary may merge with another Person in any Acquisition
permitted under Section 6.04 provided such other Person is or becomes a
Restricted Subsidiary upon the consummation of such merger and assumes all of
the obligations of merging Subsidiary (if any) under all of the Loan Documents.

 

(b)           No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrowers and their Subsidiaries on the
Effective Date and any business activities that are similar, related,
incidental, complementary or corollary thereto or a reasonable extension
thereof.

 

(c)           Glenwood will not engage in any business or activity other than
the ownership of Equity Interests in Buyers Access and activities incidental
thereto.  Glenwood will not own or acquire any assets (other than Equity
Interests in Buyers Access, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Loan Documents, liabilities in
respect of Guarantees permitted by Section 6.01, liabilities imposed by law,
including Tax liabilities, and other liabilities incidental to its existence and
permitted business and activities).

 

(d)           Holdings will not engage in any business or activity, or own or
acquire any assets or incur any liabilities, other than in connection with
(i) the ownership of all the outstanding Equity Interests in the Company,
(ii) the maintenance of its corporate existence, (iii) the consummation of the
Transactions (including the payment of customary fees and expenses in connection
therewith), (iv) the performance of its obligations under and in connection with
the Loan Documents and the Notes Documents, (v) the consummation of any offering
of its Equity Interests permitted under the terms of this Agreement (including
the payment of customary fees and expenses in connection therewith), (vi) the
issuance, whether or not consummated, of Indebtedness, permitted under
Section 6.01, (vii) the ordinary course grant of common stock to employees and
directors pursuant to the terms of any employee benefit or stock option plan,
and (viii) investments in its subsidiaries as permitted by Sections 6.01 and
6.04.

 

SECTION 6.04       Investments, Loans, Advances, Guarantees and Acquisitions. 
No Loan Party will, nor will it permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any other investment or any other interest in, any other Person, or
enter into any Acquisition, except:

 

(a)           cash and Permitted Investments, provided that such Permitted
Investments owned by a Loan Party are subject to control agreements in favor of
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, in each case to the extent required in
the Security Agreement;

 

(b)           investments in existence on the date of this Agreement and
described in Schedule 6.04 including any amendments, modifications,
restatements, renewals or supplements thereof that do not involve the provision
of any new consideration by any Loan Party or any Restricted Subsidiary;

 

(c)           investments by Holdings in the Borrowers and by the Borrowers and
the Restricted Subsidiaries in any Restricted Subsidiaries; provided that
(i) the aggregate amount of investments by

 

82

--------------------------------------------------------------------------------


 

Loan Parties in Restricted Subsidiaries that are not Loan Parties (together with
outstanding Guarantees permitted under the proviso to Section 6.04(d)) shall not
exceed $30,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs), (ii) any such investments in the form
of loans and advances made by (A) a Loan Party to another Loan Party shall be
evidenced by the Intercompany Note, (B) a Restricted Subsidiary that is not a
Loan Party to a Loan Party shall be subordinated to the Secured Obligations on
terms and conditions satisfactory to the Administrative Agent, and (C) a Loan
Party to a Restricted Subsidiary that is not a Loan Party shall be evidenced by
a promissory note pledged pursuant to the Security Agreement and (iii) any such
investments in the form of Equity Interests (other than Equity Interests in
Excluded Subsidiaries (A) described in clause (c) of the definition thereof and
(B) described in clause (a) of the definition thereof to the extent that the
constituent documents of such Excluded Subsidiaries prohibit the granting of
Liens thereon) shall be pledged pursuant to the Security Agreement;

 

(d)           Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall (together
with outstanding investments permitted under clause (i) to the proviso to
Section 6.04(c)) shall not exceed $30,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(e)           Guarantees by Holdings or any other Loan Party of the obligations
of the Company or any of its Restricted Subsidiaries under leases (other than
Capital Leases or sale leasebacks) or contracts and other obligations that, in
each case, do not constitute Indebtedness and are entered into in the ordinary
course of business;

 

(f)            loans or advances made by a Loan Party to its officers, directors
and employees on an arms’-length basis (i) in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes and (ii) in connection with such Person’s purchase of
Equity Interests of Holdings or any Parent to the extent that the amount of such
loans or advances are contributed to Holdings in cash, the aggregate principal
amount of such loans and advances outstanding at any one time not to exceed
$10,000,000;

 

(g)           subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

 

(h)           (i) extensions of trade credit in the ordinary course of business,
(ii) investments in the ordinary course of business consisting of Article 3 or
Article 4 endorsements for collection or deposit, and (iii) advances of payroll
payments to employees in the ordinary course of business;

 

(i)            investments in the form of Swap Agreements permitted by
Section 6.07;

 

(j)            investments of any Person existing at the time such Person
becomes a Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of the Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such merger;

 

(k)           investments received in connection with the dispositions of assets
permitted by Section 6.05;

 

83

--------------------------------------------------------------------------------


 

(l)            investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;

 

(m)          any investment (including a Permitted Acquisition) to the extent
that payment for such investment is made solely with, or with the cash proceeds
of the issuance of, Equity Interests of Holdings (other than Disqualified Stock)
or with the cash proceeds of capital contributions to Holdings from the holders
of its Equity Interests, in each case which are designated as being for the
purpose of making such investment by written notice to the Administrative Agent;

 

(n)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(o)           investments made to repurchase or retire Equity Interests of
Holdings owned by directors, officers or employees or any employee stock
ownership plan of the Company (or any direct or indirect parent thereof) to the
extent permitted by Section 6.08; and

 

(p)           Permitted Acquisitions and other investments (any such Permitted
Acquisition or other investment being made pursuant to this clause (p), a
“Specified Investment”); provided that on the date of such Specified Investment
(i) no Default or Event of Default then exists of would result therefrom and
(ii) after giving effect thereto on a pro forma basis either (A) both
(1) Availability is greater than the higher of 10% of the Commitments and
$25,000,000 and (2) the Fixed Charge Coverage Ratio for the period of four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter or fiscal year for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), as applicable, is greater than 1.0 to 1.0 or
(B) Availability is greater than the higher of 15% of the Commitments and
$37,500,000; provided further that if the test in clause (p)(ii) for Specified
Investments is not satisfied, then any Loan Party shall be permitted to make
Specified Investments in an amount which, when aggregated with all prior
Specified Investments made under this clause (p) that did not satisfy the test
in clause (p)(ii), does not exceed $15,000,000 so long as, after giving pro
forma effect to the Specified Investments as of the date thereof, (I) no Default
or Event of Default then exists or would result therefrom and (II) either
(x) the Fixed Charge Coverage Ratio is greater than 1.0 to 1.0 or
(y) Availability is greater than the higher of 10% of the Commitments and
$25,000,000.

 

Notwithstanding anything herein to the contrary, no Acquisition shall be
permitted to be made under this Section 6.04 unless such Acquisition constitutes
a Permitted Acquisition.

 

SECTION 6.05       Asset Sales.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Holdings or any
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than to another Borrower or another
Restricted Subsidiary in compliance with Section 6.04), except:

 

(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

 

(b)           the Company or any Restricted Subsidiary may (i) effect any
transaction permitted by Section 6.03, Section 6.04 and Section 6.08(a) or
(ii) incur any Lien permitted under Section 6.02;

 

(c)           sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

84

--------------------------------------------------------------------------------


 

(d)           sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (j), (k) and (n) of Section 6.04;

 

(e)           sale and leaseback transactions permitted by Section 6.06;

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Restricted
Subsidiary;

 

(g)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary unless all Equity Interests held in
such Subsidiary are sold) that are not permitted by any other paragraph of this
Section having a value of up to the sum of $10,000,000 per fiscal year in the
aggregate; provided, that such sales, transfers and other dispositions may
exceed $10,000,000 per fiscal year if and to the extent that, after giving pro
forma effect thereto, (i) no Default or Event of Default then exists or would
result therefrom, (ii) Availability is greater than $75,000,000, and (iii) the
Fixed Charge Coverage Ratio is greater than 1.15 to 1.00;

 

(h)           sales, transfers and dispositions of (i) the Specified Properties
and (ii) Glenwood’s Equity Interests in Buyer’s Access;

 

(i)            the Company and any Restricted Subsidiary may lease, sublease,
license or sublicense (on a non-exclusive basis with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;

 

(j)            the Company and any Restricted Subsidiary may make sales,
transfers and other dispositions of property (other than Inventory if an Event
of Default has occurred and is continuing) to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such sales, transfers and other dispositions
are promptly applied to the purchase price of such replacement property;

 

(k)           the Company and any Restricted Subsidiary may make sales,
transfers and other dispositions of investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

 

(l)            the Company and any Restricted Subsidiary may sell, transfer or
otherwise dispose of, or issue Equity Interests in, Restricted Subsidiaries so
long as, after giving effect thereto, (i) the Company or a Restricted Subsidiary
continues to have an Equity Interest in such Person, (ii) the total assets of
all non-wholly owned Persons that are or were Restricted Subsidiaries, as
reflected on their most recent balance sheets prepared in accordance with GAAP,
do not in the aggregate at any time exceed $7,500,000, and (iii) the total
revenues of all non-wholly owned Persons that are or were Restricted
Subsidiaries, for the twelve-month period ending on the last day of the most
recent period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) do not in the aggregate exceed $7,500,000;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (i), (j) and (k) above)
shall be made for fair value and for at least 75% cash consideration; provided
further, that:

 

(A)          any liabilities of any Borrower or any Restricted Subsidiary, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable disposition

 

85

--------------------------------------------------------------------------------


 

and for which such Borrower and all of the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing,

 

(B)           any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash (to the extent of the cash received) within 90
days following the closing of the applicable disposition, and

 

(C)           other than with respect to a disposition of Collateral of the
types included in the Borrowing Base, any Designated Non-Cash Consideration
received by the Borrowers or their Restricted Subsidiaries in respect of such
disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to clause (C) that is at
that time outstanding, not in excess of the greater of $25,000,000 and 2.5% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

shall be deemed to be cash.

 

SECTION 6.06       Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (a) any such sale of any fixed or capital assets
by any Borrower or any Restricted Subsidiary that is made for cash consideration
in an amount not less than the fair value, as determined at the time of
consummation by such Borrower or such Restricted Subsidiary, of such fixed or
capital asset and is consummated within 90 days after such Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset and (b) any transaction involving the Specified Properties.

 

SECTION 6.07       Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

 

SECTION 6.08       Restricted Payments; Certain Payments of Indebtedness.

 

(a)           No Loan Party will, nor will it permit any Restricted Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

 

(i)            each of Holdings and each Restricted Subsidiary may declare and
pay dividends with respect to its common stock payable solely in additional
shares of its common stock;

 

86

--------------------------------------------------------------------------------


 

(ii)           Restricted Subsidiaries of Holdings may declare and pay dividends
to Holdings or a Restricted Subsidiary of Holdings or otherwise ratably with
respect to their Equity Interests;

 

(iii)          Holdings may make payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of
Holdings, the Borrowers and their Restricted Subsidiaries in an aggregate amount
not to exceed $7,500,000 during any fiscal year; provided, that such amounts
will be increased by (A) the amount of any net cash proceeds received by or
contributed to Holdings from the issuance and sale since the Effective Date of
Equity Interests (other than Disqualified Stock) of Holdings or any Parent to
its officers, directors or employees, plus (B) the cash proceeds of key man life
insurance policies received by Holdings, its Restricted Subsidiaries or any
Parent and contributed to Holdings;

 

(iv)          Holdings may make Permitted Payments to Parent;

 

(v)           Holdings may make the Specified Distribution on the Effective
Date; provided that (A) Availability is greater than 20% of the Commitments
before and after giving effect thereto and to all Borrowings made and all
issuances (or deemed issuances) of Letters of Credit on the Effective Date and
(B) the aggregate amount of the proceeds of the Revolving Loans used to make the
Specified Distribution, together with any other Revolving Loans used for the
purposes described in Section 5.08(a), does not exceed $110,000,000;

 

(vi)          after the Effective Date, Holdings may declare or make other
Restricted Payments, if, after giving pro forma effect thereto, either (A) both
(1) Availability is greater than the higher of 15% of the Commitments and
$37,500,000 and (2) the Fixed Charge Coverage Ratio for the period of four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter or fiscal year for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), as applicable, is greater than 1.0 to 1.0 or
(B) Availability is greater than the higher of 20% of the Commitments and
$50,000,000;

 

(vii)         Holdings may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the Equity Interests redeemed thereby and are
not Disqualified Stock.

 

Notwithstanding clause (vi) above, if following the Effective Date Holdings
makes any payments permitted or required under the Merger Agreement in respect
of dissenting stockholders’ rights, stock options, restricted stock and
restricted share units or deferred stock, the aggregate amount of the proceeds
of the Revolving Loans used to make such Restricted Payments, together with any
other Revolving Loans used for the purposes described in Section 5.08(a), shall
not exceed $110,000,000.

 

(b)           No Loan Party will, nor will it permit any Restricted Subsidiary
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit,

 

87

--------------------------------------------------------------------------------


 

on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:

 

(i)            payment of Indebtedness created under the Loan Documents;

 

(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
Subordinated Indebtedness prohibited by the subordination provisions thereof;

 

(iii)          refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and

 

(v)           if, after giving effect thereto, either (A) both (1) Availability
is greater than the higher of 15% of the Commitments and $37,500,000 and (2) the
Fixed Charge Coverage Ratio for the period of four consecutive fiscal quarters
ending on the last day of the most recent fiscal quarter or fiscal year for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), as applicable, (calculated on a pro forma basis treating such prepayment,
redemption, repurchase or retirement, together with all other prepayments,
redemptions, repurchases and retirements of Indebtedness made pursuant to this
clause (v), as Fixed Charges) is greater than 1.0 to 1.0 or (B) Availability is
greater than the higher of 20% of the Commitments and $50,000,000, Holdings and
its Restricted Subsidiaries may prepay, redeem, repurchase or retire any
Indebtedness of Holdings, the Company or any of its Restricted Subsidiaries
(including any premium (if any) and accrued and unpaid interest thereon to the
date of such repayment, redemption, repurchase or retirement).

 

SECTION 6.09       Transactions with Affiliates.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Loan Parties not involving any other Affiliate, (c) any investment
permitted by Section 6.04(c), (d) or (e), (d) any Indebtedness permitted under
Section 6.01(e), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Borrower or any Restricted Subsidiary who
are not employees of such Borrower or Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrowers or the Restricted
Subsidiaries in the ordinary course of business, (h) compensation and
reimbursement of expenses of officers and directors of any Loan Party, including
the issuance of Equity Interests of Holdings, in each case in the ordinary
course of business, (i) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by a
Borrower’s board of directors, (j) any sale or disposition of inventory by any
Borrower or any Restricted Subsidiary to wholly owned Foreign Subsidiaries in
the ordinary course of business, at a price not less than the cost of such
inventory, (k) the entering into of a tax sharing agreement, or payments
pursuant thereto, between Holdings and one or more Subsidiaries, on the one
hand, and any other Person with which Holdings and such Subsidiaries are
required to file a consolidated tax return or with which Holdings and such
Subsidiaries are part of a consolidated group for tax purposes, on the other
hand, (l) other than during the continuance of an Event of Default, the payment

 

88

--------------------------------------------------------------------------------


 

to the Sponsors of management, monitoring and consulting fees and expenses, not
to exceed $5,000,000 in any four quarter period, (m) the payment of transaction
fees and related expenses paid to the Sponsors in connection with acquisitions,
dispositions, recapitalizations, refinancings and extraordinary transactions for
such period, not to exceed (net of reimbursable expenses) 1% of the transaction
value for any such transaction and (n) payments by Holdings or any Restricted
Subsidiary of Holdings to any of the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including, without limitation, in connection with
acquisitions or divestitures which payments are approved by a majority of the
board of directors of Holdings in good faith and are at prices and on terms and
conditions not less favorable to Holdings or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties.

 

SECTION 6.10       Restrictive Agreements.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets other than Permitted Encumbrances, or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to its Equity Interests or to make or repay loans or advances to any Borrower or
any other Restricted Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document, any
Company Notes Document (and any amendments, restatements, supplements or other
modifications thereto to the extent such restrictions or conditions are no more
restrictive than those with respect to the Company Notes on the date hereof) or
any Holdings Notes Document (and any amendments, restatements, supplements or
other modifications thereto to the extent such restrictions or conditions are no
more restrictive than those with respect to the Holdings Notes on the date
hereof), (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(g), (l) or (t) of this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; provided that any such agreements relating to secured Indebtedness
permitted by Section 6.01(t) shall not prohibit the Liens securing the Secured
Obligations and (v) clause (a) of the foregoing shall not apply to (x) customary
provisions in leases and other contracts restricting the assignment or
subletting thereof or (y) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Loan Party or
any of its Restricted Subsidiaries.

 

SECTION 6.11       Amendment of Material Documents.  No Loan Party will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (a) the Notes Documents or any agreement relating to any
Subordinated Indebtedness, in each case to the extent any such amendment,
modification or waiver would be adverse to the Lenders and (b) its certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

 

SECTION 6.12       Fixed Charge Coverage Ratio.  The Borrowers will not permit
the Fixed Charge Coverage Ratio for each period of four consecutive fiscal
quarters ending during or on the date last reported before any Covenant Trigger
Period to be less than 1.00 to 1.00 (determined as of the last day of the most
recent fiscal quarter for which a Compliance Certificate has been or should have
been delivered pursuant to Section 5.01(c)).

 

89

--------------------------------------------------------------------------------


 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01       Events of Default.  If any of the following events (“Events
of Default”) shall occur:

 

(a)           the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Restricted Subsidiary in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(e), 5.02(a), 5.03 (with respect
to a Loan Party’s existence), 5.08 or 5.14 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) five (5) days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01 (except as set
forth above), 5.02 (other than Section 5.02(a)), 5.03 (except as set forth
above) through 5.07, 5.09, or 5.12 of this Agreement or (ii) thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

(f)            any Loan Party or any Restricted Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any grace period);

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

90

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or any Restricted
Subsidiary of any Loan Party (other than an Immaterial Subsidiary) or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Restricted Subsidiary
of any Loan Party (other than an Immaterial Subsidiary) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                                     any Loan Party or any Restricted
Subsidiary of any Loan Party (other than an Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Restricted Subsidiary of any Loan Party (other than an Immaterial Subsidiary) or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                                     any Loan Party or any Restricted
Subsidiary of any Loan Party shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

 

(k)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 (in excess of insurance
provided by reputable providers for which coverage has not been disclaimed)
shall be rendered against any Loan Party, any Restricted Subsidiary of any Loan
Party or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Restricted Subsidiary of any Loan
Party to enforce any such judgment or any Loan Party or any Restricted
Subsidiary of any Loan Party shall fail within 30 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and the
Restricted Subsidiaries in an aggregate amount exceeding $20,000,000 for all
periods;

 

(m)                               a Change in Control shall occur;

 

(n)                                 the occurrence of any “default” or “event of
default”, as defined in any Loan Document (other than this Agreement) or the
breach of any of the terms or provisions of any Loan Document (other than this
Agreement), which default, event of default or breach continues beyond any
period of grace therein provided;

 

(o)                                 the Loan Guaranty shall fail to remain in
full force or effect or any action shall be taken by any Loan Party to
discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty to which it is a party, or any Loan Guarantor
shall deny that it has any further liability under the Loan

 

91

--------------------------------------------------------------------------------


 

Guaranty to which it is a party, or shall give notice to such effect (or any of
the foregoing shall occur with respect to a Loan Guaranty provided by an
Immaterial Subsidiary and shall continue unremedied for a period of at least 5
Business Days after receipt of written notice to the Borrower Representative
from the Administrative Agent or the Required Lenders);

 

(p)                                 any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken by any Loan Party to discontinue or
to assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document (or any of the foregoing shall occur with respect to
Collateral provided by an Immaterial Subsidiary and shall continue unremedied
for a period of at least 5 Business Days after receipt of written notice to the
Borrower Representative from the Administrative Agent or the Required Lenders);
or

 

(q)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.  Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

SECTION 7.02                    Right to Cure.

 

(a)                                  Notwithstanding anything to the contrary
contained in Section 7.01(d), in the event that the Borrowers fail to comply
with the requirements of the covenant set forth in Section 6.12 for any period,
until the expiration of (1) with respect to a breach of such covenant that
occurs on the first day of the Covenant Trigger Period, the date that is 10 days
after such date or (2) otherwise, the tenth (10th) day after the date on which
financial statements with respect to the relevant period for which the Fixed
Charge Coverage Ratio is being measured are required to be delivered pursuant to
Section 5.01(c) (the “Cure Period”), Holdings shall have the right to obtain a
cash equity contribution (funded with proceeds of Equity Interests that are not
Disqualified Stock issued by Holdings or other equity issued by Holdings having
terms reasonably acceptable to the Administrative Agent) (the “Cure Right”), and
upon the receipt

 

92

--------------------------------------------------------------------------------


 

by Holdings of net cash proceeds pursuant to the exercise of the Cure Right
(including through the capital contribution of any such net cash proceeds to
Holdings, the “Specified Equity Contribution”), the Fixed Charge Coverage Ratio
shall be recalculated, giving effect to a pro forma increase to EBITDA for such
period in an amount equal to such net cash proceeds; provided that such pro
forma adjustment to EBITDA shall be made solely for the purpose of determining
the existence of a Default or an Event of Default under the covenant set forth
in Section 6.12 with respect to any period that includes the fiscal quarter for
which such Cure Right was exercised and not for any other purpose under any Loan
Document; provided, further, that until the expiration of the Cure Period,
(i) neither the Administrative Agent nor any Lender shall have the right to
exercise any remedies against the Loan Parties or any Collateral as a result of
the occurrence and continuance of an Event of Default under
Section 7.01(d) arising from the failure to comply with Section 6.12, and then
only if a Cure Right to remedy such Event of Default is available at such time
under Section 7.02(b) and (ii) no Borrower shall have the right to any
Borrowings.

 

(b)                                 If, after the exercise of the Cure Right and
the recalculations pursuant to clause (a) above, the Loan Parties shall then be
in compliance with the requirements of the covenant set forth in Section 6.12
(including for purposes of Section 4.02), the Borrowers shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 7.01(d) that had occurred shall be deemed cured; provided that (i) in
each four fiscal quarter period, there shall be at least two fiscal quarters in
which the Cure Right is not exercised, (ii) there shall be no more than five
Specified Equity Contributions during the term of this Agreement, (iii) with
respect to any exercise of the Cure Right, the Specified Equity Contribution
shall be no greater than the amount required to cause the Borrowers to be in
compliance with the covenant set forth in Section 6.12 and (iv) all Specified
Equity Contributions will be disregarded for purposes of determining the
availability of any baskets or carve-outs with respect to the covenants
contained in Article VI hereof or for any other purpose.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the

 

93

--------------------------------------------------------------------------------


 

Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own bad faith, gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, with the
Company’s consent (not to be unreasonably withheld or delayed), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a commercial bank or an
Affiliate of any such commercial bank.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 

 

94

--------------------------------------------------------------------------------


 

2.17(d) and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with or any other Person except as
otherwise permitted pursuant to this Agreement or required by applicable law,
rule or regulation; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

Each Lender, Lead Arranger or Affiliate of a Lender or Lead Arranger that enters
into an agreement to provide Banking Services or a Swap Agreement with any Loan
Party and intends for the Banking Services Obligations or the Swap Obligations,
as applicable, resulting therefrom to constitute Secured Obligations, by
delivery of a notice to the Administrative Agent pursuant to the requirements
set forth in the definition of “Secured Obligations”, agrees to be bound by
Section 2.18(b) and this Article VIII.  Each such Lender, Lead Arranger or
Affiliate of a Lender or Lead Arranger shall indemnify and hold harmless the
Administrative Agent and its Related Parties, to the extent not reimbursed by
the Loan Parties, against all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees and all costs,
expenses or advances that the Administrative Agent may incur during a Default,
or during the pendency of a bankruptcy or insolvency proceeding of any Loan
Party) at any time (including after (a) the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts payable under any Loan Document have been paid in full and all
Letters of Credit have expired, been cash collateralized, backstopped or
terminated and all LC Disbursements shall have been reimbursed or (b) the
replacement of the Administrative Agent or any Lender) that may be incurred by
or asserted against the Administrative Agent or any of its Related Parties in
connection with, or in any way relating to, such Lender’s, such Lead Arranger’s
or such Affiliate’s applicable Banking Services Obligations or Swap Obligations;
provided that such indemnity shall not be available to the extent such claims,
liabilities, obligations, losses, damages, penalties, judgments, proceedings,
interest, costs and expenses are determined by a court of competent jurisdiction
by a final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of the Administrative Agent or its Related
Parties.

 

95

--------------------------------------------------------------------------------


 

The Joint Bookrunners, Lead Arrangers, the Co-Documentation Agents and the
Syndication Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  To the fullest extent permitted by law, each Lender hereby
waives and releases any claims that it may have against the Joint Bookrunners,
Lead Arrangers, the Co-Documentation Agents and the Syndication Agents in their
capacities as such with respect to any breach or alleged breach of agency or
fiduciary duty to such Lender in connection with any aspect of any transaction
contemplated hereby.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                    Notices.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)                                     if to any Loan Party, to the Borrower
Representative at:

 

701 San Marco Boulevard

Jacksonville, FL 32207

Attention: Treasurer

Facsimile No: (856) 505-1679

 

with a copy to:                                                                
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: F. William Reindel

Facsimile No: (212) 859-4000

 

(ii)                                  if to the Administrative Agent, BofA, as
an Issuing Bank or the Swingline Lender, to Bank of America, N.A. at:

 

300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339

Attention: John M. Olsen

Telephone No: (404) 607-3218

Facsimile No: (404) 607-3277

Email: john.m.olsen@baml.com

 

(iii)                               if to any other Lender, to it at its address
or facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II or default notices unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 9.02                    Waivers; Amendments.  (a)  No failure or delay
by the Administrative Agent, any Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (1) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or, (2) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than default interest), or reduce or forgive any interest (other than
default interest) or fees payable hereunder, without the written consent of each
Lender directly affected thereby, (iii) postpone any scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any date for the
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the manner in which payments are shared (except such changes that
provide for different interest rates, commitment fees or other fees or separate
tranches of Loans for consenting and non-consenting Lenders, in each case, in
connection with the

 

97

--------------------------------------------------------------------------------


 

extension of the Maturity Date), without the written consent of each Lender,
(v) increase any Borrowing Base advance rates without the written consent of the
Supermajority Lenders, (vi) add new categories of eligible assets to the
Borrowing Base or modify that portion of Section 2.01 which limits the amount
that can be borrowed, without the written consent of the Supermajority Lenders
(but a modification to such portion of Section 2.01 that would allow the amount
that can be borrowed to exceed the Commitments shall require the written consent
of each Lender)  (vii) change the definition of “Covenant Trigger Period” or
“Dominion Trigger Period” without the written consent of the Supermajority
Lenders, (viii) change any of the provisions of this Section or the definition
of “Required Lenders” or “Supermajority Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (ix) change Section 2.20, without the consent of each Lender (other
than any Defaulting Lender), (x) release Loan Guarantors from their obligation
under the Loan Guaranty constituting all or substantially all of the value of
the guarantees (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender, or (xi) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral or subordinate Agent’s Liens on all
or substantially all of the Collateral, without the written consent of each
Lender (it being understood that amendments to the Intercreditor Agreement shall
only require the consent of the Required Lenders); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and each Issuing Bank).  The Administrative Agent may also
amend the Commitment Schedule (A) to reflect assignments entered into pursuant
to Section 9.04 and (B) as permitted under Section 2.09(g).

 

(c)                                  The Administrative Agent shall, and is
hereby irrevocably authorized and directed by the Lenders to, release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Secured Obligations (other than Unliquidated Obligations), and the
cash collateralization of all Unliquidated Obligations in a manner satisfactory
to each affected Lender and Issuing Bank, (ii) constituting property being sold
or disposed of in compliance with the terms of this Agreement and if the Loan
Party disposing of such property so certifies to the Administrative Agent (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes any portion of the Equity Interest of a Restricted Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Restricted Subsidiary, so long as any Guarantee by such Restricted Subsidiary of
the Company Notes is also released, or (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement.  The Lenders hereby further authorize the
Administrative Agent, at its option and its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Section 7.01.  Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $25,000,000 (but not in excess of
$10,000,000 with respect to Collateral of a type included in the Borrowing Base)
during any calendar year without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  In connection with any termination or
release pursuant to this Section,

 

98

--------------------------------------------------------------------------------


 

the Administrative Agent shall reasonably promptly execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release.  Provided that
no Default has occurred and is continuing, the Lenders also hereby irrevocably
authorize the Administrative Agent to (A) enter into the Intercreditor Agreement
(with such immaterial changes to the form set forth on Exhibit I as the
Administrative Agent may deem appropriate) and (B) subordinate its Liens on the
Notes Priority Collateral (as defined in Exhibit I) to Liens permitted under
Section 6.02(l).

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the Supermajority Lenders, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Administrative Agent
or the Borrowers may elect to replace a Non-Consenting Lender as a Lender party
to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrowers and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Acceptance and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of clause
(b) of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

SECTION 9.03                    Expenses; Indemnity; Damage Waiver.  (a)  The
Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, each Lead Arranger and their respective Affiliates (the
“Agent/Arranger Persons”), including the reasonable fees, charges and
disbursements of one counsel for the Agent/Arranger Persons and to the extent
necessary, one special or local counsel in each appropriate jurisdiction (absent
a conflict of interest, in which case the Agent/Arranger Persons may engage and
be reimbursed for additional counsel), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents and in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Issuing Bank or any Lender during the
continuance of an Event of Default, including the fees, charges and
disbursements of one counsel for the Issuing Bank and the Lenders and to the
extent necessary, one special or local counsel in each appropriate jurisdiction
(absent a conflict of interest, in which case the Issuing Bank and the Lenders
may engage and be reimbursed for additional counsel), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, and with respect to each
Issuing Bank and Lender, all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of

 

99

--------------------------------------------------------------------------------


 

Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing, costs and expenses incurred in
connection with:

 

(i)                                     appraisals and insurance reviews;

 

(ii)                                  field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination, together
with the reasonable fees and expenses associated with collateral monitoring
services performed by the Administrative Agent (and the Borrowers agree to
modify or adjust the computation of the Borrowing Base — which may include
maintaining additional Reserves — to the extent required by the Administrative
Agent as a result of any such evaluation, appraisal or monitoring);

 

(iii)                               background checks regarding senior
management and/or key investors, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent;

 

(iv)                              taxes, fees and other charges for (A) lien
searches and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

 

(v)                                 sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and

 

(vi)                              forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)                                 The Borrowers and the Loan Guarantors shall,
jointly and severally, indemnify the Administrative Agent, each Issuing Bank,
each Lead Arranger and each Lender, and each Related Party (other than Permitted
Holders) of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees and one firm of local counsel and regulatory counsel in each
appropriate jurisdiction, which may include a single special counsel acting in
multiple jurisdictions, for all Indemnitees and, in the case of an actual or
potential conflict of interest where the Indemnitee affected by such conflict
informs Borrowers and thereafter retains its own counsel, of another firm of
counsel for such affected Indemnitee) incurred by or asserted against any
Indemnitee (regardless of whether such Indemnitee is a party hereto) arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby (but excluding any losses, liabilities, claims, damages or expenses
relating to the matters referred to in Section 2.15 and 2.16, which shall be the
sole remedy in respect of the matters set forth therein), (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of the Restricted Subsidiaries, or any

 

100

--------------------------------------------------------------------------------


 

Environmental Liability related in any way to any Borrower or any of the
Restricted Subsidiaries, (iv) the failure of the Borrowers to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrowers for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether or not such proceeding is instituted or brought on behalf of a third
party or by any Loan Party or any of its respective Affiliates; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or its controlled Affiliates (other than the
Permitted Holders), officers, directors, employees, agents or controlling
persons acting in connection with the Transactions, (B) a material breach of an
express obligation of such Indemnitee or one of its controlled Affiliates (other
than any Permitted Holder) and (C) any dispute between and among Indemnitees
that does not involve an act or omission by the Borrowers or their Affiliates
(other than any claims against any of the Administrative Agent, Lead Arrangers,
Joint Bookrunners or any similar role hereunder in its capacity or in fulfilling
its role as such).  This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  To the extent that the Borrowers or Loan
Guarantors fail to pay any amount required to be paid by them to the
Administrative Agent, any Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04                    Successors and Assigns.  (a)  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Loan Parties may not assign or otherwise transfer any of their
respective rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Loan Parties
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

101

--------------------------------------------------------------------------------


 

(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(A)      the Borrower Representative (which consent shall be deemed given if no
objection is made within five Business Days after notice of the proposed
assignment), provided that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)       each Issuing Bank and Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)      except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
Notice with respect to such assignment is delivered to the Administrative Agent)
shall not be less than $5,000,000 unless each of the Borrower Representative and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)       the parties to each assignment shall deliver to the Administrative
Agent the Assignment Notice duly executed by the assigning Lender, the assignee,
the Administrative Agent, each Issuing Bank, the Swingline Lender and, if
applicable, the Borrower Representative, together with a processing and
recordation fee of $3,500; and

 

(D)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the

 

102

--------------------------------------------------------------------------------


 

assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(i)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iii) of this Section, from and after the effective date specified
in each Assignment Notice the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by the applicable Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(ii)           The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
Notice delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  Any assignment
of any Loan, whether or not evidenced by a note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
note shall expressly so provide).  The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(iii)          Upon its receipt of a duly completed Assignment Notice executed
by an assigning Lender, an assignee, the Administrative Agent, each Issuing
Bank, the Swingline Lender and, if applicable, the Borrower Representative, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment Notice and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment Notice and record the
information therein in the Register unless and until such payment shall have
been made in full, together with

 

103

--------------------------------------------------------------------------------


 

all accrued interest thereon.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           Any Lender may, without the consent of the Borrowers, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this Section 9.04;
and (B) shall not be entitled to receive any greater payment under Section 2.15
or 2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(d)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           No assignment or participation may be made to any Permitted
Holder, Borrower or Affiliate of any Borrower except to the entities listed in
Schedule 9.04(e).

 

SECTION 9.05       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection

 

104

--------------------------------------------------------------------------------


 

with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06       Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile (or other
electronic) transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07       Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or such Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured. 
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09       Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the laws
of the State of New York, but giving effect to federal laws applicable to
national banks.

 

105

--------------------------------------------------------------------------------


 

(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or New York State court sitting in the Borough of Manhattan in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12       Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those

 

106

--------------------------------------------------------------------------------


 

of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the prior written consent of the Borrower Representative
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

SECTION 9.13       Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, no Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of any Requirement of Law.

 

SECTION 9.14       USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the
names and addresses of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Act.

 

107

--------------------------------------------------------------------------------


 

SECTION 9.15       Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16       Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

SECTION 9.17       Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18       No Advisory or Fiduciary Duty.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lead Arrangers, on the other hand, (ii) each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) each of the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent and the Lead Arrangers each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent nor either Lead Arranger
has any obligation to the Loan Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor either Lead Arranger has any obligation to disclose any
of such interests to the Borrowers or any of their respective Affiliates.  To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent and the Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty to such Loan Party or its Affiliates in connection with any aspect of any
transaction contemplated hereby.

 

108

--------------------------------------------------------------------------------


 

ARTICLE X

 

LOAN GUARANTY

 

SECTION 10.01     Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Administrative
Agent, each Issuing Bank and the Lenders, the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

SECTION 10.02     Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

SECTION 10.03     No Discharge or Diminishment of Loan Guaranty.  (a)  Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender, or any other person, whether in connection herewith or
in any unrelated transactions.

 

(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any

 

109

--------------------------------------------------------------------------------


 

obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

SECTION 10.04     Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 10.05     Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Banks and the Lenders.

 

SECTION 10.06     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Banks and the Lenders are in possession of
this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

 

SECTION 10.07     Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, any Issuing Bank nor any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

 

110

--------------------------------------------------------------------------------


 

SECTION 10.08     Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or applicable Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Loan Guarantor shall make such
deductions and (iii) such Loan Guarantor shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

 

SECTION 10.09     Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”). 
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.  Notwithstanding anything to the contrary herein, all
Borrowers shall be liable for all Loans made to them without reduction.

 

111

--------------------------------------------------------------------------------


 

SECTION 10.10     Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations.  This provision is for the benefit of both the
Administrative Agent, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

 

SECTION 10.11     Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

ARTICLE XI

 

THE BORROWER REPRESENTATIVE

 

SECTION 11.01     Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower.  The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01.

 

112

--------------------------------------------------------------------------------


 

SECTION 11.02     Powers The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

SECTION 11.03     Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

 

SECTION 11.04     Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.”  In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

 

SECTION 11.05     Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

 

SECTION 11.06     Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

SECTION 11.07     Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

113

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWERS:

 

 

 

 

 

INTERLINE BRANDS, INC., a New Jersey corporation

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title: Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

WILMAR HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John A. Ebner

 

 

Name: John A. Ebner

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

WILMAR FINANCIAL, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ John A. Ebner

 

 

Name: John A. Ebner

 

 

Title: Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

OTHER LOAN PARTIES/LOAN GUARANTORS:

 

 

 

 

 

 

 

INTERLINE BRANDS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title: Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

GLENWOOD ACQUISITION LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Agliata

 

 

Name: Michael Agliata

 

 

Title: Corporate Secretary

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A., individually, as Administrative Agent, Issuing Bank,
Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ John M. Olsen

 

 

Name: John M. Olsen

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kevin Cox

 

 

Name: Kevin Cox

 

 

Title: Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kelli Stabenow

 

 

Name: Kelli Stabenow

 

 

Title: Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Nadine M. Eames

 

 

Name: Nadine M. Eames

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Cyntra A. Trani

 

 

Name: Cyntra A. Trani

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Catherine A. Cowan

 

 

Name: Catherine A. Cowan

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name: Michael Mozer

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

Bank of America, N.A.

 

$

60,000,000

 

Wells Fargo Bank, National Association

 

$

40,000,000

 

KeyBank National Association

 

$

40,000,000

 

U.S. Bank National Association

 

$

37,500,000

 

TD Bank, N.A.

 

$

37,500,000

 

Regions Bank

 

$

22,500,000

 

Goldman Sachs Lending Partners LLC

 

$

20,000,000

 

Barclays Bank PLC

 

$

17,500,000

 

 

 

 

 

Total

 

$

275,000,000.00

 

 

124

--------------------------------------------------------------------------------


 

Schedule 1.01

 

SPECIFIED PROPERTIES

 

1.                           1800 Research Drive

Louisville, KY 40299

 

2.                           77 Rodeo Drive

Brentwood, NY 11717

 

3.                           801 W. Bay Street

Jacksonville, FL 32204

 

125

--------------------------------------------------------------------------------


 

Schedule 2.06

 

EXISTING LETTERS OF CREDIT(1)

 

i) Standby Letters of Credit

 

As of Date

 

Principal

 

Beneficiary

 

Issue Date

 

Expiration
Date

 

Currency

 

Outstanding
Amount

 

Issuing Bank

07/31/2012

 

Interline Brands, Inc.

 

Arrowood Indemnity Company

 

04/01/2005

 

09/01/2013

 

USD

 

118,000.00

 

Bank of America, N.A.

07/31/2012

 

Interline Brands, Inc.

 

American Casualty Company

 

04/01/2005

 

10/31/2012

 

USD

 

20,000.00

 

Bank of America, N.A.

07/31/2012

 

Interline Brands, Inc.

 

The Travellers Indemnity Company

 

12/15/2005

 

12/13/2012

 

USD

 

6,500,000.00

 

Bank of America, N.A.

07/31/2012

 

Interline Brands, Inc.

 

Arrowood Indemnity Company

 

06/28/2006

 

07/03/2013

 

USD

 

55,000 .00

 

Bank of America, N.A.

 

ii) Commercial Letters of Credit

 

As of Date

 

Principal

 

Customer Ref.

 

Issue Date

 

Expiration
Date

 

Currency

 

Outstanding
Amount

 

Issuing Bank

09/04/2012

 

Interline Brands, Inc.

 

TD605500188699-1

 

02/03/12

 

03/18/2012

 

USD

 

579.31

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188700-1

 

02/15/12

 

03/20/2012

 

USD

 

238.90

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188701-1

 

02/15/12

 

03/20/2012

 

USD

 

461.41

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188702-1

 

02/15/12

 

03/20/2012

 

USD

 

671.36

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188703-1

 

02/15/12

 

03/20/2012

 

USD

 

542.02

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188705-1

 

02/15/12

 

03/20/2012

 

USD

 

642.58

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188757-1

 

07/10/12

 

08/30/2012

 

USD

 

32,836.00

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188758-1

 

07/25/12

 

08/30/2012

 

USD

 

9,962.71

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188759-1

 

07/25/12

 

08/30/2012

 

USD

 

26,202.90

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188760-1

 

07/25/12

 

08/30/2012

 

USD

 

23,490.76

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188761-1

 

07/25/12

 

08/30/2012

 

USD

 

22,326.98

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188762-1

 

07/31/12

 

09/10/2012

 

USD

 

32,300.44

 

Bank of America, N.A.

 

--------------------------------------------------------------------------------

(1)  All references are to Interline Brands, Inc., a New Jersey corporation.

 

126

--------------------------------------------------------------------------------


 

As of Date

 

Principal

 

Customer Ref.

 

Issue Date

 

Expiration
Date

 

Currency

 

Outstanding
Amount

 

Issuing Bank

09/04/2012

 

Interline Brands, Inc.

 

TD605500188763-1

 

08/07/12

 

09/20/2012

 

USD

 

14,819.82

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188764-1

 

08/07/12

 

09/20/2012

 

USD

 

19,414.35

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188765-1

 

08/07/12

 

09/20/2012

 

USD

 

20,432.48

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188766-1

 

08/07/12

 

09/20/2012

 

USD

 

23,785.38

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188767-1

 

08/22/12

 

10/07/2012

 

USD

 

15,036.23

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188768-1

 

08/22/12

 

10/07/2012

 

USD

 

17,241.02

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188769-1

 

08/22/12

 

10/07/2012

 

USD

 

24,878.29

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188770-1

 

08/22/12

 

10/07/2012

 

USD

 

24,849.43

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188771-1

 

09/03/12

 

10/20/2012

 

USD

 

7,780.23

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188772-1

 

09/03/12

 

10/20/2012

 

USD

 

24,176.33

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188773-1

 

09/03/12

 

10/20/2012

 

USD

 

23,345.47

 

Bank of America, N.A.

09/04/2012

 

Interline Brands, Inc.

 

TD605500188774-1

 

09/03/12

 

10/20/2012

 

USD

 

43,768.40

 

Bank of America, N.A.

 

127

--------------------------------------------------------------------------------


 

Schedule 3.05

 

PROPERTIES(2)

 

3.05(a) Real Property Owned or Leased by Each Loan Party

 

Loan Party

 

Address

 

City

 

State

 

Zip
Code

 

Lease
/ Own

Interline Brands, Inc.

 

5750 Bell Circle

 

Montgomery

 

AL

 

36116

 

Lease

Interline Brands, Inc.

 

1590 East Riverview Drive

 

Phoenix

 

AZ

 

85034

 

Lease

Interline Brands, Inc.

 

5961 Outfall Circle

 

Sacramento

 

CA

 

95828

 

Lease

Interline Brands, Inc.

 

1110 E Mill Street

 

San Bernardino

 

CA

 

92408

 

Lease

Interline Brands, Inc.

 

650 Brennan St.

 

San Jose

 

CA

 

95131

 

Lease

Interline Brands, Inc.

 

6881 District Blvd. #F

 

Bakersfield

 

CA

 

93313

 

Lease

Interline Brands, Inc.

 

8717 Complex Drive

 

San Diego

 

CA

 

92123

 

Lease

Interline Brands, Inc.

 

230 Harris Avenue, #11

 

Sacramento

 

CA

 

95838

 

Lease

Interline Brands, Inc.

 

1155 East North Avenue, Suite 104

 

Fresno

 

CA

 

93725

 

Lease

Interline Brands, Inc.

 

5635 Union Pacific Ave.

 

Commerce

 

CA

 

90022

 

Lease

Interline Brands, Inc.

 

295 71st Avenue

 

Greeley

 

CO

 

80634

 

Lease

Interline Brands, Inc.

 

1107 South Santa Fe Avenue

 

Pueblo

 

CO

 

81006

 

Lease

Interline Brands, Inc.

 

1953 Gun Club Rd.

 

Aurora

 

CO

 

80019

 

Lease

Interline Brands, Inc.

 

2414 4th Ave

 

Greeley

 

CO

 

80631

 

Lease

Interline Brands, Inc.

 

1301 South Jason Street, Unit C

 

Denver

 

CO

 

80223

 

Lease

Interline Brands, Inc.

 

701 San Marco Blvd.

 

Jacksonville

 

FL

 

32207

 

Lease

Interline Brands, Inc.

 

801 W. Bay Street

 

Jacksonville

 

FL

 

32204

 

Own

Interline Brands, Inc.

 

3031 N. Andrews Ave

 

Pompano Beach

 

FL

 

33064

 

Lease

Interline Brands, Inc.

 

12180 Metro Parkway

 

Ft. Meyers

 

FL

 

33912

 

Lease

Interline Brands, Inc.

 

1919 NW 82nd Avenue

 

Doral

 

FL

 

33126

 

Lease

Interline Brands, Inc.

 

4071-4075 Seaboard Road

 

Orlando

 

FL

 

32808

 

Lease

Interline Brands, Inc.

 

207 Kelsey Lane - Suite A

 

Tampa

 

FL

 

33619

 

Lease

Interline Brands, Inc.

 

3215 SW 22nd Street

 

Pembroke Pines

 

FL

 

33023

 

Lease

Interline Brands, Inc.

 

1500 N Florida Mango Rd. Suite 1

 

West Palm Beach

 

FL

 

33409

 

Lease

Interline Brands, Inc.

 

4601 Bull’s Bay Hwy

 

Jacksonville

 

FL

 

32219

 

Lease

Interline Brands, Inc.

 

1500 Beach Boulevard Suites 314-318

 

Jacksonville Beach

 

FL

 

32250

 

Lease

Interline Brands, Inc.

 

6875C Best Friend Road Suite 100

 

Doraville

 

GA

 

30340

 

Lease

Interline Brands, Inc.

 

11159 Aurua Avenue

 

Urbandale

 

IA

 

50322

 

Lease

 

--------------------------------------------------------------------------------

(2)  All reference are to Interline Brands, Inc., a New Jersey corporation.

 

128

--------------------------------------------------------------------------------


 

Loan Party

 

Address

 

City

 

State

 

Zip
Code

 

Lease
/ Own

Interline Brands, Inc.

 

304 S. 20th Street

 

Fairfield

 

IA

 

52556

 

Lease

Interline Brands, Inc.

 

1223 West 76th Street

 

Davenport

 

IA

 

52806

 

Lease

Interline Brands, Inc.

 

4840 Colt Road

 

Rockford

 

IL

 

61109

 

Lease

Interline Brands, Inc.

 

8700 N. Allen Road

 

Peoria

 

IL

 

61612

 

Lease

Interline Brands, Inc.

 

2401 West Herrin Ave

 

Herrin

 

IL

 

62948

 

Lease

Interline Brands, Inc.

 

1100 North Lombard RD

 

Lombard

 

IL

 

60148

 

Lease

Interline Brands, Inc.

 

8707 North By N.E. Blvd. #300

 

Fishers

 

IN

 

46038

 

Lease

Interline Brands, Inc.

 

10806 West 78th Street

 

Shawnee

 

KS

 

66214

 

Lease

Interline Brands, Inc.

 

1800 Research Drive

 

Louisville

 

KY

 

40299

 

Own

Interline Brands, Inc.

 

4829 Jennings Lane

 

Louisville

 

KY

 

40218

 

Lease

Interline Brands, Inc.

 

601 Edwards Avenue Suite B

 

Harahan

 

LA

 

70123

 

Lease

Interline Brands, Inc.

 

26 Millbury St

 

Auburn

 

MA

 

01501

 

Lease

Interline Brands, Inc.

 

378 Commercial Street Unit C

 

Malden

 

MA

 

02148

 

Lease

Interline Brands, Inc.

 

6403 Amendale Road

 

Beltsville

 

MD

 

20705

 

Lease

Interline Brands, Inc.

 

23975 Research Drive

 

Farmington Hills

 

MI

 

48335

 

Lease

Interline Brands, Inc.

 

26411 Crestview Court

 

Farmington Hills

 

MI

 

48335

 

Lease

Interline Brands, Inc.

 

23028 Commerce Drive

 

Farmington Hills

 

MI

 

48335

 

Lease

Interline Brands, Inc.

 

1930 Energy Park Drive

 

St. Paul

 

MN

 

55108

 

Lease

Interline Brands, Inc.

 

8461 Mid County Industrial Dr.

 

St. Louis

 

MO

 

63114

 

Lease

Interline Brands, Inc.

 

312 1st Ave S

 

Great Falls

 

MT

 

59403

 

Lease

Interline Brands, Inc.

 

2205 South Ave W

 

Missoula

 

MT

 

59801

 

Lease

Interline Brands, Inc.

 

7010-A Reames Road

 

Charlotte

 

NC

 

28216

 

Lease

Interline Brands, Inc.

 

407 Glasgow

 

Aberdeen

 

NC

 

28315

 

Lease

Interline Brands, Inc.

 

6260 Abbott Drive

 

Omaha

 

NE

 

68110

 

Lease

Interline Brands, Inc.

 

4616 Pierce Drive

 

Lincoln

 

NE

 

68504

 

Lease

Interline Brands, Inc.

 

804 East Gate Drive

 

Mt Laurel

 

NJ

 

08057

 

Lease

Interline Brands, Inc.

 

1 Avenue A

 

Carlsdadt

 

NJ

 

07072

 

Lease

Interline Brands, Inc.

 

515 Heron Drive Pureland Industrial Park

 

Swedesboro

 

NJ

 

08085

 

Lease

Interline Brands, Inc.

 

80 Twinbridge Drive

 

Pennsauken

 

NJ

 

08110

 

Lease

Interline Brands, Inc.

 

4031 Industrial Center Dr. #701

 

North Las Vegas

 

NV

 

89030

 

Lease

Interline Brands, Inc.

 

Tower 1, Suite 406

 

Las Vegas

 

NV

 

89106

 

Lease

Interline Brands, Inc.

 

5585 S. Valley View Blvd., Suite 3

 

Las Vegas

 

NV

 

89118

 

Lease

Interline Brands, Inc.

 

570 Taxter Road

 

Elmsford

 

NY

 

10523

 

Lease

Interline Brands, Inc.

 

77 Rodeo Drive

 

Brentwood

 

NY

 

11717

 

Own

Interline Brands, Inc.

 

2395 International St.

 

Columbus

 

OH

 

43228

 

Lease

Interline Brands, Inc.

 

7640 Hub Prkwy

 

Valley View

 

OH

 

44125

 

Lease

Interline Brands, Inc.

 

3225 Chester Avenue

 

Cleveland

 

OH

 

44114

 

Lease

 

129

--------------------------------------------------------------------------------


 

Loan Party

 

Address

 

City

 

State

 

Zip
Code

 

Lease
/ Own

Interline Brands, Inc.

 

4650 Lake Forest Dr. Suite 400

 

Cincinnati

 

OH

 

45242

 

Lease

Interline Brands, Inc.

 

5727 South Lewis Ave, Suite 705

 

Tulsa

 

OK

 

74105

 

Lease

Interline Brands, Inc.

 

1830 N 109th East Ave

 

Tulsa

 

OK

 

74116

 

Lease

Interline Brands, Inc.

 

7933 S. W. 34th Street

 

Oklahoma City

 

OK

 

73179

 

Lease

Interline Brands, Inc.

 

3989 Crater Lake Highway

 

Medford

 

OR

 

97504

 

Lease

Interline Brands, Inc.

 

700 Conger Street

 

Eugene

 

OR

 

97402

 

Lease

Interline Brands, Inc.

 

2921 22nd Street SE

 

Salem

 

OR

 

97302

 

Lease

Interline Brands, Inc.

 

10608 SW Industrial Way

 

Tualatin

 

OR

 

97062

 

Lease

Interline Brands, Inc.

 

133 Westgate Drive

 

Beaver Falls

 

PA

 

15010

 

Lease

Interline Brands, Inc.

 

33 Runway Drive

 

Levittown

 

PA

 

19057

 

Lease

Interline Brands, Inc.

 

Calle C Lot 3 Corujo Ind. Park Hato Tejas

 

Bayamon

 

PR

 

00956

 

Lease

Interline Brands, Inc.

 

1307 National Cemetery

 

Florence

 

SC

 

29506

 

Lease

Interline Brands, Inc.

 

2701 Eugenia Avenue

 

Nashville

 

TN

 

37211

 

Lease

Interline Brands, Inc.

 

50 Teledyne Place

 

LaVergne

 

TN

 

37086

 

Lease

Interline Brands, Inc.

 

7110 Old Katy Road

 

Houston

 

TX

 

77024

 

Lease

Interline Brands, Inc.

 

3115 N. Great Southwest Parkway, Suite 100

 

Grand Prairie

 

TX

 

75050

 

Lease

Interline Brands, Inc.

 

4740 Perrin Creek Suite 400

 

San Antonio

 

TX

 

78217

 

Lease

Interline Brands, Inc.

 

7145 Indusrtial Ave. “Rear”

 

El Paso

 

TX

 

79915

 

Lease

Interline Brands, Inc.

 

1110 W Washington St

 

Paris

 

TX

 

75460

 

Lease

Interline Brands, Inc.

 

1514 E. Frank Street

 

Lufkin

 

TX

 

75904

 

Lease

Interline Brands, Inc.

 

4848 Perrin Creek Suite 640

 

San Antonio

 

TX

 

75050

 

Lease

Interline Brands, Inc.

 

123 Nakoma Street

 

San Antonio

 

TX

 

78219

 

Lease

Interline Brands, Inc.

 

1420 South 4800 West

 

Salt Lake City

 

UT

 

84014

 

Lease

Interline Brands, Inc.

 

6000 Eastport Blvd

 

Richmond

 

VA

 

23231

 

Lease

Interline Brands, Inc.

 

1149 Andover Park West

 

Seattle

 

WA

 

98188

 

Lease

Interline Brands, Inc.

 

201 N. 2nd Avenue

 

Yakima

 

WA

 

98902

 

Lease

Interline Brands, Inc.

 

3421 N Haven

 

Spokane

 

WA

 

99207

 

Lease

Interline Brands, Inc.

 

3310 E. Acorn Lane

 

Port Angeles

 

WA

 

98362

 

Lease

Interline Brands, Inc.

 

18027 Highway 99, Suite G

 

Lynnwood

 

WA

 

98037

 

Lease

 

130

--------------------------------------------------------------------------------


 

3.05(b) Intellectual Property

 

Patents

 

Title

 

Patent No.

 

Issue Date

 

Record Owner

 

Status

Chimney Cover

 

6,152,817

 

11/28/2000

 

Interline Brands, Inc.

 

Issued

Chimney Damper With Locking Mechanism

 

5,556,329

 

09/17/1996

 

Interline Brands, Inc.

 

Issued

Light Switch Device

 

D457,145

 

05/14/2002

 

Interline Brands, Inc.

 

Issued

Liner Adaptor for Chimney

 

CA2455364

 

10/06/2009

 

Copperfield Chimney Supply

 

Issued

Liner Adaptor for Chimneys

 

6,852,023

 

02/08/2005

 

Interline Brands, Inc.

 

Issued

Pivoting Recessed Light Fixture

 

61/175,205

 

 

 

Interline Brands, Inc.

 

Pending

Top Sealing Chimney Cap

 

5,437,574

 

08/01/1995

 

Interline Brands, Inc.

 

Issued

Top Sealing Chimney Cap

 

5,387,151

 

02/07/1995

 

Interline Brands, Inc.

 

Issued

Universal Chimney Cap

 

6,918,827

 

07/19/2005

 

Interline Brands, Inc.

 

Issued

 

Trademarks

 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

[g209761ky29i001.gif]

 

Canada

 

1,363,815

 

02/10/2012

 

Interline Brands, Inc.

 

Registered

[g209761ky29i002.gif]

 

Canada

 

0545553/ TMA322,379

 

01/02/1987

 

J.A. Sexauer, Inc.

 

Registered

GELCO

 

Canada

 

1,239,026/ TMA667,438

 

07/12/2006

 

Interline Brands, Inc., Fairfield, Iowa

 

Registered

LIQUI-ZYME

 

Canada

 

0857706/ TMA533,706

 

09/28/2000

 

J.A. Sexauer, Inc.

 

Registered

LOCK-TOP

 

Canada

 

1,239,028/ TMA662,676

 

04/18/2006

 

Interline Brands, Inc., Fairfield, Iowa

 

Registered

LYEMANCE

 

Canada

 

1,239,027/ TMA669,037

 

07/31/2006

 

Interline Brands, Inc., Fairfield, Iowa

 

Registered

MAINTENANCE CHOICE

 

Canada

 

0823441/ TMA517,696

 

10/08/1999

 

J.A. Sexauer, Inc.

 

Registered

 

131

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

MULE KICK

 

Canada

 

0765010/ TMA446,798

 

08/25/1995

 

Interline Brands, Inc. .

 

Registered

PREMIERPLUS

 

Canada

 

1488959

 

07/10/2012

 

Interline Brands, Inc.

 

Pending

QUICK-PICK

 

Canada

 

0758134/ TMA473,783

 

03/26/1997

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

Canada

 

0545552/ TMA316,729

 

07/25/1986

 

J.A. Sexauer, Inc.

 

Registered

VALUE PLUS

 

Canada

 

0562063/ TMA334,336

 

11/20/1987

 

J.A. Sexauer, Inc.

 

Registered

VALUE PLUS logo

 

Canada

 

0562064/ TMA331,694

 

09/04/1987

 

J.A. Sexauer, Inc.

 

Registered

PREMIER (stylized)

 

China

 

6850993

 

04/21/2010

 

Interline Brands, Inc.

 

Registered

U.S. LOCK

 

Costa Rica

 

2012-00664

 

(07/12/2012)

 

Interline Brands, Inc.

 

Pending

U.S. LOCK (stylized)

 

Costa Rica

 

2012-00663

 

(07/12/2012)

 

Interline Brands, Inc.

 

Pending

GRAPHIC [g209761ky29i003.jpg]

 

Puerto Rico

 

18,177

 

04/10/1973

 

J.A. Sexauer, Inc.

 

Registered

GRAPHIC [g209761ky29i004.jpg]

 

Puerto Rico

 

17,985

 

03/08/1973

 

J.A. Sexauer, Inc. .

 

Registered

SEXAUER

 

Puerto Rico

 

18,023

 

03/08/1973

 

J.A. Sexauer, Inc.

 

Registered

SEXAUER

 

Puerto Rico

 

18,017

 

03/08/1973

 

J.A. Sexauer, Inc..

 

Registered

SEXAUER

 

Puerto Rico

 

17,910

 

12/06/1972

 

J.A. Sexauer, Inc..

 

Registered

SEXAUER

 

Puerto Rico

 

18,018

 

03/08/1973

 

J.A. Sexauer, Inc.

 

Registered

[g209761ky29i005.gif]

 

U.S. Federal

 

3910668

 

01/25/2011

 

Interline Brands, Inc.

 

Registered

[g209761ky29i005.gif]

 

U.S. Federal

 

3903964

 

01/11/2011

 

Interline Brands, Inc.

 

Registered

[g209761ky29i006.gif]

 

U.S. Federal

 

3916874

 

02/08/2011

 

Interline Brands, Inc.

 

Registered

[g209761ky29i007.gif]

 

U.S. Federal

 

3988478

 

07/05/2011

 

Interline Brands, Inc.

 

Registered

[g209761ky29i008.gif]

 

U.S. Federal

 

2369493

 

07/18/2000

 

Interline Brands, Inc.

 

Registered

[g209761ky29i009.gif]

 

U.S. Federal

 

2541649

 

02/19/2002

 

Interline Brands, Inc.

 

Registered

 

132

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

[g209761ky31i001.gif]

 

U.S. Federal

 

2942331

 

04/19/2005

 

Interline Brands, Inc.

 

Registered

[g209761ky31i002.gif]

 

U.S. Federal

 

3844961

 

09/07/2010

 

Interline Brands, Inc.

 

Registered

[g209761ky31i003.gif]

 

U.S. Federal

 

3505004

 

09/23/2008

 

Interline Brands, Inc.

 

Registered

[g209761ky31i003.gif]

 

U.S. Federal

 

3504990

 

09/23/2008

 

Interline Brands, Inc.

 

Registered

[g209761ky31i004.gif]

 

U.S. Federal

 

0439361

 

06/22/1948

 

Interline Brands, Inc.

 

Registered

[g209761ky31i005.gif]

 

U.S. Federal

 

0224528

 

03/01/1927

 

Interline Brands, Inc.

 

Registered

[g209761ky31i006.gif]

 

U.S. Federal

 

3442774

 

06/03/2008

 

Interline Brands, Inc.

 

Registered

[g209761ky31i007.gif]

 

U.S. Federal

 

3544984

 

12/09/2008

 

Interline Brands, Inc.

 

Registered

[g209761ky31i007.gif]

 

U.S. Federal

 

3623550

 

05/19/2009

 

Interline Brands, Inc.

 

Registered

[g209761ky31i008.gif]

 

U.S. Federal

 

2310694

 

01/25/2000

 

Interline Brands, Inc.

 

Registered

[g209761ky31i009.gif]

 

U.S. Federal

 

1702822

 

07/28/1992

 

Interline Brands, Inc.

 

Registered

[g209761ky31i009.gif]

 

U.S. Federal

 

2323254

 

02/29/2000

 

Interline Brands, Inc.

 

Registered

[g209761ky31i010.gif]

 

U.S. Federal

 

2317422

 

02/15/2000

 

Interline Brands, Inc.

 

Registered

[g209761ky31i011.gif]

 

U.S. Federal

 

2327939

 

03/14/2000

 

Interline Brands, Inc.

 

Registered

[g209761ky31i012.gif]

 

U.S. Federal

 

2007761

 

10/15/1996

 

Interline Brands, Inc.

 

Registered

[g209761ky31i013.gif]

 

U.S. Federal

 

0538820

 

03/06/1951

 

Interline Brands, Inc.

 

Registered

[g209761ky31i014.gif]

 

U.S. Federal

 

0558236

 

04/29/1952

 

Interline Brands, Inc.

 

Registered

[g209761ky31i015.gif]

 

U.S. Federal

 

1134409

 

05/06/1980

 

Interline Brands, Inc.

 

Registered

[g209761ky31i015.gif]

 

U.S. Federal

 

1135759

 

05/20/1980

 

Interline Brands, Inc.

 

Registered

 

133

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

[g209761ky31i015.gif]

 

U.S. Federal

 

1135402

 

05/20/1980

 

Interline Brands, Inc.

 

Registered

[g209761ky31i015.gif]

 

U.S. Federal

 

1137747

 

07/15/1980

 

Interline Brands, Inc.

 

Registered

[g209761ky31i015.gif]

 

U.S. Federal

 

1142351

 

12/09/1980

 

Interline Brands, Inc.

 

Registered

[g209761ky31i015.gif]

 

U.S. Federal

 

1148671

 

03/24/1981

 

Interline Brands, Inc.

 

Registered

[g209761ky31i016.gif]

 

U.S. Federal

 

0289929

 

12/15/1931

 

Interline Brands, Inc.

 

Registered

[g209761ky31i008.gif]

 

U.S. Federal

 

3985227

 

06/28/2011

 

Interline Brands, Inc.

 

Registered

AF LIGHTING

 

U.S. Federal

 

3910664

 

01/25/2011

 

Interline Brands, Inc.

 

Registered

AF LIGHTING

 

U.S. Federal

 

3903952

 

01/11/2011

 

Interline Brands, Inc.

 

Registered

ALL FIT

 

U.S. Federal

 

(85555074)

 

(02/28/2012)

 

Interline Brands, Inc.

 

Pending

ALL FIT

 

U.S. Federal

 

(85554953)

 

(02/28/2012)

 

Interline Brands, Inc.

 

Pending

ALL FIT

 

U.S. Federal

 

(85555177)

 

(02/28/2012)

 

Interline Brands, Inc.

 

Pending

ALL FIT

 

U.S. Federal

 

(85556401)

 

(02/29/2012)

 

Interline Brands, Inc.

 

Pending

AMSAN

 

U.S. Federal

 

2464679

 

06/26/2001

 

Interline Brands, Inc.

 

Registered

AMSAN

 

U.S. Federal

 

2565493

 

04/30/2002

 

Interline Brands, Inc.

 

Registered

AMSAN

 

U.S. Federal

 

3076262

 

04/04/2006

 

Interline Brands, Inc.

 

Registered

AMSAN

 

U.S. Federal

 

3844956

 

09/07/2010

 

Interline Brands, Inc.

 

Registered

AMSAN E-ACCESS

 

U.S. Federal

 

3308414

 

10/09/2007

 

Interline Brands, Inc.

 

Registered

AMSAN UNIVERSITY

 

U.S. Federal

 

3162068

 

10/24/2006

 

Interline Brands, Inc.

 

Registered

BALA

 

U.S. Federal

 

2308782

 

01/18/2000

 

Interline Brands, Inc.

 

Registered

BARNETT

 

U.S. Federal

 

3470979

 

07/22/2008

 

Interline Brands, Inc.

 

Registered

BARNETT

 

U.S. Federal

 

3479540

 

08/05/2008

 

Interline Brands, Inc.

 

Registered

BIG DUTY DEADBOLT

 

U.S. Federal

 

1947684

 

01/09/1996

 

Interline Brands, Inc.

 

Registered

BIG JERRY

 

U.S. Federal

 

0765650

 

02/25/1964

 

J.A. Sexauer, Inc.

 

Registered

BLUE SPOT

 

U.S. Federal

 

0958856

 

05/15/1973

 

Interline Brands, Inc.

 

Registered

BRIDGE LIGHTING

 

U.S. Federal

 

3480660

 

08/05/2008

 

Interline Brands, Inc.

 

Registered

BULL DOG

 

U.S. Federal

 

0959791

 

05/29/1973

 

Interline Brands, Inc.

 

Registered

C2 LABORATORIES

 

U.S. Federal

 

2472992

 

07/31/2001

 

Interline Brands, Inc.

 

Registered

CALIBER

 

U.S. Federal

 

(85598355)

 

(04/16/2012)

 

Interline Brands, Inc.

 

Pending

CASTAWAY

 

U.S. Federal

 

3732623

 

12/29/2009

 

Interline Brands, Inc.

 

Registered

CASTOFF

 

U.S. Federal

 

3971266

 

05/31/2011

 

Interline Brands, Inc.

 

Registered

CLEAN SOURCE

 

U.S. Federal

 

2282778

 

10/05/1999

 

Interline Brands, Inc.

 

Registered

CLEAN SOURCE

 

U.S. Federal

 

2368001

 

07/18/2000

 

Interline Brands, Inc.

 

Registered

CLEAN SOURCE and design

 

U.S. Federal

 

2270441

 

08/17/1999

 

Interline Brands, Inc.

 

Registered

 

134

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

CLEANSOURCE

 

U.S. Federal

 

2122234

 

12/16/1997

 

Interline Brands, Inc.

 

Registered

COPPERFIELD

 

U.S. Federal

 

3980578

 

06/21/2011

 

Interline Brands, Inc.

 

Registered

COPPERFIELD

 

U.S. Federal

 

1583068

 

02/13/1990

 

Interline Brands, Inc.

 

Registered

EAGLE MAINTENANCE SUPPLY

 

U.S. Federal

 

3,643,089

 

06/23/2009

 

Eagle Maintenance Supply, Inc.

 

Registered

EASY-TITE

 

U.S. Federal

 

0891583

 

05/26/1970

 

Interline Brands, Inc.

 

Registered

EASY-WRAP

 

U.S. Federal

 

1048507

 

09/21/1976

 

Interline Brands, Inc.

 

Registered

ECOSOURCE

 

U.S. Federal

 

(77401822)

 

(02/20/2008)

 

Interline Brands, Inc.

 

Pending

ENDURANCE 2000

 

U.S. Federal

 

3442742

 

06/03/2008

 

Interline Brands, Inc.

 

Registered

GARRISON

 

U.S. Federal

 

3544986

 

12/09/2008

 

Interline Brands, Inc.

 

Registered

GARRISON

 

U.S. Federal

 

3623499

 

05/19/2009

 

Interline Brands, Inc.

 

Registered

GELCO

 

U.S. Federal

 

2984849

 

08/16/2005

 

Interline Brands, Inc.

 

Registered

GET IT ALL WITH ONE CALL

 

U.S. Federal

 

2228253

 

03/02/1999

 

Interline Brands, Inc.

 

Registered

GSI

 

U.S. Federal

 

1768359

 

05/04/1993

 

Interline Brands, Inc.

 

Registered

HANDY ANDY

 

U.S. Federal

 

0288175

 

10/20/1931

 

Interline Brands, Inc.

 

Registered

HARDWARE EXPRESS

 

U.S. Federal

 

3985213

 

06/28/2011

 

Interline Brands, Inc.

 

Registered

HOMESAVER

 

U.S. Federal

 

1740848

 

12/22/1992

 

Interline Brands, Inc.

 

Registered

HOMESAVER

 

U.S. Federal

 

2328111

 

03/14/2000

 

Interline Brands, Inc.

 

Registered

HORSEPOWER

 

U.S. Federal

 

3859155

 

10/12/2010

 

Interline Brands, Inc.

 

Registered

INTERLINE

 

U.S. Federal

 

2759591

 

09/02/2003

 

Interline Brands, Inc.

 

Registered

INTERLINE BRANDS

 

U.S. Federal

 

3448685

 

06/17/2008

 

Interline Brands, Inc.

 

Registered

LIME TAMER

 

U.S. Federal

 

1539892

 

05/23/1989

 

Interline Brands, Inc.

 

Registered

LIQUI-ZYME

 

U.S. Federal

 

2258587

 

07/06/1999

 

Interline Brands, Inc.

 

Registered

LOCK-TOP

 

U.S. Federal

 

2947569

 

05/10/2005

 

Interline Brands, Inc.

 

Registered

LYEMANCE

 

U.S. Federal

 

2984827

 

08/16/2005

 

Interline Brands, Inc.

 

Registered

MAINTENANCE USA

 

U.S. Federal

 

3980581

 

06/21/2011

 

Interline Brands, Inc.

 

Registered

MONUMENT

 

U.S. Federal

 

(77887295)

 

(12/07/2009)

 

Interline Brands, Inc.

 

Pending

NATURE - GREEN

 

U.S. Federal

 

2107994

 

10/21/1997

 

Interline Brands, Inc.

 

Registered

NEO-TITE

 

U.S. Federal

 

1917954

 

09/12/1995

 

J.A. Sexauer, Inc.

 

Registered

PREFERRED INDUSTRIES

 

U.S. Federal

 

3224101

 

04/03/2007

 

Interline Brands, Inc.

 

Registered

PREMIER

 

U.S. Federal

 

2215678

 

01/05/1999

 

Interline Brands, Inc.

 

Registered

PREMIER

 

U.S. Federal

 

3250866

 

06/12/2007

 

Interline Brands, Inc.

 

Registered

PREMIERPLUS

 

U.S. Federal

 

2945744

 

05/03/2005

 

Interline Brands, Inc.

 

Registered

PROFESSIONAL SOLUTIONS

 

U.S. Federal

 

2651741

 

11/19/2002

 

Interline Brands, Inc.

 

Registered

PROFORMA

 

U.S. Federal

 

3372877

 

01/22/2008

 

Interline Brands, Inc.

 

Registered

PROFORMA

 

U.S. Federal

 

3394840

 

03/11/2008

 

Interline Brands, Inc.

 

Registered

PROPLUS

 

U.S. Federal

 

3978479

 

06/14/2011

 

Interline Brands, Inc.

 

Registered

PROPLUS

 

U.S. Federal

 

3716189

 

11/24/2009

 

Interline Brands, Inc.

 

Registered

PROPLUS

 

U.S. Federal

 

3814996

 

07/06/2010

 

Interline Brands, Inc.

 

Registered

 

135

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

RENOVATIONSPLUS

 

U.S. Federal

 

3118706

 

07/25/2006

 

Interline Brands, Inc.

 

Registered

RENOWN

 

U.S. Federal

 

3150579

 

10/03/2006

 

Interline Brands, Inc.

 

Registered

RENOWN

 

U.S. Federal

 

3158841

 

10/17/2006

 

Interline Brands, Inc.

 

Registered

RIPTIDE

 

U.S. Federal

 

(85447971)

 

(10/14/2011)

 

Interline Brands, Inc.

 

Pending

SECURITY BOW

 

U.S. Federal

 

3573601

 

02/10/2009

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

3917233

 

02/08/2011

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

0533533

 

11/21/1950

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

0536341

 

01/16/1951

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

0848767

 

05/07/1968

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

0880136

 

11/04/1969

 

Interline Brands, Inc.

 

Registered

SEXAUER

 

U.S. Federal

 

2197011

 

10/20/1998

 

Interline Brands, Inc.

 

Registered

SURE-GRIP

 

U.S. Federal

 

0980821

 

03/26/1974

 

J.A. Sexauer, Inc.

 

Registered

TKO

 

U.S. Federal

 

3826390

 

07/27/2010

 

Interline Brands, Inc.

 

Registered

TRAYCO

 

U.S. Federal

 

3917267

 

02/08/2011

 

Interline Brands, Inc.

 

Registered

TRAYCO

 

U.S. Federal

 

2473132

 

07/31/2001

 

Interline Brands, Inc.

 

Registered

TRAYCO logo

 

U.S. Federal

 

3917270

 

02/08/2011

 

Interline Brands, Inc.

 

Registered

U. S. LOCK

 

U.S. Federal

 

1163405

 

08/04/1981

 

Interline Brands, Inc.

 

Registered

U.S. LOCK

 

U.S. Federal

 

3992289

 

07/12/2011

 

Interline Brands, Inc.

 

Registered

VISIBLE STOCK CONTROL

 

U.S. Federal

 

0817247

 

10/25/1966

 

Interline Brands, Inc.

 

Registered

WHEN IT COMES TO KEEPING CRITTERS OUT OF CHIMNEYS, WE’RE ANIMALS!

 

U.S. Federal

 

3298445

 

09/25/2007

 

Interline Brands, Inc.

 

Registered

WILMAR

 

U.S. Federal

 

3904235

 

01/11/2011

 

Interline Brands, Inc.

 

Registered

WILMAR

 

U.S. Federal

 

2072965

 

06/24/1997

 

Interline Brands, Inc.

 

Registered

WILMAR (stylized)

 

U.S. Federal

 

3907454

 

01/18/2011

 

Interline Brands, Inc.

 

Registered

WOODFIELD

 

U.S. Federal

 

3909893

 

01/25/2011

 

Interline Brands, Inc.

 

Registered

WOODFIELD

 

U.S. Federal

 

3814074

 

07/06/2010

 

Interline Brands, Inc.

 

Registered

WOODFIELD

 

U.S. Federal

 

3814137

 

07/06/2010

 

Interline Brands, Inc.

 

Registered

WOODFIELD

 

U.S. Federal

 

3847356

 

09/14/2010

 

Interline Brands, Inc.

 

Registered

[g209761ky31i017.jpg]

 

U.S. Federal

 

(85474319)

 

(11/16/2011)

 

Interline Brands, Inc.

 

Pending

[g209761ky31i018.jpg]

 

U.S. Federal

 

(85474331)

 

(11/16/2011)

 

Interline Brands, Inc.

 

Pending

InterlineMRO

 

U.S. Federal

 

4176749

 

07/17/2012

 

Interline Brands, Inc.

 

Registered

 

136

--------------------------------------------------------------------------------


 

Mark

 

Jurisdiction

 

Reg. No.
(serial no.)

 

Registered
(Filed)

 

Owner

 

Status - Liens

[g209761ky31i019.jpg]

 

U.S. Federal

 

4176842

 

07/17/2012

 

Interline Brands, Inc.

 

Registered

 

137

--------------------------------------------------------------------------------


 

Schedule 3.06

 

DISCLOSED MATTERS

 

Part A

 

Name: Craftwood Lumber, Inc. v. Interline Brands, Inc.

Venue:  United States District Court for the Northern District of Illinois

Description and Alleged Damages:  The Company has been named as a defendant in
an action filed before the Nineteenth Judicial Circuit Court of Lake
County, Illinois, which was subsequently removed to the United States District
Court for the Northern District of Illinois. The complaint alleges that the
Company sent thousands of unsolicited fax advertisements nationwide in violation
of the Telephone Consumer Protection Act of 1991, as amended by the Junk Fax
Prevention Act of 2005 (such claim, the “Craftwood Lumber Claim”). The Company
estimates the total number of faxes sent to be approximately 825,000.

 

Part B

 

Name:  Diane Cohen v. Interline Brands, Inc., et al.

Venue:  Delaware Court of Chancery

Description and Alleged Damages:  Shareholder litigation asserted alleging
breach of fiduciary duties relating to the merger transaction with GS Capital
Partners and P2 Capital Partners.  Damages are unknown, but are not expected to
exceed $1 million.

 

138

--------------------------------------------------------------------------------


 

Schedule 3.12

 

MATERIAL AGREEMENTS

 

None.

 

139

--------------------------------------------------------------------------------


 

Schedule 3.14

 

INSURANCE

 

See attached.

 

140

--------------------------------------------------------------------------------


 

[g209761ky35i001.jpg]

[g209761ky35i002.jpg]

 

 

 

 

 

SCHEDULE OF INSURANCE

 

NOVEMBER 1, 2011

 

 

 

 

 

[g209761ky35i003.gif]

 

 

 

 

Two Logan Square

 

Philadelphia, PA 19103-2797

 

215-246-1000

 

 

--------------------------------------------------------------------------------


 

[g209761ky35i004.jpg]

 

SCHEDULE OF INSURANCE

 

Contents

 

 

Page

Property (inc. Boiler and Machinery

1

General Liability (Canadian)

2

General Liability (Domestic)

3

Pollution Legal Liability

4

Employee Benefits Liability

5

Automobile Liability

5

Workers’ Compensation & Employer’s Liability

5

Commercial Package — Puerto Rico

6

Foreign Package

7

Umbrella Liability

9

Excess Liability

9

National Flood Insurance Program

9

Directors & Officers Liability Program

10

Employment Practices Liability

11

Fiduciary Liability

11

Crime Coverage

11

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

i

--------------------------------------------------------------------------------


 

[g209761ky37i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property (inc. Boiler and Machinery)

 

Axis Insurance

 

MNB76383911

 

11/1/11-12

 

$330,000

 

$100,000,000

$39,740,000

$2,500,000

 

Policy Limit Business Interruption/Extra Expense

Contingent Business IInterruption

 

$25,000

 

For each & every loss or damage to covered property to all locations except the
following:

 

 

 

 

 

 

 

 

 

 

$7,000,000

$10,000,000

$25,000,000

 

Earthquake (CA, Alaska, HI, PR) Earthquake (Pacific Northwest EQ Territory & New
Madrid EQ Territory) Earthquake — All other locations

 

5% of the Property Damage Value & 5% of the Time Element Value

 

2% of the Property Damage Value & 2% of the Time Element Value

 

$100,000

 

CA , Alaska, HI & PR - Subject to a minimum of $250,000 in any one occurrence

 

 

Pacific Northwest Territory & New Madrid Territory — subject to a minimum of
$250,000 in any one occurrence

 

All Other Locations

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

1

--------------------------------------------------------------------------------


 

[g209761ky39i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$2,500,000

 

 

$25,000,000

 

 

 

 

 

$100,000

 

 

$100,000,000

 

Flood Annual Aggregate (high hazard flood zone)

 

Flood Annual Aggregate (all other locations)

 

 

 

 

Property in Transit Limit

 

 

Equipment Breakdown Limit

 

*** Additional sublimits and deductibles apply. Please refer to the actual
policy.

 

$500,000

 

 

$500,000

 

$250,000

 

$100,000

 

$25,000

24 hrs

 

$25,000

 

Flood - each separate building or structure (High Hazard flood zone)

 

Personal Property at each Separate Building or Structure

Time Element per occurrence

 

All other locations

 

Property in Transit Service Interruption

 

 

Equipment Breakdown Property Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability (Canadian)

 

Chartis Insurance Company of Canada

 

13054362

 

11/1/11-12

 

$5,215 Premium

 

$2,000,000

$2,000,000

 

$1,000,000

 

$1,000,000

$300,00

$25,000

 

General Aggregate

Products/Completed Operations

 

Personal & Advertising Injury

 

Each Occurrence

Fire Legal Liability

Medical Expense

 

$75,000

 

Per Occurrence

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

2

--------------------------------------------------------------------------------


 

[g209761ky41i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

Chartis Specialty Insurance Company

 

2067728

 

11/1/11-12

 

$44,307 Premium $19,274.77

 

 

Surplus Lines Tax & Fees

 

$2,000,000

$2,000,000

 

$1,000,000

 

$1,000,000

$300,00

 

General Aggregate Products/Completed Operations

 

Personal & Advertising Injury

 

Each Occurrence

Fire Legal Liability

 

$75,000

 

Per Occurrence

 

 

 

 

 

 

 

 

 

 

$25,000

 

Medical Expense

 

 

 

 

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

3

--------------------------------------------------------------------------------


 

[g209761ky43i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pollution Legal Liability

 

Chartis Specialty Insurance Company

 

2067728

 

11/1/11-12

 

Included in General Liability Premium

 

$1,000,000

 

Pollution Legal Liability for Designated Locations

 

Designated Location:

LaVergne, TN

11/01/2006 Retroactive Date

 

Salt Lake City, UT

Levittown, PA

Jacksonville, FL

11/01/2010 Retroactive Date

 

Coverage D-1 Gradual Pollution for Designated Locations

Coverage D-2 Sudden and Accidental Pollution

Coverage E-1 Hostile Fire and Building Equipment

Coverage E-2 Products Pollution and Exposure Liability

Coverage E-3 Contractors Pollution Liability

Coverage E-4 Transported Cargo

 

$75,000

 

Each Claim

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

4

--------------------------------------------------------------------------------


 

[g209761ky45i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Benefits Liability

 

Chartis Specialty Lines Insurance  Company

 

2067728

 

11/1/11-12

 

Included in General Liability Premium

 

$1,000,000

$1,000,000

 

Each Claim

Aggregate

 

$1,000

 

Each Claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability

 

Travelers

 

 

TC2JCAP823K580611

 

11/1/11-12

 

$486,000

 

$2,000,000

 

 

Combined Single Limit

 

Statutory Personal Injury Protection

 

Minimum Added Personal Injury Protection

 

 

$250,000

 

 

Liability:

Each Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000

 

Medical Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Uninsured Motorist

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Underinsured Motorist

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation & Employer’s Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deductible Program

 

Travelers Property Casualty Company of America

 

 

TC2JUB823K578711

 

11/1/11-12

 

$544,522 (not including taxes and surcharges)

 

 

$500,000

$500,000

 

Statutory Workers Compensation

Employer’s Liability Each Accident

Employer’s Liability Disease Aggregate

 

$250,000

 

 

Large Deductible (Including Allocated Loss Expenses)

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

Employers Liability Disease Each Employee

 

 

 

 

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

5

--------------------------------------------------------------------------------


 

[g209761ky47i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retro Program

 

Travelers Indemnity Company

 

TRKUB
823K579911

 

11/1/11-12

 

Included in Workers Compensation Deductible Premium

 

 

 

Statutory Workers Compensation

 

$250,000

 

Large Deductible (Including Allocated Loss Expenses)

 

 

 

 

 

 

 

$500,000

 

Employer’s Liability Each Accident

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

Employer’s Liability Disease Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$500,000

 

Employers Liability Disease Each Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Package Puerto Rico

(Marsh Saldana, Inc.

787-721-2600

(Includes General Liability, Employee Benefits & Property)

 

Seguros

 

CP-810320979

 

11/29/11-12

 

$14,215

 

 

 

General Liability:

 

 

 

 

 

Triple —S

 

 

 

 

 

 

 

$1,000,000

 

General Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Premises Operations & Products-Completed Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Personal & Advertising Injury

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

$50,000

 

Fire Damage (Any One Fire)

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000

 

Medical Expense (Any One Person)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Benefits Liability:

 

$1,000

 

Employee Benefits Liability

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property:

 

 

 

Property:

 

 

 

 

 

 

 

 

 

 

$1,366,669

 

Business Personal

 

$250

 

Special

 

 

 

 

 

 

 

 

 

 

 

 

Property

 

$250

 

Theft Coverage

 

 

 

 

 

 

 

 

 

 

$240,000

 

Business Income with Extra Expense

 

2%

 

Wind or Hail

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

6

--------------------------------------------------------------------------------


 

 

[g209761ky49i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Package
(Includes Property, General Liability, Employee Benefits, Hired Auto Liability &
Physical Damage, Foreign Voluntary Workers Compensation & Foreign Travel
Accident & Sickness)

 

Chartis

 

WR10004436

 

11/01/11-12

 

$10,171
Premium

 

 

 

Property:

 

 

 

Property:

 

Worldsource

 

 

 

 

 

 

$50,000

 

Business Personal Property

 

$2,500

 

Any One Occurrence — AOP

 

 

 

 

 

 

 

 

 

$25,000

 

Burglary, Theft or Robbery

 

$5,000

 

Burglary, Theft or Robbery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

$2,000,000

 

Master Control Program Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

General Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Products-Completed Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Personal & Advertising Injury

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Occurrence

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

Medical Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Benefits Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Each Claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Annual Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability & Physical Damage for Hired Autos:

 

 

$1,000

 

Automobile Physical Damage:

Each Auto

 

 

 

 

 

 

 

 

 

 

$1,000,000

 

Liability (Any One Accident)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

Medical Expense (Each Accident)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto Physical Damage — lesser of ACV or $10,000

 

Hired Autos Only

 

 

 

 

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

7

--------------------------------------------------------------------------------


 

[g209761ky51i001.jpg]

 

SCHEDULE OF INSURANCE

 

Line of Coverage

 

Carrier

 

Policy No.

 

Policy Period

 

Premium

 

Limit

 

Deductible/Retention/
Comments

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Voluntary Workers Compensation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covered US Hires/Citizens Covered Third Country Nationals Not Covered Local
Hires or Local Nationals, Canadian Employees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Travel Accident & Sickness:

 

 

 

Foreign Travel Accident & Sickness:

 

 

 

 

 

 

 

 

 

 

$500,000

 

Aggregate Coverage A & B: Accidental Death & Dismemberment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$50,000

 

Principal sum, each insured person or five times the person’s annual salary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

Maximum Coverage C: Accident and Sickness Medical Expense

 

$250

 

Per Person Coverage C: Accident & Sickness Medical Expense

 

 

 

 

 

 

 

 

 

 

$100,000

 

Maximum Coverage D: Emergency Medical Evaluation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$100,000

 

Maximum Coverage E: Emergency Family Travel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$25,000

 

Maximum Coverage F: Repatriation of Remains

 

 

 

 

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

8

--------------------------------------------------------------------------------


 

[g209761ky53i001.jpg]

 

SCHEDULE OF INSURANCE

 

Line of Coverage

 

Carrier

 

Policy No.

 

Policy Period

 

Premium

 

Limit

 

Deductible/Retention/
Comments

Umbrella Liability

 

Liberty Mutual Fire Insurance

 

TH7631509477011

 

11/1/11-12

 

$392,903
Premium
$5,535
Surcharge

 

$25,000,000
$25,000,000
$25,000,000

 

Each Occurrence
General Aggregate
Products & Completed Aggregate

 

$25,000

 

Self Insured Retention

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability
($25M xs $25M)

 

American Guarantee and Liability Insurance Company

 

AEC926320004

 

11/1/11-12

 

$70,400
Premium
$924.37 Tax

 

$25,000,000
$25,000,000

 

Each Occurrence
Aggregate Limit where Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Difference in Conditions

 

Aspen Specialty Insurance Company

 

PXA7XPL11

 

11/1/11 -12

 

$32,500
Premium
$TBD surplus lines tax & fee

 

$5,000,000
part of
$17,500,000

 

Per occurrence and annual aggregate Flood

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Difference in Conditions

 

Landmark American Insurance Company

 

LHD373909

 

11/1/11-12

 

$32,500
Premium

 

$5,000,000
part of
$17,500,000

 

Per occurrence and annual aggregate Flood

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Difference in Conditions

 

Liberty Surplus Insurance Corporation

 

LIUESP00211500

 

11/1/11-12

 

$48,750
Premium $TBD surplus lines tax & fee

 

$7,500,000
part of
$17,500,000

 

Per occurrence and annual aggregate Flood

 

 

 

 

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

9

--------------------------------------------------------------------------------


 

[g209761ky55i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability

 

Federal Insurance Co.

 

6801-9052

 

12/15/11-12

 

$162,835
Premium +
$2,116.86
FL surcharge

 

$10,000,000

 

Aggregate Limiit of Liability

 

$0

$150,000

 

$250,000

 

Non-Indemnifiable Claims Indemnifiable and Non-Security Claims
Entity Security Claims

 

Claims Made Coverage Pending or Prior Claims Date — 8/30/2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability — 1st excess

 

Travelers Casualty and Surety Co. of America

 

105719925

 

12/15/11-12

 

$93,500
Premium +
$841.50
FL surcharge

 

$10,000,000 xs

$10,000,000

 

Aggregate Limit of Liability

 

 

 

Claims Made Coverage Pending or Prior Claims Date — 8/30/2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability — 2nd excess

 

Illinois National Insurance Co.

 

01-420-52-96

 

12/15/11-12

 

$59,520
Premium +
$774
FL surcharge

 

$10,000,000 xs

$20,000,000

 

Aggregate Limit of Liability

 

 

 

Claims Made Coverage Pending or Prior Claims Date — 12/15/05 - $5M xs $20M
12/15/06 - $5M xs $25M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability — 3rd excess Side A

 

Travelers Casualty and Surety Co. of America

 

105719932

 

12/15/11-12

 

$24,000
Premium +
$550.09
FL surcharge

 

$5,000,000 xs

$30,000,000

 

Aggregate Limit of Liability

 

 

 

Claims Made Coverage Pending or Prior Claims Date — 12/15/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability — 4th excess Side A

 

Allied World National Assurance Co.

 

0307-1841

 

12/15/11-12

 

$41,760
Premium +
$542.88
FL surcharge

 

$10,000,000 xs

$35,000,000

 

Aggregate Limit of Liability

 

 

 

Claims Made Coverage Pending or Prior Claims Date — 12/15/2009

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

10

--------------------------------------------------------------------------------

 


 

[g209761ky57i001.jpg]

 

SCHEDULE OF INSURANCE

 

LINE OF COVERAGE

 

CARRIER

 

POLICY NO.

 

POLICY PERIOD

 

PREMIUM

 

LIMIT

 

DEDUCTIBLE/RETENTION/
COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment Practices Liability

 

Federal Insurance Co.

 

6801-9052

 

12/15/11-12

 

$87,890
Premium +
$1,142.57
FL surcharge

 

$10,000,000

 

Each claim and policy period limit

 

$150,000
$150,000

 

Non-Mass/Non-Class Action Claims Mass/Class Action Claims

 

Claims Made Coverage Pending or Prior Claims Date — 8/30/2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

Federal Insurance Co.

 

6801-9052

 

12/15/11-12

 

$10,120
Premium +
$131.56 FL surcharge

 

$5,000,000

 

Each claim and policy period limit

 

$0
$5,000

 

Non-Indemnifiable Claims
Per Wrongful Act

 

Claims Made Coverage Pending or Prior Claims Date — 8/30/2000 12/15/07 - $2M xs
$1M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime Coverage

 

National Union Fire Insurance Co. of Pittsburgh, PA

 

01-420-62-25

 

12/15/11-12

 

$19,093
Premium +
$248 FL
surcharge

 

$3,000,000
$3,000,000
$3,000,000
$3,000,000



$3,000,000
$3,000,000
$3,000,000

 

Employee Dishonesty
Loss Inside the Premises
Loss Outside of Premises
Money Orders and Counterfeit Paper Curr.
Depositors Forgery
Credit Card Forgery
Computer Coverage

 

$50,000
$50,000
$50,000

$50,000

$50,000
$50,000
$50,000

 

Single Loss Deductible

 

Marsh

 

This Schedule is for your use as a reference only and is not intended to be
inclusive of all policy terms, conditions and exclusions.  For specific details,
please refer to your policy.

 

11

--------------------------------------------------------------------------------

 


 

[g209761ky59i001.gif]

 

Marsh USA Inc.

Two Logan Square

Philadelphia, PA  19103-2797

215-246-1000

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

CAPITALIZATION AND SUBSIDIARIES

 

3.15(a) Subsidiary Names and Relationships to Holdings

 

Subsidiary

 

Relationship to Holdings

Wilmar Holdings, Inc., a Delaware corporation

 

100% wholly owned by the Company

Wilmar Financial, Inc., a Delaware corporation

 

100% wholly owned by the Company

Glenwood Acquisition LLC, a Delaware limited liability company

 

100% wholly owned by the Company

Barnett of the Caribbean, Inc., a Puerto Rico corporation

 

100% wholly owned by the Company

Sexauer Ltd., a Canada company

 

100% wholly owned by the Company

Interline Brands Hong Kong Limited, a Hong Kong company

 

100% wholly owned by the Company

Interline Brands International Trading (Shenzhen) Co. Ltd., a China company

 

100% of common stock owned by Interline Brands Hong Kong Limited, a wholly owned
subsidiary of the Company

Interline Brands, Inc., a New Jersey corporation

 

100% wholly owned by Holdings

 

3.15(b) Classes of Company’s Authorized Equity Interests

 

Owner

 

Shares owned

 

Class of stock

 

Percentage Ownership

Interline Brands, Inc., a Delaware corporation

 

100

 

Common

 

100%

 

3.15(c) Type of Entity of Holdings and Subsidiaries

 

Entity Name

 

Type of Entity

Interline Brands, Inc., a Delaware corporation

 

Corporation

Interline Brands, Inc., a New Jersey corporation

 

Corporation

Wilmar Holdings, Inc., a Delaware corporation

 

Corporation

Wilmar Financial, Inc., a Delaware corporation

 

Corporation

Glenwood Acquisition LLC, a Delaware limited liability company

 

Limited Liability Company

Barnett of the Caribbean, Inc., a Puerto Rico corporation

 

Corporation

Sexauer Ltd., a Canada company

 

Company

Interline Brands Hong Kong Limited, a Hong Kong company

 

Company

Interline Brands International Trading (Shenzhen) Co. Ltd., a China company

 

Company

 

--------------------------------------------------------------------------------


 

Schedule 5.14

 

POST CLOSING ACTIONS

 

Action

 

Date

(1) Deposit Account Control Agreements over Deposit Accounts other than Excluded
Deposit Accounts with relevant banks.

 

60 days

(2) Collateral Access Agreements

 

90 days subject to commercially reasonable efforts pursuant to section 4.12 of
the Security Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

EXISTING INDEBTEDNESS

 

(i)                                    Indebtedness per Credit Agreements, Bonds
and Intercompany Loans

 

$1,000,000 revolving line of credit promissory note between Interline Brands
Hong Kong, Ltd., as borrower and Interline Brands, Inc., a New Jersey
corporation, as lender, dated July 28, 2011, with $550,000 drawn.

 

(ii)                                Indebtedness in the Form of Capital Lease
Obligations

 

Equipment

 

Lease #

 

Leasing Co.

 

Start

 

Expiration

 

Mo. Pmt

 

Yale Motorized Hand Truck

 

4397288-045

 

NMHG Fin’l Serv

 

09/29/2009

 

09/29/2012

 

$

134.99

 

Franco Postalia Mailing Machine

 

200754011

 

Wells Fargo Fin’l

 

10/01/2007

 

09/30/2012

 

$

474.17

 

Yale New Forklift

 

4397288-025

 

NMHG Fin’l Serv

 

11/01/2007

 

10/01/2012

 

$

875.79

 

Xerox Color Copier 7655

 

712378462

 

Xerox Capital

 

01/01/2008

 

12/31/2012

 

$

680.28

 

26’ Diesel Dry Van

 

369053-4

 

Ryder

 

01/19/2007

 

01/19/2013

 

$

2,453.14

 

Yale - Hand Truck

 

4397288-046

 

NMHG Fin’l Serv

 

03/01/2010

 

02/28/2013

 

$

134.99

 

Yale Motorized Hand Truck

 

4397288-026

 

NMHG Fin’l Serv

 

05/01/2008

 

04/01/2013

 

$

568.14

 

Yale Motorized Hand Truck

 

4397288-027

 

NMHG Fin’l Serv

 

05/01/2008

 

04/01/2013

 

$

573.44

 

Penske Truck (5)

 

529582-6

 

Penske Leasing

 

04/30/2007

 

04/30/2013

 

$

5,435.00

 

Penske Truck

 

546566

 

Penske Leasing

 

04/30/2009

 

04/30/2013

 

$

1,139.00

 

Sharp Copier

 

7582115-001

 

GE Capital

 

07/24/2008

 

06/24/2013

 

$

487.12

 

Sharp Copier

 

7582115-002

 

GE Capital

 

08/25/2008

 

07/25/2013

 

$

344.24

 

Shrink Wrap System

 

003-0527776-100

 

American Packaging Capital

 

08/11/2008

 

08/11/2013

 

$

537.06

 

Yale Hand Truck

 

4397288-049

 

NMHG Fin’l Serv

 

08/09/2010

 

08/19/2013

 

$

402.00

 

Yale Hand Truck

 

4397288-050

 

NMHG Fin’l Serv

 

09/21/2010

 

09/22/2013

 

$

268.00

 

Sharp Copier MX-M550N

 

7601159-001

 

GE Capital

 

11/01/2008

 

10/01/2013

 

$

322.58

 

Sharp Copier MX-M550N

 

24945401

 

De Lage Landen Fin. Serv

 

11/18/2008

 

11/18/2013

 

$

322.59

 

Yale Motorized Hand Truck

 

4397288-032

 

NMHG Fin’l Serv

 

12/31/2008

 

12/31/2013

 

$

471.76

 

Yale Motorized Hand Truck

 

4397288-033

 

NMHG Fin’l Serv

 

04/30/2009

 

12/31/2013

 

$

707.64

 

Penske Truck

 

547411

 

Penske Leasing

 

02/19/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547409

 

Penske Leasing

 

02/24/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547408

 

Penske Leasing

 

03/02/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547403

 

Penske Leasing

 

03/17/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547415

 

Penske Leasing

 

03/17/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547401

 

Penske Leasing

 

03/18/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547406

 

Penske Leasing

 

03/22/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547404

 

Penske Leasing

 

03/29/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547410

 

Penske Leasing

 

03/31/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547402

 

Penske Leasing

 

04/08/2010

 

12/31/2013

 

$

1,215.00

 

 

--------------------------------------------------------------------------------


 

Equipment

 

Lease #

 

Leasing Co.

 

Start

 

Expiration

 

Mo. Pmt

 

Penske Truck

 

547405

 

Penske Leasing

 

04/08/2010

 

12/31/2013

 

$

1,215.00

 

Penske Truck

 

547414

 

Penske Leasing

 

04/26/2010

 

12/31/2013

 

$

1,215.00

 

Sharp Copier MX-M550N

 

24958276

 

De Lage Landen Fin. Serv

 

01/26/2009

 

01/25/2014

 

$

418.43

 

Ryder Truck

 

443164

 

Ryder

 

08/07/2008

 

02/06/2014

 

$

1,540.33

 

Sharp Copier AR-M550N

 

24963587

 

De Lage Landen Fin. Serv

 

02/24/2009

 

02/23/2014

 

$

347.42

 

Penske Truck

 

547413

 

Penske Leasing

 

04/16/2010

 

04/30/2014

 

$

1,215.00

 

Penske Truck

 

547412

 

Penske Leasing

 

04/26/2010

 

04/30/2014

 

$

1,215.00

 

Canon multi-func. copiers (12)

 

7708499-014

 

GE Cap/Zeno

 

07/20/2011

 

09/20/2014

 

$

6,982.36

 

Yale Motorized Hand truck

 

4397288-047

 

NMHG Fin’l Serv

 

10/13/2009

 

10/13/2014

 

$

148.55

 

Canon multi-func. copiers (17)

 

003-0720756-000

 

GAL/Zeno

 

10/20/2011

 

12/20/2014

 

$

7,255.03

 

Ryder Truck

 

452413

 

Ryder

 

08/11/2008

 

02/10/2015

 

$

1,258.13

 

Ryder Truck

 

452414

 

Ryder

 

08/12/2008

 

02/11/2015

 

$

1,258.13

 

Ryder Truck

 

452415

 

Ryder

 

08/18/2008

 

02/17/2015

 

$

1,258.13

 

Ryder Truck

 

443180

 

Ryder

 

08/21/2008

 

02/20/2015

 

$

1,288.97

 

Sharp Copier MX-M503N

 

7601159-004

 

GE Capital

 

08/09/2010

 

07/04/2015

 

$

393.30

 

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

EXISTING LIENS

 

Liens in connection with Existing Indebtedness set forth in Schedule
6.01(ii) attaching to the property described thereon.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

EXISTING INVESTMENTS

 

1.               Glenwood Acquisition LLC’s ownership interest in Buyers Access
LLC.

 

2.               Ownership of certain de minimis shares of stock acquired in the
ordinary course of business in connection with certain acquisitions or the
company’s required participation in certain retailer programs.

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.04(e)

 

PERMITTED ASSIGNEES

 

Goldman Sachs Lending Partners LLC

 

Goldman Sachs Credit Partners L.P.

 

Goldman Sachs Bank USA

 

Goldman Sachs Asset Management L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of September 7, 2012, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERLINE BRANDS, INC., a New Jersey corporation (the
“Company”), WILMAR HOLDINGS, INC., a Delaware corporation (“Wilmar Holdings”),
and WILMAR FINANCIAL, INC., a Delaware corporation (“Wilmar Financial”, and
together with the Company, Wilmar Holdings and each other subsidiary of the
Company that subsequently joins the Credit Agreement as a “Borrower”, the
“Borrowers”), the other Loan Parties, BANK OF AMERICA, N.A., as administrative
agent (“Administrative Agent”) for the financial institutions from time to time
party to the Credit Agreement (“Lenders”), and Lenders.  Terms are used herein
as defined in the Credit Agreement.

 

                                                                              
(“Assignor”) and                                                   
                           (“Assignee”) agree as follows:

 

1.                                       Assignor hereby assigns to Assignee and
Assignee hereby purchases and assumes from Assignor (a) a principal amount of
$                 of Assignor’s outstanding Revolving Loans and
$                       of Assignor’s LC Exposure, and (b) the amount of
$                     of Assignor’s Commitment, which represents         % of
the total Commitments (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest.  This Assignment and Acceptance shall be effective as of the
date (“Effective Date”) indicated in the corresponding Assignment Notice
delivered to Administrative Agent, provided such Assignment Notice is executed
by Assignor, Assignee, Administrative Agent, Swingline Lender, each Issuing Bank
and, if applicable, Borrower Representative.  From and after the Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

 

2.                                       Assignor (a) represents that as of the
date hereof, prior to giving effect to this assignment, its Commitment is
$                    , and the outstanding balance of its Revolving Loans and LC
Exposure is $                    ; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents. 
[Assignor is attaching the promissory note[s] held by it pursuant to the Credit
Agreement and requests that Administrative Agent exchange such promissory
note[s] for new promissory notes payable to Assignee [and Assignor].]

 

3.                                       Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Acceptance;
(b) confirms that it has received copies of the Credit Agreement and such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(c) certifies that, if it is a Foreign Lender, attached to this Assignment and
Acceptance is all documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by Assignee;
(d) agrees that it shall, independently and without reliance upon Assignor and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (e) confirms that it is a permitted assignee under
Section 9.04 of the Credit

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

Agreement; (f) appoints and authorizes Administrative Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (g) agrees that it will observe and perform
all obligations that are required to be performed by it as a “Lender” under the
Loan Documents; and (h) represents and warrants that the assignment evidenced
hereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.

 

4.                                       This Assignment and Acceptance shall be
governed by the laws of the State of New York.  If any provision is found to be
invalid under any Requirement of Law, it shall be ineffective only to the extent
of such invalidity and the remaining provisions of this Assignment and
Acceptance shall remain in full force and effect.

 

5.                                       This Assignment and Acceptance may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

6.                                       Each notice or other communication
hereunder shall be in writing, shall be sent by messenger, by telecopy or
facsimile transmission, or by first-class mail, shall be deemed given when sent
and shall be sent as follows:

 

(a)                                  If to Assignee, to the following address
(or to such other address as Assignee may designate from time to time):

 

 

 

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

ABA No.

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

Account No.                           

 

Reference:                           

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

ABA No.                           

 

 

Account No.                           

 

Reference:                            

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                          .

 

 

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

 

 

 

Title:

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF ASSIGNMENT NOTICE

 

Reference is made to (1) the Credit Agreement dated as of September 7, 2012, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERLINE BRANDS, INC., a New Jersey corporation (the
“Company”), WILMAR HOLDINGS, INC., a Delaware corporation (“Wilmar Holdings”),
and WILMAR FINANCIAL, INC., a Delaware corporation (“Wilmar Financial”, and
together with the Company, Wilmar Holdings and each other subsidiary of the
Company that subsequently joins the Credit Agreement as a “Borrower”, the
“Borrowers”), the other Loan Parties, BANK OF AMERICA, N.A., as administrative
agent (“Administrative Agent”) for the financial institutions from time to time
party to the Credit Agreement (“Lenders”), and Lenders; and (2) the Assignment
and Acceptance dated as of                         , 20     (the “Assignment and
Acceptance”), between                                      (“Assignor”) and
                                         (“Assignee”), a copy of which is
delivered with this Assignment Notice.  Terms are used herein as defined in the
Credit Agreement.

 

Assignor hereby notifies Borrowers, Administrative Agent, Swingline Lender and
each Issuing Bank of Assignor’s intent to assign to Assignee pursuant to the
Assignment and Acceptance (a) a principal amount of $                 of
Assignor’s outstanding Revolving Loans and $                       of Assignor’s
LC Exposure, and (b) the amount of $                     of Assignor’s
Commitment, which represents         % of the total Commitments (the foregoing
items being, collectively, the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest.  This Assignment
Notice shall be effective as of the date (“Effective Date”) indicated below,
provided this Assignment Notice is executed by Assignor, Assignee,
Administrative Agent, Swingline Lender, each Issuing Bank and, if applicable,
Borrower Representative.  Pursuant to the Assignment and Acceptance, Assignee
has expressly assumed all of Assignor’s obligations under the Credit Agreement
to the extent of the Assigned Interest, as of the Effective Date.

 

For purposes of the Credit Agreement, Administrative Agent shall deem Assignor’s
Commitment to be reduced by $                  , and Assignee’s Commitment to be
increased by $                  .

 

The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment and Acceptance.

 

This Assignment Notice is being delivered to Borrowers, Administrative Agent,
Swingline Lender and each Issuing Bank pursuant to Section 9.04 of the Credit
Agreement.  Please acknowledge your acceptance of this Assignment Notice by
executing and returning to Assignee and Assignor a copy of this Assignment
Notice.

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                          .

 

 

 

 

 

 

(“Assignee”)

 

 

 

By

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

By

 

 

 

 

 

Title:

 

 

Effective Date:                 , 20   

 

ACKNOWLEDGED AND AGREED,

 

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER REPRESENTATIVE:*

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default has occurred and is
continuing.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

[NAME OF EACH ISSUING BANK], as Issuing Bank

 

 

 

 

 

By

 

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., as Swingline Lender

 

 

 

By

 

 

 

Title:

 

 

Exhibit A-2-2

--------------------------------------------------------------------------------

 


 

 

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B

 

Bank of America

 

Borrowing Certificate(1)

 

 

(in $000’S U.S. Dollars)

 

Customer Name:

 

Interline Brands, Inc.

 

 

Assignment #

 

C/R #

 

 

Report Date:

 

.

 

ACCOUNTS RECEIVABLE

 

Loan #

 

IBR00

 

INVENTORY

 

Loan #

 

IBR05

 

 

 

 

 

 

 

 

 

 

 

 

 

1.  Beginning Balance

 

$

 

0.00

 

16.  Current Balance

 

$

 

0.00

 

2.  Sales

 

 

 

0.00

 

17.  Ineligibles (see detail)

 

 

 

0.00

 

3.  Cash Receipts

 

 

 

0.00

 

18.  Eligible Inventory Collateral Before Factor (#16 - #17)

 

 

 

0.00

 

4.  Credit Memos

 

 

 

0.00

 

19. NOLV Factor Rate

 

 

 

0.00

 

5.  Discounts

 

 

 

0.00

 

20. Lesser of 70% (lower of cost or market) or 85% of Factor Rate (#19 * 85%)

 

 

 

0.00

 

6.  Write-offs

 

 

 

0.00

 

21. Eligible Inventory Collateral Before Reserves (#18 * #20)

 

 

 

0.00

 

7.  Vendor Receivables

 

 

 

0.00

 

22. Rent Reserve

 

 

 

0.00

 

8.  Intercompany

 

 

 

0.00

 

23. Available Inventory Collateral (#21 - #22)

 

$

 

0.00

 

9.  Adjustments

 

 

 

 

 

 

 

 

 

 

 

10. Current Balance (#1 + #2 - #3 - #4 - #5 - #6 - #7 - #8 - #9)

 

$

 

0.00

 

 

 

 

 

 

 

11. Unapplied Cash Balance

 

 

 

0.00

 

 

 

 

 

 

 

12. Ineligibles (see detail)

 

 

 

0.00

 

AVAILABILITY

 

 

 

 

 

13. Eligible Accounts Collateral Before Reserve (#10 - #11 - #12)

 

 

 

0.00

 

 

 

 

 

 

 

14. Advance Rate

 

 

 

85

%

29. Total Borrowing Base (#15 + #23)

 

 

 

0.00

 

15. Available Accounts Receivable Collateral Before Reserves (#13*#14)

 

 

 

0.00

 

30. Other Reserves (per Credit Agreement)

 

$

 

0.00

 

 

 

 

 

 

 

 

 

 

 

0.00

 

LOAN

 

 

 

 

 

31. Net Borrowing Base (#29 - #30)

 

 

 

0.00

 

 

 

 

 

 

 

32. Credit Line

 

 

 

0.00

 

24. Beginning Balance

 

$

 

0.00

 

33. Total Availability (Lesser of Credit Line #32 and Net Borrowing Base #31)

 

 

 

0.00

 

25. Advances

 

 

 

0.00

 

34. Loan Ending Balance (#28)

 

 

 

0.00

 

26. Payments

 

 

 

0.00

 

35. Letters of Credit

 

 

 

 

 

27. Adjustments

 

 

 

0.00

 

36. Remaining Availability (#33 - #34 - #35)

 

$

 

0.00

 

28. Ending Balance (#24 + # 25 - #26 - #27)

 

$

 

0.00

 

 

 

 

 

 

 

 

 

 

Prepared by:

 

 

 

 

Brackets are not necessary for negative numbers unless intended result is
different than what field indicates.

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

The foregoing information is delivered to Bank of America, N.A. in accordance
with a Credit Agreement among Bank of America, N.A. Interline Brands, Inc., the
other Loan Parties (as defined therein) thereto and the lenders party thereto
dated September 7, 2012.  I hereby certify that the information contained herein
is true and correct as of the dates shown herein.  Nothing contained herein
shall constitute a waiver, modification, or limitation of any of the terms or
conditions set forth in the referenced Credit Agreement.

 

Approved by:

 

 

 

 

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Details of the Borrowers’ ineligible Inventory and ineligible Accounts are
attached.

 

Exhibit B-1

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                              Bank of America, N.A., as Administrative Agent

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of September 7, 2012 (as amended, supplemented or modified
from time to time, the “Agreement”) among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers”), the other Loan Parties, the Lenders and Bank of
America, N.A., as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed to them in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am the duly elected [Chief Financial
Officer/Principal Accounting Officer/Treasurer/Controller] of Holdings;

 

2.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Holdings and its
Restricted Subsidiaries during the accounting period covered by the attached
financial statements [for quarterly financial statements add: and such financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Restricted Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

 

3.                                       The examinations described in paragraph
2 did not disclose and, except as set forth below, I have no knowledge of
(i) the existence of any condition or event which constitutes a Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Agreement;

 

4.                                       I hereby certify that no Loan Party has
changed (i) its name as it appears in its organizational documents and as filed
in such Loan Party’s jurisdiction of organization, (ii) its chief executive
office, principal place of business, mailing address, corporate offices,
warehouses or locations at which Collateral is held or stored (or added to such
locations), or the location of its records concerning the Collateral, in each
case from the locations identified on Exhibit A to the Security Agreement,
(iii) the type of entity it is, (iv) its organizational identification number,
if any, issued by its state of organization or (vi) its state of incorporation
or organization, in each case without having given the Administrative Agent the
notice required by Section 4.14 of the Security Agreement;

 

5.                                       Schedule I attached hereto sets forth a
reasonably detailed calculation of the Fixed Charge Coverage Ratio [and the
Borrowers’ compliance with Section 6.12 of the Agreement] [add bracketed
language during a Covenant Trigger Period];

 

6.                                       Schedule II attached hereto sets forth
the amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate and/or any change in the amount of a Pro Forma Adjustment
set forth in the Pro Forma Adjustment Certificate previously provided on
             20     and, [in each case,] in reasonable detail, the calculations
and basis therefor; and

 

7.                                       Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, (i) the nature of the condition or
event, the period during which it has existed and the action which the

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Borrowers have taken, are taking, or propose to take with respect to each such
condition or event or (ii) the change in GAAP or the application thereof and the
effect of such change on the attached financial statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of
                          , 20    .

 

 

INTERLINE BRANDS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit C-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Calculation of the Fixed Charge Coverage Ratio for the quarter/year ended
                   (“Statement Date”) [and Compliance as of             , 20    
with Section 6.12 of the Agreement]

 

I.  Fixed Charge Coverage Ratio(2)

 

 

 

TOTAL

 

A.  EBITDA

 

 

 

 

 

 

 

(i)                                   Net Income

 

+

 

 

 

 

 

(ii)                                Interest Expense

 

+

 

 

 

 

 

(iii)                             income taxes

 

+

 

 

 

 

 

(iv)                            depreciation and amortization expense

 

+

 

 

 

 

 

(v)                               extraordinary charges

 

+

 

 

 

 

 

(vi)                            impairment charges or asset write-offs related
to intangible, long-lived assets and investments in debt and equity securities
pursuant to GAAP

 

+

 

 

 

 

 

(vii)                         losses from (a) non-ordinary course asset sales
and (b) investments recorded using the equity method

 

+

 

 

 

 

 

(viii)                      stock-based awards compensation expense

 

+

 

 

 

 

 

(ix)                              other non-cash charges(3) 

 

+

 

 

 

 

 

(x)                                 management, monitoring and consulting fees
and expenses paid to Sponsors(4)

 

+

 

 

 

 

 

(xi)                              transaction fees and related expenses paid to
the Sponsors in connection with acquisitions, dispositions, recapitalizations,
refinancings and extraordinary transactions(5) 

 

+

 

 

 

 

 

(xii)                           Transaction costs and expenses paid by Borrowers

 

+

 

 

 

 

 

(xiii)                        up-front fees, transaction costs, commissions,
expenses or charges related to any Permitted Acquisition or other Specified
Investment (whether or not consummated but excluding any of the foregoing paid
or payable to the Sponsors under clause (x) or (xi) above)

 

+

 

 

--------------------------------------------------------------------------------

(2)  Calculations shall be for the four consecutive fiscal quarters ending on
the Statement Date for Holdings and its Restricted Subsidiaries on a
consolidated basis.

(3)  Excluding any non-cash charge in respect of an item that was included in
Net Income (other than accrual of revenue in the ordinary course of business) in
a prior period.

(4)  Not to exceed $5,000,000 in any four quarter period.

(5)  Not to exceed (net of reimbursable expenses) 1% of the transaction value
for any such transaction.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

(xiv)                       restructuring and other non-recurring expenses,
including severance costs, costs associated with office or plant openings or
closings and consolidation or relocation fees

 

+

 

 

 

 

 

(xv)                          up-front fees, transaction costs, commissions,
expenses, premiums or charges related to the issuance of Equity Interests,
permitted investments (other than Specified Investments), permitted asset sales,
recapitalizations, incurrences, repayments, amendments or modifications or
permitted Indebtedness (excluding any of the foregoing paid or payable to the
Sponsors under clause (x) or (xi) above)

 

+

 

 

 

 

 

(xvi)                       cash payments made in respect of non-cash charges
described in clause (ix) above

 

-

 

 

 

 

 

(xvii)                    extraordinary gains 

 

-

 

 

 

 

 

(xviii)                 non-cash items of income(6)

 

-

 

 

 

 

 

(xix)                         gains from non-ordinary course asset sales and
investments recorded using the equity method

 

-

 

 

 

 

 

1.                                       Intermediate EBITDA ((sum of
(i) through (xiii)) — (sum of (xvi) through (xix))

 

 

 

 

 

 

 

2.                                       Adjustments to EBITDA (excluding Pro
Forma Adjustments)(7)

 

 

 

 

 

 

 

3.                                       Pro Forma Adjustments

 

 

 

 

 

 

 

4.                                       Limited EBITDA Add-Backs (sum of
(xiv) and (xv) and Pro Forma Adjustment)

 

 

 

 

 

 

 

Total EBITDA ((1. +/- 2.) + the lesser of (4.) and (0.10 x (1 +/- 2.)))

 

 

 

 

 

 

 

B.  Unfinanced portion of Capital Expenditures

 

 

 

 

--------------------------------------------------------------------------------

(6)  Excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Net Income in any
prior period.

(7)  To the extent included in Net Income, (a) there shall be excluded in
determining EBITDA (i) unrealized currency translation gains and losses related
to currency remeasurements of Indebtedness or intercompany balances (including
the net loss or gain resulting from Swap Agreements for currency exchange risk)
and (ii) any adjustments for unrealized gain or loss resulting from the
application of Statement of Financial Accounting Standards No. 133, and
(b) there shall be included in determining EBITDA, without duplication, (i) the
Acquired EBITDA of any Acquired Entity or Business since the beginning of such
period and the Acquired EBITDA of any Converted Restricted Subsidiary, based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion), (ii) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business acquired since the beginning of such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the Lenders and
the Administrative Agent and (iii) there shall be excluded in determining EBITDA
for any period the Disposed EBITDA of any Sold Entity or Business, and the
Disposed EBITDA of any Converted Unrestricted Subsidiary based on the actual
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer or disposition or conversion).

 

Exhibit C-4

--------------------------------------------------------------------------------


 

(i)                                   Fixed or capital asset expenditures or
commitments

 

 

 

 

 

 

 

(ii)                                expenditures to replace or restore property
made with insurance, damage recovery proceeds or condemnation awards

 

–

 

 

 

 

 

(iii)                             expenditures made with proceeds of the sale or
trade of similar assets to the assets being acquired

 

–

 

 

 

 

 

(iv)                            expenditures that are part of a Permitted
Acquisition (to the extent included in (i))

 

–

 

 

 

 

 

(v)                               expenditures funded with net proceeds of an
issuance of Equity Interests by Holdings(8) 

 

–

 

 

 

 

 

Total Unfinanced Capital Expenditures ((i) – (sum of (ii) through (v)))

 

–

 

 

 

 

 

C.  Fixed Charges

 

 

 

 

 

 

 

(i)                                   cash Interest Expense

 

+

 

 

 

 

 

(ii)                                scheduled principal payments on Indebtedness

 

+

 

 

 

 

 

(iii)                             expense for income taxes paid in cash

 

+

 

 

 

 

 

(iv)                            dividends or distributions and repurchases,
redemptions or retirement of the Equity Interests of Holdings, in each case paid
in cash(9) 

 

+

 

 

 

 

 

Total Fixed Charges (sum of (i) through (iv))

 

–

 

 

 

 

 

Fixed Charge Coverage Ratio (A – B) ÷ C

 

:1.00

 

 

--------------------------------------------------------------------------------

(8)  Provided that the Company has notified the Administrative Agent at or prior
to the time of such issuance that it intends to utilize all or a portion of such
proceeds to fund such expenditure (and describing the contemplated use and
estimated amount of such expenditure) and such expenditure (or commitment
entered into) is made within 90 days of the issuance of such Equity Interests.

(9)  Exclude pursuant to the Transactions and stock repurchases during the third
and fourth quarters of 2011.

 

Exhibit C-5

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Pro Forma Adjustments

 

[Attached]

 

Exhibit C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                                  ,                     , 20      , is entered
into between                                                 , a
                       (the “New Subsidiary”) and BANK OF AMERICA, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement, dated as of September 7, 2012 among Interline Brands, Inc., a
New Jersey corporation (the “Company”), Wilmar Holdings, Inc., a Delaware
corporation (“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware
corporation (“Wilmar Financial”, and together with the Company, Wilmar Holdings
and each other subsidiary of the Company that subsequently joins the Credit
Agreement as a “Borrower”, the “Borrowers”), the other Loan Parties, the Lenders
and the Administrative Agent (as the same may be amended, supplemented or
modified from time to time, the “Credit Agreement”).   All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.                                       The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a Loan Party [and a Borrower(10)] under the Credit
Agreement and a “Loan Guarantor” for all purposes of the Credit Agreement and
shall have all of the rights and obligations of a Loan Party [, a Borrower] and
a Loan Guarantor thereunder as if it had been an original signatory to the
Credit Agreement.  The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit Agreement, including without limitation (a) all of the covenants
set forth in Articles V and VI of the Credit Agreement and (b) all of the
guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Section 10.09 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

 

2.                                       The New Subsidiary is, simultaneously
with the execution of this Agreement, executing and delivering a supplement to
the Security Agreement and such other Collateral Documents required by
Section 5.13 of the Credit Agreement, by the Security Agreement or as otherwise
reasonably requested by the Administrative Agent.

 

3.                                       Schedules [3.05, 3.12, 3.14, 3.15] of
the Credit Agreement are hereby supplemented to add the information relating to
the New Subsidiary set out on Schedules [3.05, 3.12, 3.14, 3.15]  hereof.  The
New Subsidiary hereby confirms that the representations and warranties set forth
in the Credit Agreement applicable to it are true and correct in all material
respects as of the date hereof after giving effect to such supplements to the
Schedules.  For the purposes of this Section 3, the New Subsidiary agrees that
any phrase qualified by “as of the date of this Agreement” or “as of the
Effective Date”, or any

 

--------------------------------------------------------------------------------

(10)  Include if the New Subsidiary will own any Borrowing Base assets.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

similar phrase in its representations and warranties set forth in the Credit
Agreement, shall mean as of the date of this Joinder Agreement.

 

4.                                       In furtherance of its obligations under
the Credit Agreement, the New Subsidiary authorizes the filing of such financing
or security statements (or equivalent in the relevant jurisdiction) naming it as
debtor, the Administrative Agent as secured party and describing its Collateral
and such other documentation as the Administrative Agent may require to
evidence, protect and perfect the Liens created by the Security Agreement.

 

5.                                       The address of the New Subsidiary for
purposes of Section 9.01 of the Credit Agreement is as follows:

 

 

 

 

6.                                       This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

7.                                       This Agreement shall be deemed to be
part of, and a modification to, the Credit Agreement and shall be governed by
all the terms and provisions of the Credit Agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of the New Subsidiary
enforceable against the New Subsidiary in accordance with its terms.  The New
Subsidiary hereby waives notice of the Administrative Agent’s or any Lender’s
acceptance of this Agreement.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

COLLATERAL MONITORING REPORTING REQUIREMENTS

 

The following information is to be submitted to the Administrative Agent,
pursuant to Section 5.01(f) of that certain Credit Agreement dated as of
September 7, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers”), the other Loan Parties (as defined therein), Bank
of America, N.A., as administrative agent for the Lenders (as defined therein) (
the “Administrative Agent”) and the Lenders.

 

 

 

Reporting Frequency

 

Weekly
Reporting: Due
within 3 Business
Days after the
last Business Day
each week during
a Covenant
Trigger Period

 

Monthly
Reporting: Due
within 15
Business Days
following the
end of each
calendar month

 

 

 

 

 

 

 

 

 

Accounts Receivable Supporting Documents:

 

 

 

 

1.

 

Accounts receivable detail aging (1) including all invoices specifying the name,
terms invoice date, due date and balance due for each Account Debtor
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent.

 

X

 

X

2.

 

Supporting documentation (system generated extract report where applicable) for
the ineligible Accounts / Reserves reported on the Borrowing Base Certificate in
a manner reasonably acceptable to the Administrative Agent.

 

X

 

X

3.

 

Accounts receivable roll forward in an electronic format acceptable by the
Administrative Agent.

 

 

 

X

4.

 

Top 10 accounts receivable balances aged per the most recent consolidated
summary aging aggregated by Account Debtor.

 

 

 

X

5.

 

Reconciliation of A/R aging report to general ledger and financial statements.

 

 

 

X

6.

 

Twelve months trailing top 10 sales concentrations including address and terms
on a consolidated basis.

 

 

 

X

 

 

 

 

 

 

 

 

 

Inventory Supporting Documents:

 

 

 

 

1.

 

(1) Monthly Inventory by location, product and quantity on hand, which Inventory
shall be valued at the lower of cost (weighted average cost basis) or market and
in addition on a quarterly basis to include Reserves (on a consolidated basis by
item) as the Administrative Agent has previously indicated to the Borrower are
deemed by

 

 

 

X

 

Exhibit E-1

--------------------------------------------------------------------------------


 

 

 

the Administrative Agent to be appropriate, (2) report of any material variances
or other results of Inventory counts performed by the Borrower in summary form
by location and (3) Inventory reconciled to the Borrowing Base Certificate
delivered as of such date.

 

 

 

 

2.

 

Supporting documentation (system generated extract report where applicable) for
the Inventory ineligibles / Reserves reported on the Borrowing Base Certificate.

 

 

 

X

3.

 

Reconciliation of Inventory reports to general ledger and financial statements.

 

 

 

X

4.

 

Schedule of monthly rent for all leased locations (to the extent applicable to
the Borrowing Base Certificate)

 

 

 

X

 

 

 

 

 

 

 

 

 

Other Supporting Documents:

 

 

 

 

1.

 

Reconciliation of the Loan balance per the general ledger of the Loan Parties to
the balance under the Credit Agreement.

 

X

 

X

2.

 

Accounts payable summary by vendor.

 

 

 

X

3.

 

Top 5 accounts payable vendor balances by aging category.

 

 

 

X

4.

 

Twelve months trailing top 5 purchase concentrations including terms on a
consolidated basis.

 

 

 

X

5.

 

Reconciliation of A/P aging to general ledger and financial statements.

 

 

 

X

 

Note: Other documents with respect to the Borrowing Base may be requested by the
Administrative Agent.

 

Submit to:

Bank of America, N.A.

300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339

Attention: John M. Olsen

Telephone No: (404) 607-3218

Facsimile No: (404) 607-3277

Email: john.m.olsen@baml.com

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INTERCOMPANY SUBORDINATED NOTE

 

September 7, 2012

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower (each, in
such capacity, an “Obligor”) from time to time from any other entity listed on a
counterpart signature page hereto (each, in such capacity, together with any
transferee or other holder of this Intercompany Subordinated Note, a “Holder”;
the Holders and the Obligors together, the “Note Parties”), hereby promises to
pay to the order of such Holder, at such time as such Holder shall from time to
time designate, the principal amount of all unpaid loans and advances (including
trade payables) made by such Holder to such Obligor. All loans and advances
evidenced by this Intercompany Subordinated Note and all payments and
prepayments of the principal hereof and the date thereof may be endorsed by a
Holder on Schedule I attached hereto or on a continuation thereof which shall be
attached hereto and made a part hereof, or otherwise recorded by any Holder in
its internal records; provided that failure of any Holder to make any such
recordation shall not affect the obligation of the relevant Obligor to make a
payment when due on any amount owing under this Intercompany Subordinated Note.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement (as defined below).

 

1.             Interest. Interest on the unpaid principal amount hereof from
time to time outstanding shall bear interest at a rate per annum as shall be
agreed upon in writing from time to time by the relevant Obligor and Holder or,
at the option of the Administrative Agent following the occurrence and during
the continuation of an Event of Default, at the rate per annum then applicable
to Alternate Base Rate Loans under the Credit Agreement or, following expiration
or termination of the Commitments, the rate applicable to Alternate Base Rate
Loans thereunder immediately prior to such expiration or termination, in each
case, plus 2.0% per annum. Interest shall be due and payable at such times as
may be agreed upon in writing from time to time by the relevant Obligor and
Holder. Upon demand for payment of any principal amount hereof, any accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in immediately available funds.

 

2.             Payments. Notwithstanding anything to the contrary herein, no
payment or prepayment of principal of or interest on this Intercompany
Subordinated Note may be made, directly or indirectly, without the consent of
the Administrative Agent if an Event of Default shall have occurred and be
continuing or would result therefrom or if the obligations under the Credit
Agreement have been accelerated. Subject to the preceding sentence, payments of
principal of and interest on this Intercompany Subordinated Note shall be made
on demand in immediately available funds to such account of the relevant Holder
as such Holder may designate in writing. If any payment hereunder becomes due
and payable on a day other than a business day, the due date thereof shall be
extended to the next succeeding business day.

 

3.             Definitions. As used herein, the following terms shall have the
following meanings:

 

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
September 7, 2012 (as amended, restated, supplemented, replaced or otherwise
modified from time to time), among Interline Brands, Inc., a Delaware
corporation (“Holdings”), Interline Brands, Inc., a New Jersey corporation (the
“Company”), Wilmar Holdings, Inc., a Delaware corporation (“Wilmar Holdings”),
and Wilmar Financial, Inc., a Delaware corporation (“Wilmar Financial”, and
together with the Company, Wilmar Holdings and each other subsidiary of the
Company that subsequently joins the Credit Agreement as a “Borrower”, the
“Borrowers”), the other Loan Parties, the Lenders, and Bank of America, N.A., as
Administrative Agent.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

“Secured Parties” shall mean, collectively, the Lenders, the Administrative
Agent, the Issuing Bank, and any other holders of the Secured Obligations.

 

“Security Agreement” shall mean that certain Pledge and Security Agreement,
dated as of September 7, 2012 (as amended, restated, supplemented, replaced or
otherwise modified from time to time) among the Company, Interline Brands, Inc.,
a Delaware corporation, the Domestic Subsidiaries of the Company party thereto,
and Bank of America, N.A., as Administrative Agent.

 

“Senior Debt” shall mean, collectively, the Secured Obligations.

 

“Subordinated Debt” shall mean, with respect to each Obligor, all indebtedness,
liabilities and other obligations of such Obligor from time to time arising
under or evidenced by this Intercompany Subordinated Note.

 

4.             Subordination.

 

(a)           Unless otherwise agreed by the Administrative Agent, payment of
the Subordinated Debt is and shall be expressly subordinate and junior in right
of payment to the prior payment in full in cash of the Senior Debt to the extent
and in the manner set forth herein and the Subordinated Debt is hereby so
subordinated as a claim against the relevant Obligor or any of the assets of
such Obligor.

 

(b)           Unless otherwise agreed by the Administrative Agent, in the event
of any voluntary or involuntary dissolution, winding-up, total or partial
liquidation or reorganization, or bankruptcy, insolvency, receivership or other
statutory or common law proceedings or arrangements involving any Obligor or the
readjustment of its liabilities or any assignment for the benefit of creditors
or any marshaling or composition of its assets or liabilities (collectively
called a “Reorganization”), relative to any Obligor or its properties, then all
of the Senior Debt of such Obligor (if any) shall first be paid in full in cash
before any payment is made upon the Subordinated Debt, and in any such
proceedings any payment or distribution of any kind or character, whether in
cash or property or securities, which may be payable or deliverable in respect
of this Intercompany Subordinated Note shall be paid or delivered directly to
the Administrative Agent, for application in payment of the Senior Debt, unless
and until all the Senior Debt is paid in full in cash, and each Holder hereby
irrevocably authorizes the Administrative Agent, as attorney-in-fact for such
Holder, to vote any claim or proof of claim in such proceedings in respect of
the Subordinated Debt, to file or prove any claim in such proceedings in respect
of the Subordinated Debt, to demand, sue for, collect and receive any such
payment or distribution, to apply such payment or distribution to the payment of
the Senior Debt, and to take such other action (including acceptance or
rejection of any plan of reorganization) in the name of such Holder or of the
relevant Secured Parties as the Administrative Agent may deem necessary or
advisable for the enforcement of the provisions hereof. Each Holder shall
execute and deliver such other and further powers of attorney, assignments,
proofs of claim or other instruments, and take such other actions, as may be
requested by the Administrative Agent in order to enable the Administrative
Agent to accomplish any of the foregoing, but only with respect to such Holder’s
capacity as a holder hereof and not in respect of any other relationship between
such Holder and the Obligor.

 

(c)           In the event that, notwithstanding the foregoing, upon any such
Reorganization, any payment or distribution of the assets of any Obligor of any
kind or character, whether in cash, property or securities, shall be received by
any Holder in respect of this Intercompany Subordinated Note before all Senior
Debt is paid in full in cash, such payment or distribution shall be held in
trust for the Secured Parties and shall forthwith be paid over to the
Administrative

 

Exhibit F-2

--------------------------------------------------------------------------------


 

Agent for application to the payment of the Senior Debt until all Senior Debt
shall have been paid in full in cash.

 

(d)           Any amounts received by the Administrative Agent hereunder for
application to the Senior Debt shall be so applied to such portion of the Senior
Debt as shall be determined by the Administrative Agent in its sole discretion.
The provisions of this Intercompany Subordinated Note shall not be deemed to
impose on the Administrative Agent any duties or responsibilities to any Secured
Party, or any fiduciary relationship with any Secured Party.

 

(e)           Each Holder agrees that, until the Senior Debt has been paid in
full in cash, (i) if an Event of Default shall have occurred and be continuing
or would result therefrom, or if a Reorganization shall have commenced, it will
not take, demand or receive, or take any action to accelerate or collect, any
payment of all or any part of the Subordinated Debt except as expressly
permitted herein and (ii) unless otherwise agreed to by the Administrative
Agent, it will not file, join in or facilitate any petition or proceeding
seeking the bankruptcy of any other Obligor.

 

(f)            If any Holder shall receive any payment in violation of the terms
hereof, it shall hold such payment in trust for the benefit of the Secured
Parties and forthwith pay it over to the Administrative Agent, for application
to and payment of the Senior Debt.

 

(g)           The Administrative Agent on behalf of itself and the Secured
Parties, may, at any time and from time to time, without the consent of or
notice to any Holder, without incurring any responsibility to any Holder, and
without impairing or releasing any of the rights of any Secured Party, or any of
the obligations of any Holder:

 

(i)           change the amount or terms of or renew or extend any Senior Debt
or enter into or amend in any manner any agreement relating to any Senior Debt;

 

(ii)          sell, exchange, release or otherwise deal with any property at any
time pledged or mortgaged to secure any Senior Debt;

 

(iii)         release anyone liable in any manner for the payment or collection
of any Senior Debt; and

 

(iv)         exercise or refrain from exercising any rights against any Obligor
and others (including any Holder).

 

(h)           Each Holder hereby waives notice of or proof of reliance by any
Secured Party upon the provisions hereof, and the Senior Debt shall conclusively
be deemed to have been created, contracted, incurred or maintained in reliance
upon the provisions hereof.

 

(i)            Each Obligor and any endorser of this Intercompany Subordinated
Note hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever. The nonexercise by the Administrative Agent or any other
Secured Party of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

 

(j)            The subordination provisions contained herein are for the benefit
of the Administrative Agent and the Secured Parties and their respective
successors and assigns and may not be rescinded or cancelled or modified in any
way without the prior written consent of the Administrative Agent.

 

Exhibit F-3

--------------------------------------------------------------------------------


 

5.             Entire Agreement. Each of the Obligors and each of the Holders
confirms that this Intercompany Subordinated Note constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

6.             Additional Parties. Upon execution and delivery after the date
hereof by any Loan Party of a counterpart signature page hereto, such Loan Party
shall become a Note Party hereunder with the same force and effect as if
originally named as a Note Party hereunder. The rights and obligations of each
Note Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Note Party as a party to this Intercompany Subordinated
Note.

 

7.             Pledge. This Intercompany Subordinated Note has been pledged by
each Holder that is a Loan Party to the Administrative Agent for the benefit of
the Secured Parties. Each Obligor acknowledges and agrees that the
Administrative Agent may exercise all the rights of such Holders under this
Intercompany Subordinated Note after the occurrence and during the continuance
of an Event of Default and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Obligor.

 

8.             Severability. Any provision of this Intercompany Subordinated
Note held to be invalid, illegal, or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of any
provision in any jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

9.             Successors and Assigns. All covenants and agreements of each
Obligor and each Holder under this Intercompany Subordinated Note shall be
binding on such Obligor and such Holder and their respective successors and
assigns. Neither this Intercompany Subordinated Note nor any interest therein
shall be transferred or assigned without the prior written consent of the
Administrative Agent.

 

10.           Survival. Notwithstanding anything to the contrary contained
herein, in any agreement or in any other promissory note or other instrument,
until the Senior Debt is paid in full, this Intercompany Subordinated Note shall
not be deemed replaced, superseded or in any way modified by any promissory note
or other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by or among Loan Parties.

 

11.           Amendments. No amendment, restatement, replacement, supplement,
waiver or other modification to this Intercompany Subordinated Note shall be
effective without the prior written consent of each Obligor, each Holder, and
the Administrative Agent.

 

12.           Miscellaneous. This Intercompany Subordinated Note may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Intercompany Subordinated Note by facsimile, e-mail or other electronic
transmission (including in pdf format) shall be effective as delivery of an
original counterpart of this Intercompany Subordinated Note. The headings and
titles of the paragraphs above are for convenience only and have no substantive
meaning herein.

 

13.           Termination of Agreement.  This Intercompany Subordinated Note
shall automatically terminate, as to an individual party, upon the consummation
of any transaction which is not prohibited by the Credit Agreement as a result
of which such party ceases to be a Subsidiary of

 

Exhibit F-4

--------------------------------------------------------------------------------


 

Holdings or upon the effectiveness of any consent (pursuant to the terms of the
Credit Agreement) to the release of such party.

 

14.           Governing Law. THIS INTERCOMPANY SUBORDINATED NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Exhibit F-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each undersigned party has caused this Intercompany
Subordinated Note to be executed and delivered by its proper and duly authorized
officer as of the date first set forth above.

 

 

 

INTERLINE BRANDS, INC., a New Jersey corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

INTERLINE BRANDS, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WILMAR FINANCIAL, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WILMAR HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GLENWOOD ACQUISITION LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Exhibit F-6

--------------------------------------------------------------------------------


 

ALLONGE

 

This allonge is attached to and made a part of that certain Intercompany
Subordinated Note, dated September 7, 2012, among each Obligor and Holder (each
as defined therein) party thereto, payable to the order of the payee below to
which this allonge is attached, is hereby endorsed as follows:

 

Pay to the order of                                                         .

 

 

 

 

 

 

Dated:

                        ,             

 

 

 

 

 

 

 

 

 

 

INTERLINE BRANDS, INC., a New Jersey corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

INTERLINE BRANDS, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WILMAR FINANCIAL, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WILMAR HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GLENWOOD ACQUISITION LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Exhibit F-7

--------------------------------------------------------------------------------


 

TRANSACTION ON INTERCOMPANY SUBORDINATED NOTE

 

Date

 

Name of Obligor

 

Name of Holder

 

Outstanding Principal
Balance from Obligor
to Holder This Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F-8

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 7, 2012
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers” and each, a “Borrower”), the other Loan Parties, the
Lenders and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its status as not a United States person
(as defined in section 7701(a)(30) of the Code) on IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

Date:

                                  

, 20[  ]

 

 

Exhibit G-1-1

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 7, 2012
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers” and each, a “Borrower”), the other Loan Parties, the
Lenders and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
status as not a United States person (as defined in section 7701(a)(30) of the
Code) on IRS Form W-8BEN.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

Date:

                                   

, 20[  ]

 

 

Exhibit G-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 7, 2012
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers” and each, a “Borrower”), the other Loan Parties, the
Lenders and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

Date:

                                     

, 20[  ]

 

 

Exhibit G-3-1

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement dated as of September 7, 2012
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Wilmar Holdings, Inc., a Delaware corporation
(“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware corporation (“Wilmar
Financial”, and together with the Company, Wilmar Holdings and each other
subsidiary of the Company that subsequently joins the Credit Agreement as a
“Borrower”, the “Borrowers” and each, a “Borrower”), the other Loan Parties, the
Lenders and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

Date:

                                   

, 20[  ]

 

 

Exhibit G-4-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SOLVENCY CERTIFICATE

 

September 7, 2012

 

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
4.01(f) of the Credit Agreement, dated as of September 7, 2012 (as amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Interline Brands, Inc., a Delaware corporation (“Holdings”), Interline Brands,
Inc., a New Jersey corporation (the “Company”), Wilmar Holdings, Inc., a
Delaware corporation (“Wilmar Holdings”), and Wilmar Financial, Inc., a Delaware
corporation (“Wilmar Financial”, and together with the Company, Wilmar Holdings
and each other subsidiary of the Company that subsequently joins the Credit
Agreement as a “Borrower”, the “Borrowers” and each, a “Borrower”), the other
Loan Parties, the lending institutions from time to time parties thereto and
Bank of America, N.A., as the Administrative Agent.  Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

 

I, [              ], the Chief Financial Officer of Holdings, do hereby certify
on behalf of Holdings and the Company that as of the date hereof, after giving
effect to the consummation of the transactions contemplated by the Credit
Agreement:

 

1.             The sum of the debt (including contingent liabilities) of
Holdings and its Subsidiaries and the Company and its Subsidiaries, in each case
on a consolidated basis, does not exceed the present fair saleable value of the
present assets of Holdings and its Subsidiaries and the Company and its
Subsidiaries, respectively, on a consolidated basis.

 

2.             The present and fair saleable value of the assets of Holdings and
its Subsidiaries and the Company and its Subsidiaries, in each case on a
consolidated basis, is greater than the total amount that will be required to
pay the probable liabilities (including contingent liabilities) of Holdings and
its Subsidiaries and the Company and its Subsidiaries, respectively, in each
case as they become absolute and matured.

 

3.             The capital of Holdings and its Subsidiaries and the Company and
its Subsidiaries, in each case on a consolidated basis, is not unreasonably
small in relation to their respective businesses as contemplated on the date
hereof.

 

4.             Holdings and its Subsidiaries and the Company and its
Subsidiaries, in each case on a consolidated basis, have not incurred and do not
intend to incur, nor believe that they will incur, debts, including current
obligations, beyond their ability to pay such debts as they become due (whether
at maturity or otherwise).

 

5.             Holdings and its Subsidiaries and the Company and its
Subsidiaries, in each case on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.

 

6.             For purposes of this Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standards No. 5).

 

Exhibit H-1

--------------------------------------------------------------------------------


 

7.             In reaching the conclusions set forth in this Certificate, I, the
undersigned:

 

a.               have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 3.04 of the Credit Agreement;

 

b.              have knowledge of and have reviewed to my satisfaction the
Credit Agreement and the other Loan Documents referred to therein and such other
documents as I have deemed relevant and the contents of this Certificate; and

 

c.               made such other investigations and inquiries as I have deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Holdings, the Company and their respective
subsidiaries after consummation of the transactions contemplated by the Credit
Agreement.

 

8.             The financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.

 

9.             The undersigned confirms and acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the Commitments and Loans under the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

[                                                                  ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

Exhibit H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF INTERCREDITOR AGREEMENT

 

See attached.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

 

 

 

INTERCREDITOR AGREEMENT

 

Dated as of                

 

among

 

INTERLINE BRANDS, INC., a New Jersey corporation,

as Issuer,

 

INTERLINE BRANDS INC., a Delaware corporation,

as Holdings,

 

the other Grantors party hereto,

 

                                                            ,

as Representative for the Notes Secured Parties,

 

BANK OF AMERICA, N.A.,
as Representative for the ABL Secured Parties,

 

and

 

each additional Representative from time to time party hereto

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1

 

 

 

DEFINITIONS

 

 

 

 

 

 

Section 1.01

Certain Defined Terms

 

1

Section 1.02

Terms Generally

 

11

 

 

 

 

 

ARTICLE 2

 

 

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

 

 

 

 

 

 

Section 2.01

Subordination

 

11

Section 2.02

Nature of Senior Lender Claims

 

12

Section 2.03

Prohibition on Contesting Liens

 

12

Section 2.04

No New Liens

 

12

Section 2.05

Perfection of Liens

 

13

 

 

 

 

 

ARTICLE 3

 

 

 

ENFORCEMENT

 

 

 

 

 

 

Section 3.01

Exercise of Remedies

 

13

Section 3.02

Cooperation

 

15

Section 3.03

Landlord’s Waivers

 

16

Section 3.04

Actions Upon Breach

 

16

 

 

 

 

 

ARTICLE 4

 

 

 

PAYMENTS

 

 

 

 

 

 

Section 4.01

Application of Proceeds

 

16

Section 4.02

Payments Over

 

16

Section 4.03

Allocation of Proceeds

 

17

 

 

 

 

 

ARTICLE 5

 

 

 

OTHER AGREEMENTS

 

 

 

 

 

 

Section 5.01

Releases

 

17

Section 5.02

Insurance and Condemnation Awards

 

18

Section 5.03

Amendments to Second Priority Collateral Documents

 

19

Section 5.04

Rights as Unsecured Creditors

 

20

Section 5.05

Gratuitous Bailee for Perfection

 

20

Section 5.06

When Discharge of Senior Obligations Deemed To Not Have Occurred

 

22

Section 5.07

Cooperation with Respect to ABL Collateral

 

23

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE 6

 

 

 

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

 

 

 

 

 

Section 6.01

Financing Issues

 

25

Section 6.02

Relief From the Automatic Stay

 

26

Section 6.03

Adequate Protection

 

26

Section 6.04

Reinstatement

 

27

Section 6.05

Separate Grants of Security and Separate Classifications

 

28

Section 6.06

No Waivers of Rights of Senior Secured Parties

 

28

Section 6.07

Application

 

28

Section 6.08

506(c) Claims

 

29

Section 6.09

Reorganization Securities

 

29

Section 6.10

Section 1111(b) of the Bankruptcy Code

 

29

 

 

 

 

 

ARTICLE 7

 

 

 

RELIANCE; ETC.

 

 

 

 

 

 

Section 7.01

Reliance

 

29

Section 7.02

No Warranties or Liability

 

30

Section 7.03

Obligations Unconditional

 

30

 

 

 

 

 

ARTICLE 8

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

Section 8.01

Conflicts

 

31

Section 8.02

Continuing Nature of this Agreement; Severability

 

31

Section 8.03

Amendments; Waivers

 

31

Section 8.04

Information Concerning Financial Condition of the Issuer and the Subsidiaries

 

32

Section 8.05

Subrogation

 

32

Section 8.06

Application of Payments

 

33

Section 8.07

Additional Grantors

 

33

Section 8.08

Dealings with Grantors

 

33

Section 8.09

Additional Term Debt

 

33

Section 8.10

Consent to Jurisdiction; Waivers

 

34

Section 8.11

Notices

 

35

Section 8.12

Further Assurances

 

35

Section 8.13

Governing Law; Waiver of Jury Trial

 

35

Section 8.14

Binding on Successors and Assigns

 

35

Section 8.15

Section Titles

 

36

 

ii

--------------------------------------------------------------------------------


 

Section 8.16

Counterparts

 

36

Section 8.17

Authorization

 

36

Section 8.18

No Third Party Beneficiaries; Successors and Assigns

 

36

Section 8.19

Effectiveness

 

36

Section 8.20

ABL Agent And Representative

 

36

Section 8.21

Survival of Agreement

 

36

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT dated as of                            (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
INTERLINE BRANDS, INC., a New Jersey corporation (the “Issuer”), INTERLINE
BRANDS. INC., a Delaware corporation (“Holdings”), the other Grantors (as
defined below) party hereto,
                                                    , as Representative for the
Notes Secured Parties (in such capacity, the “Term Collateral Agent”), BANK OF
AMERICA, N.A., as Representative for the ABL Secured Parties (in such capacity,
the “ABL Agent”) and each additional Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Term Collateral Agent (for itself and on behalf of the Notes
Secured Parties), the ABL Agent (for itself and on behalf of the ABL Secured
Parties) and each additional Representative (for itself and on behalf of the
Additional Term Secured Parties under the applicable Additional Term Credit
Facility) agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01         Certain Defined Terms.  Capitalized terms used but not
otherwise defined herein have the meanings specified in the UCC.  As used in
this Agreement, the following terms have the meanings specified below:

 

“ABL Agent” has the meaning assigned to such term in the introductory paragraph
of this Agreement and shall include any successor thereto, including any
administrative agent, collateral agent, security agent or similar agent under
any successor ABL Credit Facility.

 

“ABL Collateral Documents” means the ABL Security Agreement and the other
Collateral Documents (as defined in the ABL Credit Facility) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any ABL Obligations, together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

 

“ABL Credit Facility” means the credit facility provided under that certain
Credit Agreement, dated as of September 7, 2012 among the Issuer, the additional
borrowers and/or guarantors party thereto, the lenders party thereto from time
to time in their capacities as lenders thereunder, and ABL Agent, as
administrative agent, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, increases, supplements, modifications, extensions, replacements,
renewals, restatements, refundings or refinancings thereof and any one or more
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that extend, replace, refund,
refinance, renew or defease any part of the loans, notes, credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount thereof or alters the maturity
thereof or adds Subsidiaries as additional borrowers or guarantors thereunder
and whether by the same or any other agent, lender or group of lenders.

 

1

--------------------------------------------------------------------------------


 

“ABL Credit Facility Bank Product Obligations” means ABL Obligations with
respect to Banking Services Obligations, as defined in the ABL Credit Facility.

 

“ABL Credit Facility Documents” means the ABL Credit Facility, the ABL
Collateral Documents, the “Loan Documents” (as defined in the ABL Credit
Facility), any other agreement, document or instrument pursuant to which a Lien
is granted securing any ABL Obligations or under which rights or remedies with
respect to such Liens are governed, and each of the other agreements, documents
and instruments (including each agreement, document or instrument providing for
or evidencing an ABL Credit Facility Hedging Obligation or an ABL Credit
Facility Bank Product Obligation) providing for or evidencing any ABL Obligation
under the ABL Credit Facility, and any other related document or instrument
executed or delivered pursuant to any ABL Credit Facility Document at any time
or otherwise evidencing any ABL Obligation, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing.

 

“ABL Credit Facility Hedging Obligations” means ABL Obligations with respect to
any “Swap Obligations”, as defined in the ABL Credit Facility.

 

“ABL Obligations” means all obligations (including guaranty obligations) of
every nature of each Grantor from time to time owed to the ABL Secured Parties,
or any of them, under any ABL Credit Facility Document (including any ABL Credit
Facility Document in respect of a Permitted Refinancing of any ABL Obligations
or in respect of any ABL Credit Facility Hedging Obligations or ABL Credit
Facility Bank Product Obligations), whether for principal, premium, interest,
reimbursement of amounts drawn under (and obligations to cash collateralize)
letters of credit and bank guaranties, fees, expenses, indemnification or
otherwise (including interest, fees, expenses and indemnification obligations
which, but for the filing of a petition in bankruptcy with respect to Holdings
or any of its Subsidiaries, would have accrued on and been payable with respect
to any such obligation, whether or not a claim is allowed against such Person
for such interest, fees, expenses and indemnification obligations in the related
bankruptcy proceeding).

 

“ABL Priority Collateral” means all Collateral consisting of the following owned
by Holdings, the Issuer and the Guarantors:

 

(1)           all Accounts;

 

(2)           all Inventory;

 

(3)           all Deposit Accounts, Commodities Accounts and Securities Accounts
(other than any Term Cash Collateral Account);

 

(4)           all moneys, cash and cash equivalents (except as excluded below);

 

(5)           all tax refunds and related tax payments, all obligations owed by
any Grantor or its subsidiaries to any other Grantor, all proceeds of business
interruption insurance, and all Commercial Tort Claims or other claims and
causes of action;

 

2

--------------------------------------------------------------------------------


 

(6)           to the extent relating to, arising from, evidencing or governing
any of the items referred to in the preceding clauses (1), (2), (3), (4) and
(5), all Chattel Paper, Documents, Instruments, Investment Property and General
Intangibles related thereto;

 

(7)           all books and records relating to the foregoing (including without
limitation all books, databases, customer lists and records, whether tangible or
electronic which contain any information relating to any of the foregoing); and

 

(8)           all Proceeds of and Supporting Obligations, including, without
limitation, Letter of Credit Rights, with respect to any of the foregoing and
all collateral security and guarantees given by any Person with respect to any
of the foregoing.

 

Notwithstanding the foregoing, the ABL Priority Collateral shall not include: 
(a) any Term Cash Collateral Account and any cash, cash equivalents, financial
assets, negotiable instruments and other evidence of payment, and other funds on
deposit therein or credited thereto, in each case constituting identifiable
Proceeds of Notes Priority Collateral, (b) any assets described in clauses
(7) and (8) above to the extent relating solely to Notes Priority Collateral,
and (c) Proceeds of Notes Priority Collateral received in respect of an
enforcement action permitted pursuant to Article 3 or during an Insolvency or
Liquidation Proceeding.

 

“ABL Priority Collateral Processing and Sale Period” has the meaning assigned to
such term in Section 5.07(c)(i).

 

“ABL Priority Enforcement Action” has the meaning assigned to such term in
Section 5.07(c)(i).

 

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Security
Agreement.

 

“ABL Security Agreement” means the “Security Agreement” as defined in the ABL
Credit Facility.

 

“Accession Agreement” means an accession agreement, if any, to the Term
Collateral Documents, in substantially the form provided therein, entered into
by the Issuer, any Grantor, the holders of any Additional Term Debt and the Term
Collateral Agent from time to time.

 

“Additional Term Credit Facility” means each indenture or other governing
agreement with respect to any Additional Term Debt.

 

“Additional Term Debt” means any indebtedness (a) that is permitted to be
incurred under Section        of the Indenture, and (b) that is secured by
Collateral pursuant to Section [    ] of the Indenture on a pari passu basis
with the Collateral securing the Notes; provided that (i) it is so designated as
Additional Term Debt in an Officer’s Certificate delivered to the Term
Collateral Agent and the ABL Agent and (ii) an authorized representative of the
holders of such indebtedness shall have executed and delivered a Joinder
Agreement and an Accession Agreement.

 

3

--------------------------------------------------------------------------------


 

“Additional Term Debt Documents” means, with respect to any series, issue or
class of Additional Term Debt, the Additional Term Credit Facility, and any
other operative agreements or documents evidencing or governing such
Indebtedness.

 

“Additional Term Obligations” means, with respect to any series, issue or class
of Additional Term Debt, all obligations payable by a Grantor pursuant to the
terms of such Additional Term Debt, including, without limitation, the
obligation (including guarantee obligations) to pay charges, expenses, fees,
attorneys costs, indemnities and other amounts payable by a Grantor under any
Additional Term Debt Document.

 

“Additional Term Secured Parties” means, with respect to any series, issue or
class of Additional Term Debt, the holders or lenders of such indebtedness, the
Representative with respect thereto, any trustee or agent or other
representative on behalf of the holders or lenders of such indebtedness under
any related Additional Term Debt Documents and the beneficiaries of each
indemnification obligation undertaken by any Grantor under any related
Additional Term Debt Documents.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Collateral” means all of the assets of the Issuer or any Grantor, whether now
owned or hereafter existing, whether real, personal or mixed, which secures the
ABL Obligations, the Indenture Obligations and the Additional Term Obligations
(if any).

 

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

 

“Debt Facility” means the ABL Credit Facility and each Term Credit Facility.

 

“Designated Second Priority Representative” means (a) with respect to ABL
Priority Collateral, the Designated Term Representative and (b) with respect to
Notes Priority Collateral, the ABL Agent.

 

4

--------------------------------------------------------------------------------


 

“Designated Senior Representative” means (a) with respect to ABL Priority
Collateral, the ABL Agent and (b) with respect to Notes Priority Collateral, the
Designated Term Representative.

 

“Designated Term Representative” means (a) the Term Collateral Agent, until the
Discharge of Indenture Obligations and (b) thereafter, the Term Representative
designated from time to time by the Majority Term Representatives, in a notice
to the ABL Agent and the Issuer hereunder, as the “Designated Term
Representative” for purposes hereof; provided however, that after the incurrence
of any Additional Term Debt in the form of term loans in a principal amount in
excess of the then outstanding principal amount of the Indenture Obligations,
the Issuer may, by notice to the Term Collateral Agent, the ABL Agent and all
other Representatives of the Additional Term Debt then outstanding, designate
the Representative under such Additional Term Debt as the Designated Term
Representative.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge of ABL Obligations” means the earliest to occur of termination or
expiration of all commitments to extend credit that would constitute ABL
Obligations and the payment in full in cash of (a) all ABL Obligations
outstanding under the ABL Credit Facility Documents and, with respect to any
letters of credit outstanding thereunder, the delivery of cash collateral (in an
amount of no more than 105% of the undrawn and drawn and unreimbursed amount
thereof) or backstop letters of credit in respect thereof in compliance with the
terms of the ABL Credit Facility Documents, in each case concurrently with the
termination of all commitments to extend credit thereunder, and (b) with respect
to the ABL Credit Facility Hedging Obligations and the ABL Credit Facility Bank
Product Obligations which are not paid in full and terminated pursuant to
clause (a) above, the delivery of cash collateral in respect thereof in
compliance with the terms of the ABL Credit Facility Documents, provided that
such Discharge of ABL Obligations shall be deemed not to have occurred if such
payments are made with the proceeds of other ABL Obligations that constitute a
Permitted Refinancing of such ABL Obligations.

 

“Discharge of Additional Term Obligations” means the payment in full in cash of
all Additional Term Obligations, provided that the Discharge of Additional Term
Obligations shall be deemed not to have occurred if such payments are made with
the proceeds of other Additional Term Obligations that constitute a Permitted
Refinancing of such Additional Term Obligations.

 

“Discharge of Indenture Obligations” means the earliest of (A) the payment in
full in cash of all Indenture Obligations, provided that the Discharge of
Indenture Obligations shall be deemed not to have occurred if such payments are
made with the proceeds of other Indenture Obligations that constitute a
Permitted Refinancing of such Indenture Obligations (B) if applicable, the
Issuer’s exercise of their legal defeasance option or covenant defeasance option
as described in and in accordance with Section        of the Indenture and
(C) if applicable, the satisfaction and discharge of the Indenture in accordance
with Section        of the Indenture.

 

“Discharge of Senior Obligations” means (a) with respect to the ABL Priority
Collateral, the Discharge of ABL Obligations and (b) with respect to the Notes
Priority Collateral, the Discharge of Indenture Obligations and the Discharge of
Additional Term Obligations.

 

5

--------------------------------------------------------------------------------


 

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Indenture
Obligations.

 

“Guarantor” means each Subsidiary that guarantees the Notes.

 

“Grantors” means the Issuer, Holdings and each of their respective Subsidiaries
which has granted a security interest pursuant to any Collateral Document to
secure any Secured Obligations.  The Grantors existing on the date hereof are
set forth in Annex I hereto.

 

“Holder” means a holder of the Notes.

 

“Holdings” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Indenture” means the [Indenture/Credit Agreement] dated as of
                                       by and among the Issuer, the Guarantors
party thereto,                                             , as trustee or
administrative agent thereunder, as applicable, and the Term Collateral Agent,
as amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

 

“Indenture Documents” means, collectively, the Indenture, the Notes, the
Guarantees and the Security Documents.

 

“Indenture Obligations” means all obligations payable under the Indenture
Documents.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case commenced by or against the Issuer or any other Grantor
under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Issuer or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Issuer or any other Grantor or any similar case or
proceeding relative to the Issuer or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Issuer or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Issuer or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intellectual Property Collateral” has the meaning assigned to such term in the
Notes Security Agreement as in effect on the date hereof.

 

“Issuer” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III hereof.

 

“Landlord’s Waivers” means any or all, as the context may require, of the
landlord’s waivers granted as of the date hereof or hereafter to the Term
Collateral Agent or the ABL Agent in connection with the leasehold interests in
real property with respect to which a Grantor is a tenant or subtenant.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, assignment, deposit arrangement, charge, security interest,
preference, priority or encumbrance of any kind in respect of such asset,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

 

“Majority Term Representatives” means Term Representatives representing at least
a majority of the then aggregate principal amount of Term Obligations.

 

“Notes” means the “Notes” as defined in the Indenture.

 

“Notes Priority Collateral” means all existing and future property and assets
owned by the Issuer and the Guarantors, whether real, personal or mixed, with
respect to which a Lien is granted or held as security for the Indenture
Obligations, but expressly excluding all ABL Priority Collateral and all
Excluded Assets (as defined in the Indenture).

 

“Notes Secured Parties” means the “Secured Parties” as defined in the Indenture.

 

“Notes Security Agreement” means the “Security Agreement” as defined in the
Indenture.

 

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

 

“Permitted Refinancing” shall mean, as to any indebtedness, the Refinancing of
such indebtedness with other indebtedness (“Refinancing Indebtedness”); provided
that the following conditions are satisfied with respect to such Refinancing
Indebtedness:

 

(a)           the weighted average life to maturity of such Refinancing
Indebtedness shall be greater than or equal to the weighted average life to
maturity of (i) the indebtedness being Refinanced or (ii) the Notes, and the
first scheduled principal payment in respect of such Refinancing Indebtedness
shall not be earlier than the first scheduled principal payment in respect of
the indebtedness being Refinanced;

 

(b)           the principal amount or commitment amount of such Refinancing
Indebtedness shall be less than or equal to the principal amount or commitment
amount then outstanding of the indebtedness being Refinanced, except to the
extent an increase in the principal amount or commitment amount thereof is
permitted at such time pursuant to the ABL Credit Facility Documents and the
Term Debt Documents which then remain in effect;

 

7

--------------------------------------------------------------------------------


 

(c)           the terms applicable to such Refinancing Indebtedness and, if
applicable, the related guarantees of such Refinancing Indebtedness, shall not
violate the applicable requirements contained in any ABL Credit Facility
Documents or Term Debt Documents which remain outstanding after giving effect to
such Permitted Refinancing; and

 

(d)           each Representative at the time shall have received:  (i) a
Joinder Agreement duly executed and delivered by the Representative for such
Refinancing Indebtedness substantially in the form of Annex III (with such
changes as may be reasonably approved by such Representative and each other
Representative) pursuant to which it becomes a Representative hereunder, and the
Secured Parties in respect of such Refinancing Indebtedness become subject
hereto and bound hereby as Secured Parties; (ii) an Officer’s Certificate
identifying the obligations constituting such Refinancing Indebtedness and the
initial aggregate principal amount or face amount thereof and certifying that
such obligations are permitted to be incurred and secured under each of the then
extant ABL Credit Facility Documents and Term Debt Documents; and (iii) if
requested, true and complete copies of each of the ABL Credit Facility Documents
or Term Debt Documents, as the case may be, relating to such Refinancing
Indebtedness, certified as being true and correct by an authorized officer of
the Issuer, which in any event shall provide that each Secured Party with
respect to such Refinancing Indebtedness will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Refinancing
Indebtedness.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Collateral and any payment or distribution made in respect of Collateral in a
Bankruptcy Case and any amounts received by any Senior Representative or any
Senior Secured Party from a Second Priority Debt Party in respect of Collateral
pursuant to this Agreement.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
indebtedness in exchange or replacement for, such indebtedness, in whole or in
part.  “Refinanced” and “Refinancing” shall have correlative meanings.

 

“Representatives” means the ABL Agent and the Term Representatives.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means (a) with respect to any ABL Secured Party,
the Notes Priority Collateral and (b) with respect to any Term Secured Party,
the ABL Priority Collateral.

 

8

--------------------------------------------------------------------------------


 

“Second Priority Collateral Documents” means (a) with respect to ABL Priority
Collateral, the Term Collateral Documents and (b) with respect to Notes Priority
Collateral, the ABL Collateral Documents.

 

“Second Priority Debt Documents” means (a) with respect to ABL Priority
Collateral, the Term Debt Documents and (b) with respect to Notes Priority
Collateral, the ABL Credit Facility Documents.

 

“Second Priority Debt Facility” means (a) with respect to ABL Priority
Collateral, the Term Credit Facilities and (b) with respect to Notes Priority
Collateral, the ABL Credit Facility.

 

“Second Priority Debt Obligations” means (a) with respect to ABL Priority
Collateral, the Term Obligations and (b) with respect to Notes Priority
Collateral, the ABL Obligations.

 

“Second Priority Debt Parties” means (a) with respect to ABL Priority
Collateral, the Term Secured Parties and (b) with respect to Notes Priority
Collateral, the ABL Secured Parties.

 

“Second Priority Representative” means (a) with respect to ABL Priority
Collateral, the Term Representatives and (b) with respect to Notes Priority
Collateral, the ABL Agent.

 

“Secured Obligations” means the ABL Obligations and the Term Obligations.

 

“Secured Parties” means the ABL Secured Parties and the Term Secured Parties.

 

“Security Documents” means the security agreements, pledge agreements, control
agreements, mortgages, collateral assignments and related agreements, as
amended, supplemented, restated, renewed, refunded, replaced, restructured,
repaid, refinanced or otherwise modified from time to time, creating the
security interests in the Collateral as contemplated by the Indenture.

 

“Senior Collateral” means (a) with respect to the ABL Secured Parties, the ABL
Priority Collateral and (b) with respect to the Term Secured Parties, the Notes
Priority Collateral.

 

“Senior Collateral Documents” means (a) with respect to ABL Priority Collateral,
the ABL Collateral Documents and (b) with respect to Notes Priority Collateral,
the Term Collateral Documents.

 

“Senior Debt Documents” means (a) with respect to ABL Priority Collateral, the
ABL Credit Facility Documents and (b) with respect to Notes Priority Collateral,
the Term Debt Documents.

 

“Senior Facilities” means (a) with respect to ABL Priority Collateral, the ABL
Credit Facility and (b) with respect to Notes Priority Collateral, each Term
Credit Facility.

 

“Senior Obligations” means (a) with respect to ABL Priority Collateral, the ABL
Obligations and (b) with respect to Notes Priority Collateral, the Term
Obligations.

 

9

--------------------------------------------------------------------------------


 

“Senior Representative” means (a) with respect to ABL Priority Collateral, the
ABL Agent and (b) with respect to Notes Priority Collateral, the Designated Term
Representative.

 

“Senior Secured Parties” means (a) with respect to ABL Priority Collateral, the
ABL Secured Parties and (b) with respect to Notes Priority Collateral, the Term
Secured Parties.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Issuer means, with respect to any Person.

 

“Supplement to Intercreditor Agreement” means a supplement to this Agreement, in
substantially the form provided in Annex II, entered into by an additional
Grantor in accordance with Section 8.07.

 

“Term Cash Collateral Account” means any blocked, non-interest bearing account
maintained for the benefit of the Term Secured Parties.

 

“Term Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement until a successor replaces it and,
thereafter, means the successor.

 

“Term Collateral Documents” means the Security Documents, each Additional Term
Debt Document and any Term Intercreditor Agreements.

 

“Term Credit Facility” means the Indenture and any Additional Term Credit
Facility.

 

“Term Debt Documents” means (a) the Indenture Documents, (b) any Additional Term
Debt Documents and (c) each of the other agreements, documents and instruments
providing for or evidencing any obligations in connection with clause (a) or (b)
above, and any other document or instrument executed or delivered at any time in
connection with any such obligations, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing.

 

“Term Intercreditor Agreement” means each intercreditor agreement, if any,
entered into among two or more Term Representatives.

 

“Term Obligations” means Indenture Obligations and Additional Term Obligations.

 

“Term Priority Enforcement Action” has the meaning assigned to such term in
Section 5.07(c)(i).

 

“Term Priority Enforcement Notice” has the meaning assigned to such term in
Section 5.07(c)(i).

 

10

--------------------------------------------------------------------------------


 

“Term Representative” means (i) in the case of any Indenture Obligations or the
Note Secured Parties, the Term Collateral Agent and (ii) in the case of any
Additional Term Credit Facility and the Additional Term Secured Parties
thereunder, the trustee, administrative agent, collateral agent, security agent
or similar agent under such Additional Term Credit Facility that is named as the
Representative in respect of such Additional Term Credit Facility in the
applicable Joinder Agreement.

 

“Term Secured Parties” means the Notes Secured Parties and any Additional Term
Secured Parties.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

Section 1.02         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, restated,
supplemented, modified, renewed or extended, (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, but
shall not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

 

ARTICLE 2
PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

 

Section 2.01         Subordination.  Notwithstanding the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Debt Parties on the Collateral or of any
Liens granted to any Senior Representative or any other Senior Secured Party on
the Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any applicable law, any ABL Credit
Facility Document, any Term Debt Document or any other circumstance whatsoever,
each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, hereby agrees that
(a) any Lien on the Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Representative or any other Senior Secured
Party or other agent or trustee therefor, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior

 

11

--------------------------------------------------------------------------------


 

in all respects and prior to any Lien on the Collateral securing any Second
Priority Debt Obligations and (b) any Lien on the Collateral securing any Second
Priority Debt Obligations now or hereafter held by or on behalf of any Second
Priority Representative, any Second Priority Debt Parties or any Second Priority
Representative or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Collateral securing
any Senior Obligations.  All Liens on the Collateral securing any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Collateral securing any Second Priority Debt Obligations for all purposes,
whether or not such Liens securing any Senior Obligations are subordinated to
any Lien securing any other obligation of the Issuer, any Grantor or any other
Person or otherwise subordinated, voided, avoided, invalidated or lapsed.

 

Section 2.02         Nature of Senior Lender Claims.  The Lien priorities
provided for in Section 2.01, and the rights and obligations of the parties
under this Agreement, shall not be altered or otherwise affected by any
amendment, supplement or other modification, or any Refinancing, of either the
ABL Obligations or the Term Obligations, or any portion thereof.  Each Term
Representative, on behalf of itself and each Term Secured Party under its Term
Credit Facility, further acknowledges that the ABL Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed.

 

Section 2.03         Prohibition on Contesting Liens.  Each of the Second
Priority Representatives, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it shall not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, extent, perfection, priority or enforceability of any Lien securing
any Senior Obligations held (or purported to be held) by or on behalf of any
Senior Representative or any of the other Senior Secured Parties or other agent
or trustee therefor in any Senior Collateral, and each Senior Representative,
for itself and on behalf of each Senior Secured Party under its Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any Second Priority Representative
or any of the Second Priority Debt Parties in the Second Priority Collateral. 
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

 

Section 2.04         No New Liens.  The parties hereto agree that, so long as
the Discharge of Senior Obligations has not occurred, (a) none of the Grantors
shall grant or permit any additional Liens on any asset or property of any
Grantor to secure any Secured Obligation unless it has granted, or concurrently
therewith grants, a Lien on such asset or property of such Grantor to secure all
Secured Obligations in accordance with the priority of Liens set forth above;
and (b) if any Second Priority Representative or any Second Priority Debt Party
shall hold any Lien on any assets or property of any Grantor securing any Second
Priority Debt Obligations that are not also subject to the first-priority Liens
securing all Senior Obligations under the Senior Collateral

 

12

--------------------------------------------------------------------------------


 

Documents, such Second Priority Representative or Second Priority Debt Party
(i) shall notify the Designated Senior Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien on
such assets or property to each Senior Representative as security for the Senior
Obligations, shall assign such Lien to the Designated Senior Representative as
security for all Senior Obligations for the benefit of the Senior Secured
Parties (but may retain a junior lien on such assets or property subject to the
terms thereof), and (ii) until such assignment or such grant of a similar Lien
to each Senior Representative, shall be deemed to hold and have held such Lien
for the benefit of each Senior Representative and the other Senior Secured
Parties as security for the Senior Obligations.

 

Section 2.05         Perfection of Liens.  Except for the limited agreements of
the Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties.  The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the ABL Secured Parties and the
Term Secured Parties and shall not impose on the ABL Agent, the ABL Secured
Parties, the Term Representatives, the Term Secured Parties or any agent or
trustee therefor any obligations in respect of the disposition of Proceeds of
any Collateral which would conflict with prior perfected claims therein in favor
of any other Person or any order or decree of any court or governmental
authority or any applicable law.

 

ARTICLE 3
ENFORCEMENT

 

Section 3.01         Exercise of Remedies.

 

(a)           So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Issuer or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will (x) exercise or seek to
exercise any rights or remedies (including setoff) with respect to any Second
Priority Collateral in respect of any Second Priority Debt Obligations, or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Second Priority
Collateral by any Senior Representative or any Senior Secured Party in respect
of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Second
Priority Collateral under the Senior Debt Documents or otherwise in respect of
the Senior Obligations, or (z) object to the forbearance by the Senior Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Second Priority
Collateral in respect of the Senior Obligations, and (ii) the Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or

 

13

--------------------------------------------------------------------------------


 

restrictions with respect to the Senior Collateral without any consultation with
or the consent of any Second Priority Representative or any Second Priority Debt
Party; provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Issuer or any other Grantor, any Second Priority
Representative may file a claim or statement of interest with respect to the
Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Second Priority Collateral securing the Senior Obligations or
the rights of the Senior Representatives or the Senior Secured Parties to
exercise remedies in respect thereof) in order to create, prove, perfect,
preserve or protect (but not enforce) its rights in, and perfection and priority
of its Lien on, the Second Priority Collateral and (C) any Second Priority
Representative and the Second Priority Secured Parties may exercise their rights
and remedies as unsecured creditors, as provided in Section 5.04.  In exercising
rights and remedies with respect to the Senior Collateral, the Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. 
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Senior Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

 

(b)           So long as the Discharge of Senior Obligations has not occurred,
each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that it will
not, in the context of its role as secured creditor, take or receive any Second
Priority Collateral or any Proceeds of Second Priority Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
Second Priority Collateral in respect of Second Priority Debt Obligations. 
Without limiting the generality of the foregoing, unless and until the Discharge
of Senior Obligations has occurred, except as expressly provided in the proviso
at the end of the first sentence of Section 3.01(a), the sole right of the
Second Priority Representatives and the Second Priority Debt Parties with
respect to the Second Priority Collateral is to hold a Lien on the Second
Priority Collateral in respect of Second Priority Debt Obligations pursuant to
the Second Priority Debt Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of Senior Obligations has occurred.

 

(c)           (i) Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that neither such Second Priority Representative nor any such Second
Priority Debt Party will take any action that would hinder any exercise of
remedies undertaken by any Senior Representative or any Senior Secured Party
with respect to the Second Priority Collateral under the Senior Debt Documents,
including any sale, lease, exchange, transfer or other disposition of the Second
Priority Collateral, whether by foreclosure or otherwise, except to the extent
expressly permitted in the proviso at the end of the first sentence of
Section 3.01(a), and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or

 

14

--------------------------------------------------------------------------------


 

the Liens granted on any of the Second Priority Collateral, regardless of
whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties.

 

(d)           Each Second Priority Representative hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representatives or the Senior Secured Parties with respect to the Second
Priority Collateral as set forth in this Agreement and the Senior Debt
Documents.

 

(e)           Until the Discharge of Senior Obligations, the Designated Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Senior Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto.  Following the
Discharge of Senior Obligations, the Designated Second Priority Representative
who may be instructed by the Second Priority Majority Representatives shall have
the exclusive right to exercise any right or remedy with respect to the
Collateral, and the Designated Second Priority Representative who may be
instructed by the Second Priority Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Priority Debt Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Priority
Representatives, or for the taking of any other action authorized by the Second
Priority Collateral Documents; provided, however, that nothing in this
Section 3.01(e) shall impair the right of any Second Priority Representative or
other agent or trustee acting on behalf of the Second Priority Debt Parties to
take such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Second Priority Debt Parties or the Second
Priority Debt Obligations.

 

(f)            The Term Representatives and the Term Secured Parties agree that
(i) the exercise of cash dominion by the ABL Agent over any Deposit Account of
any Grantor and application of funds in connection therewith to the ABL
Obligation shall not constitute an exercise of rights or remedies by the ABL
Agent and (ii) all funds deposited in controlled Deposit Accounts and then
applied to the ABL Obligations shall be treated as ABL Priority Collateral, and
any claims that such funds constitute Notes Priority Collateral are waived
except (A) to the extent that the ABL Agent has received written notice of an
enforcement action under the Term Debt Documents and written notice prior to the
application of such funds to the ABL Obligations that such funds constitute
Proceeds of Notes Priority Collateral or (B) during an Insolvency or Liquidation
Proceeding.

 

Section 3.02         Cooperation.  Each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, agrees that, unless and until the Discharge of Senior Obligations
has occurred, it will not commence, or join with any Person (other than the
Senior Secured Parties and the Senior Representatives upon the request of the
Designated Senior Representative) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Second Priority Collateral under any of the Second Priority
Debt Documents or otherwise in

 

15

--------------------------------------------------------------------------------


 

respect of the Second Priority Debt Obligations, except to the extent expressly
permitted in the proviso at the end of the first sentence of Section 3.01(a).

 

Section 3.03         Landlord’s Waivers.  Each of the Term Collateral Agent, on
behalf of itself and the other Term Secured Parties, and the ABL Agent, on
behalf of itself and the ABL Secured Parties, agrees that the exercise of any
right or remedy by the Term Collateral Agent or the ABL Agent, as the case may
be, under the Landlord’s Waivers is subject to the provisions of this Agreement.

 

Section 3.04         Actions Upon Breach.  Should any Second Priority
Representative or any Second Priority Debt Party, contrary to this Agreement, in
any way take, attempt to take or threaten to take any action with respect to the
Second Priority Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement) or fail to take any action required by
this Agreement, any Senior Representative or other Senior Secured Party (in its
or their own name or in the name of the Issuer or any other Grantor) may obtain
relief against such Second Priority Representative or such Second Priority Debt
Party by injunction, specific performance or other appropriate equitable
relief.  Each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Priority Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Issuer, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

 

ARTICLE 4
PAYMENTS

 

Section 4.01         Application of Proceeds.  So long as the Discharge of
Senior Obligations has not occurred, the Senior Collateral or Proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Senior Collateral upon the exercise of remedies shall be applied by the
Designated Senior Representative to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents until the Discharge of Senior
Obligations has occurred.  Upon the Discharge of Senior Obligations, each
applicable Senior Representative shall deliver promptly to the Designated Second
Priority Representative any Collateral or Proceeds thereof held by it in the
same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents.

 

Section 4.02         Payments Over.  Unless and until the Discharge of Senior
Obligations has occurred, any Senior Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff) relating
to the Senior Collateral, in contravention of this Agreement or otherwise, shall
be segregated and held in trust for the benefit of and forthwith paid over to
the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form

 

16

--------------------------------------------------------------------------------


 

as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.  The Designated Senior Representative is
hereby authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party.  This
authorization is coupled with an interest and is irrevocable.

 

Section 4.03                            Allocation of Proceeds.  In the event
that ABL Priority Collateral and Notes Priority Collateral are disposed of in a
single transaction or series of related transactions in which the aggregate
sales price is not allocated between the ABL Priority Collateral, on the one
hand, and the Notes Priority Collateral, on the other hand, being sold,
including in connection with or as a result of the sale of the Capital Stock of
any Grantor or a Subsidiary thereof that owns assets constituting ABL Priority
Collateral or Notes Priority Collateral, then, solely for purposes of this
Agreement and unless otherwise agreed, the portion of the aggregate sales price
deemed to be proceeds of the ABL Priority Collateral, on the one hand, and the
Notes Priority Collateral, on the other hand, shall be allocated as follows: 
(a) first, to the ABL Priority Collateral in an amount equal to the face amount
of all Accounts and the net book value of all Inventory sold; and (b) second, to
the ABL Priority Collateral or the Notes Priority Collateral in accordance with
the respective fair market value of the other Collateral sold.

 

ARTICLE 5
OTHER AGREEMENTS

 

Section 5.01                            Releases.

 

(a)                                  Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that, in the event of a sale, transfer or other
disposition of any specified item of Second Priority Collateral (including all
or substantially all of the Capital Stock of any subsidiary of the Issuer), the
Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties upon such Second Priority Collateral to secure Second Priority Debt
Obligations shall, to the extent permitted by the ABL Credit Facility Documents
and not expressly prohibited under the terms of the Indenture as in effect on
the date hereof, terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Collateral to secure Senior Obligations; provided that, prior
to the application of such Proceeds pursuant to Section 4.01, such termination
and release shall not apply to the Second Priority Representative’s Lien (and
the Second Priority Representative shall retain a Lien) in the Proceeds of such
sale, transfer or other disposition.  Upon delivery to a Second Priority
Representative of an Officer’s Certificate stating that any such termination and
release of Liens securing the Senior Obligations has become effective (or shall
become effective concurrently with such termination and release of the Liens
granted to the Second Priority Debt Parties and the Second Priority
Representatives), such Second Priority Representative will promptly execute,
deliver or acknowledge, at the Issuer’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.

 

(b)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby irrevocably constitutes and appoints the
Designated Senior Representative and any officer or agent of the Designated
Senior Representative, with full power of substitution, as its true and lawful
attorney-

 

17

--------------------------------------------------------------------------------


 

in-fact with full irrevocable power and authority in the place and stead of such
Second Priority Representative or such Second Priority Debt Party or in the
Designated Senior Representative’s own name, from time to time in the Designated
Senior Representative’s discretion (but only if the Second Priority
Representative fails to promptly execute any and all Lien releases or other
documents reasonably requested by the Designated Senior Representative in
connection therewith) for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Debt Document of proceeds of Second Priority
Collateral to the repayment of Senior Obligations pursuant to the Senior Debt
Documents, provided that nothing in this Section 5.01(c) shall be construed to
prevent or impair the rights of the Second Priority Representatives or the
Second Priority Debt Parties to receive proceeds in connection with the Second
Priority Debt Obligations not otherwise in contravention of this Agreement, and
further provided that any amounts applied to the Term Obligations may not be
reborrowed.

 

(d)                                 Notwithstanding anything to the contrary in
any Second Priority Collateral Document, in the event the terms of a Senior
Collateral Document and a Second Priority Collateral Document each require any
Grantor (i) to make payment in respect of any item of Collateral, (ii) to
deliver or afford control over any item of Collateral to, or deposit any item of
Collateral with, (iii) to register ownership of any item of Collateral in the
name of or make an assignment of ownership of any Collateral or the rights
thereunder to, (iv) cause any securities intermediary, commodity intermediary or
other Person acting in a similar capacity to agree to comply, in respect of any
item of Collateral, with instructions or orders from, or to treat, in respect of
any item of Collateral, as the entitlement holder, (v) hold any item of
Collateral in trust for (to the extent such item of Collateral cannot be held in
trust for multiple parties under applicable law), (vi) obtain the agreement of a
bailee or other third party to hold any item of Collateral for the benefit of or
subject to the control of or, in respect of any item of Collateral, to follow
the instructions of or (vii) obtain the agreement of a landlord with respect to
access to leased premises where any item of Collateral is located or waivers or
subordination of rights with respect to any item of Collateral in favor of, in
any case, both the Designated Senior Representative and the Designated Second
Priority Representative, such Grantor may, until the applicable Discharge of
Senior Obligations has occurred, comply with such requirement under the Second
Priority Collateral Document as it relates to such Collateral by taking any of
the actions set forth above only with respect to, or in favor of, the Designated
Senior Representative.

 

Section 5.02                            Insurance and Condemnation Awards. 
Unless and until the Discharge of Senior Obligations has occurred, the
Designated Senior Representative and the Senior Secured Parties shall have the
sole and exclusive right, subject to the rights of the Grantors under the Senior
Debt Documents, (a) to adjust settlement for any insurance policy covering the
Senior Collateral in the event of any loss thereunder and (b) to approve any
award granted in any condemnation or similar proceeding affecting the Senior
Collateral.  Unless and until the Discharge of Senior Obligations has occurred,
all proceeds of any such policy and any such

 

18

--------------------------------------------------------------------------------


 

award, if in respect of the Senior Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct.  If any Second Priority Representative or any Second
Priority Debt Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Designated Senior Representative in accordance
with the terms of Section 4.02.

 

Section 5.03                            Amendments to Second Priority Collateral
Documents.

 

(a)                                  No Second Priority Collateral Document may
be amended, supplemented or otherwise modified or entered into, to the extent
such amendment, supplement or modification, or the terms of any new Second
Priority Collateral Document, would be inconsistent with any of the terms of
this Agreement.  The Issuer agrees to deliver to the Designated Senior
Representative copies of (i) any amendments, supplements or other modifications
to the Second Priority Collateral Documents and (ii) any new Second Priority
Collateral Documents promptly after effectiveness thereof.

 

(b)                                 The ABL Agent, for itself and on behalf of
each ABL Secured Party under its ABL Credit Facility, agrees that each ABL
Collateral Document shall include the following language (or language to similar
effect reasonably approved by the Designated Term Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the ABL Agent on the Notes Priority Collateral (as defined
in the Intercreditor Agreement referred to below) pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Term Secured Parties (as defined in the Intercreditor Agreement
referred to below) on the Notes Priority Collateral, and (ii) the exercise of
any right or remedy by the ABL Agent hereunder with respect to the Notes
Priority Collateral is subject to the limitations and provisions of the
Intercreditor Agreement dated as of                                (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among
                                                        , as Term Collateral
Agent, Bank of America, N.A., as ABL Agent, the Issuer, Holdings and each other
representative from time to time party thereto.  In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

 

(c)                                  Each Term Representative, for itself and on
behalf of each Term Secured Party under its Term Credit Facility, agrees that
each Term Collateral Document under its Term

 

19

--------------------------------------------------------------------------------


 

Credit Facility shall include the following language (or language to similar
effect reasonably approved by the ABL Agent):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Term Representative] on the ABL Priority Collateral
(as defined in the Intercreditor Agreement referred to below) pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the ABL Secured Parties (as defined in the
Intercreditor Agreement referred to below) in the ABL Priority Collateral, and
(ii) the exercise of any right or remedy by the [Term Representative] hereunder
with respect to the ABL Priority Collateral is subject to the limitations and
provisions of the Intercreditor Agreement dated as of
                               (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among
                                                        , as Term Collateral
Agent, Bank of America, N.A., as ABL Agent, the Issuer, Holdings and each other
representative from time to time party thereto.  In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

 

The inclusion of the foregoing language in the Collateral Documents does not
modify or impair the rights of the applicable Secured Parties against the
applicable Grantors.  The failure to include such language in any Collateral
Document shall not give rise to any liability on the part of any party to this
Agreement with respect to such Collateral Document.

 

Section 5.04                            Rights as Unsecured Creditors. 
Notwithstanding anything to the contrary in this Agreement, the Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against the Issuer and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and applicable
law so long as such exercise is not inconsistent with any express provision of
this Agreement.  Nothing in this Agreement shall prohibit the receipt by any
Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by any Representative or Secured Party of rights
or remedies as a secured creditor in respect of the Collateral.  In the event
any Second Priority Representative or any Second Priority Debt Party becomes a
judgment lien creditor in respect of Second Priority Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of Second
Priority Debt Obligations, such judgment lien shall be subordinated to the Liens
securing Senior Obligations on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement.  Nothing in this Agreement shall impair
or otherwise adversely affect any rights or remedies the Senior Representatives
or the Senior Secured Parties may have with respect to the Senior Collateral.

 

Section 5.05                            Gratuitous Bailee for Perfection.

 

(a)                                  Each Senior Representative acknowledges and
agrees that if it shall at any time hold a Lien securing any Senior Obligations
on any Senior Collateral that can be perfected

 

20

--------------------------------------------------------------------------------


 

by the possession or control of such Collateral or of any account in which such
Collateral is held, and if such Collateral or any such account is in fact in the
possession or under the control of such Senior Representative, or of agents or
bailees of such Person (such Collateral being referred to herein as the “Pledged
or Controlled Collateral”), or if it shall at any time obtain any landlord
waiver or bailee’s letter or any similar agreement or arrangement granting it
rights or access to Collateral, the applicable Senior Representative shall also
hold such Pledged or Controlled Collateral, or take such actions with respect to
such landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Second Priority Representatives,
in each case solely for the purpose of perfecting the Liens granted under the
relevant Second Priority Collateral Documents and subject to the terms and
conditions of this Section 5.05.

 

(b)                                 In the event that any Senior Representative
(or its agents or bailees) has Lien filings against Intellectual Property
Collateral that are necessary for the perfection of Liens in such Collateral,
such Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for the relevant Second Priority Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Second Priority Collateral Documents,
subject to the terms and conditions of this Section 5.05.

 

(c)                                  Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Representatives and the Senior Secured Parties shall be entitled to deal with
the Pledged or Controlled Collateral in accordance with the terms of the Senior
Debt Documents.  The rights of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Pledged or Controlled
Collateral shall at all times be subject to the terms of this Agreement.

 

(d)                                 The Senior Representatives and the Senior
Secured Parties shall have no obligation whatsoever to the Second Priority
Representatives or any Second Priority Debt Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Collateral, except as expressly set forth in this Section 5.05 or elsewhere
in this Agreement.  The duties or responsibilities of the Senior Representatives
under this Section 5.05 shall be limited solely to holding or controlling the
Collateral and the related Liens referred to in paragraphs (a) and (b) of this
Section 5.05 as subagent and gratuitous bailee for the relevant Second Priority
Representative for purposes of perfecting the Lien held by such Second Priority
Representative.

 

(e)                                  The Senior Representatives shall not have
by reason of the Second Priority Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Second Priority
Representative or any Second Priority Debt Party, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives and releases the Senior
Representatives from all claims and liabilities arising pursuant to the Senior
Representatives’ roles under this Section 5.05 as sub-agents and gratuitous
bailees with respect to the Collateral.

 

(f)                                    Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall, at the Grantors’ sole cost and
expense, (i) (A) deliver to the Designated

 

21

--------------------------------------------------------------------------------


 

Second Priority Representative, to the extent that it is legally permitted to do
so, all Collateral, including all proceeds thereof, held or controlled by such
Senior Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Collateral, or (B) direct and
deliver such Collateral as a court of competent jurisdiction may otherwise
direct, (ii) notify any applicable insurance carrier that it is no longer
entitled to be a loss payee or additional insured under the insurance policies
of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Priority Representative is
entitled to approve any awards granted in such proceeding.  The Issuer and the
other Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by any such Person as a result of
its own willful misconduct, gross negligence or bad faith.  The Senior
Representatives have no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement.

 

(g)                                 None of the Senior Representatives nor any
of the other Senior Secured Parties shall be required to marshal any present or
future collateral security for any obligations of the Issuer or any other
Grantor to any Senior Representative or any Senior Secured Party under the
Senior Debt Documents or any assurance of payment in respect thereof, or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

 

Section 5.06                            When Discharge of Senior Obligations
Deemed To Not Have Occurred.  If, at any time concurrently with or after the
Discharge of Senior Obligations has occurred, the Issuer or any other Grantor
enters into any Permitted Refinancing of any Senior Obligations, then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Collateral set forth herein and
the agent, Representative or trustee for the holders of such Senior Obligations
shall be the Senior Representative for all purposes of this Agreement.  Upon
receipt of notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements (at the expense of the Issuer), including amendments or supplements
to this Agreement, as the Issuer or such new Senior Representative shall
reasonably request in writing in order to provide the new Senior Representative
the rights of a Senior Representative contemplated hereby, (b) deliver to such
Senior Representative, to the extent that it is legally permitted to do so, all
Second Priority Collateral, including all proceeds thereof, held or controlled
by such Second Priority Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled

 

22

--------------------------------------------------------------------------------


 

Collateral that constitutes Second Priority Collateral, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to such Collateral, and (c) notify any governmental
authority involved in any condemnation or similar proceeding involving a Grantor
that the new Senior Representative is entitled to approve any awards granted in
such proceeding.

 

Section 5.07                            Cooperation with Respect to ABL
Collateral.

 

(a)                                  Consent to License to Use Intellectual
Property Collateral.  The Term Representatives (a) consent (without any
representation, warranty or obligation whatsoever) to the grant by any Grantor
to the ABL Agent of a non-exclusive royalty-free license to use, during or prior
to the ABL Priority Collateral Processing and Sale Period, any Intellectual
Property Collateral and (b) grant, in its capacity as a secured party, to the
ABL Agent a non-exclusive royalty-free license to use, during the ABL Priority
Collateral Processing and Sale Period, any Intellectual Property Collateral that
is subject to a Lien held by (or owned by any Term Secured Parties, their
successors, assigns or affiliates as a result of the exercise of their remedies
by the Term Representative) the Term Representatives, in each case in connection
with the enforcement of any Lien held by the ABL Agent upon any Inventory or
other ABL Priority Collateral of any Grantor and to the extent the use of such
Intellectual Property Collateral is necessary or appropriate, in the good faith
opinion of the ABL Agent, to process, ship, produce, store, complete, supply,
lease, sell or otherwise dispose of any such ABL Priority Collateral in any
lawful manner.

 

(b)                                 Access to Information.  If the Designated
Term Representative takes actual possession of any documentation of a Grantor
(whether such documentation is in the form of a writing or is stored in any data
equipment or data record in the physical possession of the Designated Term
Representative), then upon request of the ABL Agent and reasonable advance
notice, the Designated Term Representative will permit the ABL Agent or its
representative to inspect and copy such documentation if and to the extent the
ABL Agent certifies to the Term Representatives that:

 

(i)                                     such documentation contains or may
contain information necessary or appropriate, in the good faith opinion of the
ABL Agent, to the enforcement of the ABL Agent’s Liens upon any ABL Priority
Collateral; and

 

(ii)                                  the ABL Agent and the ABL Secured Parties
are entitled to receive and use such information under applicable law and, in
doing so, will comply with all obligations imposed by law or contract in respect
of the disclosure or use of such information.

 

(c)                                  Access to Property to Process and Sell
Inventory.

 

(i)                                     In addition to the rights granted to the
ABL Agent under clauses (a) and (b) of this Section 5.07, if the ABL Agent
commences any action or proceeding with respect to any of its rights or remedies
(including, but not limited to, any action of foreclosure), enforcement,
collection or execution with respect to the ABL

 

23

--------------------------------------------------------------------------------


 

Priority Collateral (“ABL Priority Enforcement Actions”) or if any Term
Representative commences any action or proceeding with respect to any of its
rights or remedies (including any action of foreclosure), enforcement,
collection or execution with respect to the Notes Priority Collateral and such
Term Representative (or a purchaser at a foreclosure sale conducted in
foreclosure of any Term Representative’s Liens) takes actual or constructive
possession of Notes Priority Collateral of any Grantor (“Term Priority
Enforcement Actions”), then (a) if the ABL Agent has commenced an ABL Priority
Enforcement Action, the ABL Agent shall furnish such Term Representative with
prompt written notice of the commencement of such action (the “Term Priority
Enforcement Notice”), and (b) in all cases, the Term Representatives shall
(x) cooperate with the ABL Agent (and with its officers, employees,
representatives and agents) in its efforts to conduct ABL Priority Enforcement
Actions in the ABL Priority Collateral and to finish any work-in-process and
process, ship, produce, store, complete, supply, lease, sell or otherwise
handle, deal with, assemble or dispose of, in any lawful manner, the ABL
Priority Collateral, (y) not hinder or restrict in any respect the ABL Agent
from conducting ABL Priority Enforcement Actions with respect to the ABL
Priority Collateral or from finishing any work-in-process or processing,
shipping, producing, storing, completing, supplying, leasing, selling or
otherwise handling, dealing with, assembling or disposing of, in any lawful
manner, the ABL Priority Collateral, and (z) permit the ABL Agent, its
employees, agents, advisers and representatives, at the cost and expense of the
ABL Secured Parties, to enter upon and use the Notes Priority Collateral
(including, without limitation, fee and leased real estate, equipment,
processors, computers and other machinery related to the storage or processing
of records, documents or files and intellectual property), for a period
commencing on (I) the date of delivery of the Term Priority Enforcement Notice
and (II) ending on the earlier of the date occurring 180 days thereafter and the
date on which all ABL Priority Collateral (other than ABL Priority Collateral
abandoned by the ABL Agent in writing) has been sold or disposed of (such
period, as the same may be extended with the written consent of each Term
Representative, the “ABL Priority Collateral Processing and Sale Period”);

 

provided, however, that nothing contained in this Agreement shall restrict the
rights of the Term Representatives from selling, assigning or otherwise
transferring any Notes Priority Collateral prior to the expiration of such ABL
Priority Collateral Processing and Sale Period if the purchaser, assignee or
transferee thereof agrees in writing (for the benefit of the ABL Agent and the
ABL Secured Parties) to be bound by the provisions of this Section 5.07.  If any
stay or other order prohibiting the exercise of remedies with respect to the ABL
Priority Collateral has been entered by a court of competent jurisdiction, such
ABL Priority Collateral Processing and Sale Period shall be tolled during the
pendency of any such stay or other order.

 

(ii)                                  During the period of actual occupation,
use and/or control by the ABL Secured Parties and/or the ABL Agent (or their
respective employees, agents, advisers and representatives) of any Notes
Priority Collateral, the ABL Secured Parties and the ABL Agent shall be
obligated to repair at their expense any physical damage to such Notes Priority
Collateral resulting from such occupancy, use or control, and to leave such
Notes Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties pursuant to this
Section 5.07(c)(ii) as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Notes Priority
Collateral existing prior to the date of the exercise by the ABL Secured Parties
(or the ABL Agent, as the case may be) of their rights under
Section 5.07(c)(i) and the ABL Secured Parties shall have no duty or liability
to maintain the Notes Priority Collateral in a condition or manner better than
that in which it was maintained prior to the use thereof by the ABL Secured
Parties, or for any diminution in the value of the Notes Priority Collateral
that results from ordinary wear and tear resulting from the use of the Notes
Priority Collateral by the ABL Secured Parties in the manner and for the time
periods specified under Section 5.07(c)(i).  Without limiting the rights granted
in Section 5.07(c)(i), the ABL Secured Parties and the ABL Agent shall cooperate
with the Term Secured Parties in connection with any efforts made by the Term
Secured Parties to sell the Notes Priority Collateral.

 

(d)                                 Grantor Consent.  The Issuer and the other
Grantors consent to the performance by the Term Representatives of the
obligations set forth in this Section 5.07 and acknowledge and agree that
neither the Term Representatives (nor any holder of Term Obligations) shall ever
be accountable or liable for any action taken or omitted by the ABL Agent or any
ABL Secured Party or its or any of their officers, employees, agents successors
or assigns in connection therewith or incidental thereto or in consequence
thereof, including any improper use or disclosure of any proprietary information
or other intellectual property by the ABL Agent or any ABL Secured Party or its
or any of their officers, employees, agents, successors or assigns or any other
damage to or misuse or loss of any property of the Grantors as a result of any
action taken or omitted by the ABL Agent or its officers, employees, agents,
successors or assigns; provided that the foregoing shall not exculpate the Term
Representatives or any holder of Term Obligations from any liability to which it
would otherwise be subject for its own actions or omissions.

 

ARTICLE 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

Section 6.01                            Financing Issues.  Until the Discharge
of Senior Obligations has occurred, if the Issuer or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and any Senior
Representative or any Senior Secured Party shall consent (or not object) to the
sale, use or lease of cash or other Senior Collateral or provide or otherwise
consent (or not object) to the Issuer’s or any other Grantor’s obtaining
financing under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (“DIP Financing”), then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it will raise no
objection to and will not otherwise contest such sale, use or lease of cash or
other such Second Priority Collateral or such DIP Financing (and will not
propose DIP Financing in competition therewith or support any other Person
objecting to such sale, use or lease of such Second Priority Collateral or DIP
Financing) and will not request adequate protection or any other relief in
connection therewith (other than as permitted in Section 6.03 of this Agreement)
and, to the extent the Liens securing any Senior Obligations are subordinated or
pari passu with such DIP Financing, will subordinate (and will be deemed
hereunder to have subordinated) its Liens in the

 

25

--------------------------------------------------------------------------------


 

Second Priority Collateral to (x) such DIP Financing (and all obligations
relating thereto) on the same basis as the Liens on such Second Priority
Collateral securing the Second Priority Debt Obligations are so subordinated to
Liens on such Collateral securing Senior Obligations under this Agreement and
(y) to any “carve-out” for professional and United States Trustee fees agreed to
by the Senior Representatives.  Each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that notice received two (2) business days prior to the entry
of an order approving such usage of cash or other Collateral or approving such
DIP Financing shall be adequate notice.

 

Section 6.02                            Relief From the Automatic Stay.  Until
the Discharge of Senior Obligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall (a) seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Second Priority Collateral,
without the prior written consent of the Designated Senior Representative, or
(b) raise any objection to (and will not otherwise contest or support any other
Person contesting) (i) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Second Priority
Collateral made by any Senior Representative or any other Senior Secured Party
or (ii) any other request for judicial relief made in any court by any Senior
Secured Party relating to the enforcement of any Lien on Second Priority
Collateral.

 

Section 6.03                            Adequate Protection.  Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that none of them shall
(A) object, contest or support any other Person objecting to or contesting
(a) any request by any Senior Representative or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under
Section 506(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law or (B) assert or support any claim for costs or expenses of
preserving or disposing of any Second Priority Collateral under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law.  Notwithstanding anything contained in this Section 6.03 but
subject to the provisions of Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral or
super-priority claims, in each case with respect to Collateral that constitutes
Senior Collateral, in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, may seek or request adequate protection in the form of a
replacement Lien or superpriority claim on such additional collateral, which
Lien or superpriority claim is subordinated to the Liens securing all Senior
Obligations and such DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens on Second Priority Collateral securing the Second
Priority Debt Obligations are so subordinated to the Liens on such Collateral
securing Senior Obligations under this Agreement, (ii) in the event any Second
Priority Representatives, for themselves and on behalf of the Second Priority
Debt

 

26

--------------------------------------------------------------------------------


 

Parties under their Second Priority Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of additional or
replacement collateral constituting Second Priority Collateral, then such Second
Priority Representatives, for themselves and on behalf of each Second Priority
Debt Party under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be entitled to a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens on
Second Priority Collateral securing the Second Priority Debt Obligations are so
subordinated to the Liens on such Collateral securing Senior Obligations under
this Agreement and (iii) in the event any Second Priority Representatives, for
themselves and on behalf of the Second Priority Debt Parties under their Second
Priority Debt Facilities, seek or request adequate protection and such adequate
protection is granted in the form of a super-priority claim in respect of Second
Priority Collateral, then such Second Priority Representatives, for themselves
and on behalf of each Second Priority Debt Party under their Second Priority
Debt Facilities, agree that each Senior Representative shall also be granted
adequate protection in the form of a super-priority claim, which super-priority
claim shall be senior to the super-priority claim of the Second Priority Debt
Parties.

 

Section 6.04                            Sale Issues.  Until the Discharge of
Senior Obligations has occurred, each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no objection to (and will not otherwise
contest or oppose or support any other Person contesting or opposing) (a) any
lawful exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale or other disposition of Second Priority Collateral or
(b) any order relating to a sale or other disposition of Second Priority
Collateral for which any Senior Representative has consented, provided that to
the extent such sale or other disposition is to be free and clear of Liens, the
Liens securing the Senior Obligations and the Second Priority Debt Obligations
will attach to the proceeds of the sale on the same basis of priority as the
Liens on the Collateral so sold or disposed of securing the Senior Obligations
rank to the Liens on such Collateral securing the Second Priority Debt
Obligations pursuant to this Agreement.

 

Section 6.05                            Reinstatement.  If any Senior Secured
Party is required in any Insolvency or Liquidation Proceeding or otherwise to
disgorge, turn over or otherwise pay any amount to the estate of the Issuer or
any other Grantor (or any trustee, receiver or similar Person therefor), because
the payment of such amount was declared to be fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then the
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts.  If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
be deemed not to have occurred and shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto.  Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party

 

27

--------------------------------------------------------------------------------


 

under its Second Priority Debt Facility, hereby agrees that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

 

Section 6.06                            Separate Grants of Security and Separate
Classifications.  Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges and agrees that (a) the grants of Liens pursuant to the Senior
Collateral Documents and the Second Priority Collateral Documents constitute
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Collateral, the Second Priority Debt Obligations
are fundamentally different from the Senior Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.  To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that any claims of
the Senior Secured Parties and the Second Priority Debt Parties in respect of
the Second Priority Collateral constitute a single class of claims (rather than
separate classes of senior and junior secured claims), then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby acknowledges and agrees that all
distributions in respect of such Second Priority Collateral shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Second Priority Collateral (with the effect being
that, to the extent that the aggregate value of the Second Priority Collateral
is sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive the
entire amount of the ABL Obligations or Term Obligations as applicable, before
any distribution in respect of Second Priority Collateral is made in respect of
the Second Priority Debt Obligations, with each Second Priority Representative,
for itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledging and agreeing to turn over to the
Designated Senior Representative amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of the Second
Priority Debt Parties.

 

Section 6.07                            No Waivers of Rights of Senior Secured
Parties.  Nothing contained herein shall, except as expressly provided herein,
prohibit or in any way limit any Senior Representative or any other Senior
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Priority Debt Party in respect of
Second Priority Collateral, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

 

Section 6.08                            Application.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law, shall be effective before, during and after the commencement of
any Insolvency or Liquidation Proceeding.  The relative rights as to the
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to

 

28

--------------------------------------------------------------------------------


 

any court order approving the financing of, or use of cash collateral by, any
Grantor.  All references herein to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor.

 

Section 6.09                            506(c) Claims.  Until the Discharge of
Senior Obligations has occurred, each Second Priority Representative, on behalf
of itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Second
Priority Collateral.

 

Section 6.10                            Reorganization Securities.  (a)  If, in
any Insolvency or Liquidation Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the ABL Obligations and the Term
Obligations, then, to the extent the debt obligations distributed on account of
the ABL Obligations and on account of the Term Obligations are secured by Liens
upon the same assets or property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the Liens securing such debt obligations.

 

(b)                                 Each Second Priority Debt Party (whether in
the capacity of a secured creditor or an unsecured creditor) shall not propose,
vote in favor of, or otherwise directly or indirectly support any plan of
reorganization that is inconsistent with the priorities or other provisions of
this Agreement, other than with the prior written consent of the Designated
Senior Representative, or to the extent any such plan is proposed or supported
by the number of Senior Secured Parties required under Section 1126(c) of the
Bankruptcy Code.

 

Section 6.11                            Section 1111(b) of the Bankruptcy Code. 
Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, shall not object
to, oppose, support any objection, or take any other action to impede, the right
of any Senior Secured Party to make an election under Section 1111(b)(2) of the
Bankruptcy Code.  Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
waives any claim it may hereafter have against any senior claimholder arising
out of the election by any Senior Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code.

 

ARTICLE 7
RELIANCE; ETC.

 

Section 7.01                            Reliance.  All loans and other
extensions of credit made or deemed made on and after the date hereof by the
Secured Parties to the Issuer or any other Grantor shall be deemed to have been
given and made in reliance upon this Agreement.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that it and such Second Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Second Priority Debt Documents to which they are
party or by which

 

29

--------------------------------------------------------------------------------


 

they are bound, this Agreement and the transactions contemplated hereby and
thereby, and they will continue to make their own credit decisions in taking or
not taking any action under the Second Priority Debt Documents or this
Agreement.

 

Section 7.02                            No Warranties or Liability.  Each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, acknowledges and agrees that neither
any Senior Representative nor any other Senior Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Senior Debt Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon.  The Senior Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Senior Debt Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Senior Secured
Parties may manage their loans and extensions of credit without regard to any
rights or interests that the Second Priority Representatives and the Second
Priority Debt Parties have in the Collateral or otherwise, except as otherwise
provided in this Agreement.  Neither any Senior Representative nor any other
Senior Secured Party shall have any duty to any Second Priority Representative
or Second Priority Debt Party to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreement with the Issuer or any other Grantor (including the
Second Priority Debt Documents), regardless of any knowledge thereof that they
may have or be charged with, and no Senior Representative or other Senior
Secured Party shall have any liability to any Second Priority Representative or
Second Priority Debt Party as a result of any such breach, default or event of
default.  Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Collateral or (c) any other matter except as
expressly set forth in this Agreement.

 

Section 7.03                            Obligations Unconditional.  All rights,
interests, agreements and obligations of the Senior Representatives, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties hereunder shall remain in full force and effect irrespective of:

 

(a)                                  any lack of validity or enforceability of
any ABL Credit Facility Document or any Term Debt Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the ABL Obligations or Term
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any ABL Credit Facility Document or of the terms of any Term Debt
Document;

 

30

--------------------------------------------------------------------------------


 

(c)                                  any exchange of any security interest in
any Collateral or any other collateral or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or Term Obligations or any guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Issuer or any other Grantor; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to (i) the Issuer or any other Grantor in
respect of the Senior Obligations (other than the Discharge of Senior
Obligations subject to Sections 5.06 and 6.04) or (ii) any Second Priority
Representative or Second Priority Debt Party in respect of this Agreement.

 

ARTICLE 8
MISCELLANEOUS

 

Section 8.01                            Conflicts.  In the event of any conflict
between the provisions of this Agreement and the provisions of any ABL Credit
Facility Document or any Term Debt Document, the provisions of this Agreement
shall govern.  Notwithstanding the foregoing, the relative rights and
obligations of the Term Representative and the Term Secured Parties (as amongst
themselves) with respect to any Collateral shall be governed by the terms of the
Term Intercreditor Agreement and in the event of any conflict between the Term
Intercreditor Agreement and this Agreement, the provisions of the Term
Intercreditor Agreement shall control.

 

Section 8.02                            Continuing Nature of this Agreement;
Severability.  Subject to Section 6.04, this Agreement shall continue to be
effective until the earlier of the Discharge of ABL Obligations and the
Discharge of Term Obligations.  This is a continuing agreement of Lien
subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Issuer or any other Grantor constituting Senior
Obligations in reliance hereon.  The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding. 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 8.03                            Amendments; Waivers.

 

(a)                                  No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any

 

31

--------------------------------------------------------------------------------


 

rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 This Agreement may be amended in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility) and, in the case of any
amendment adversely affecting the rights of the Grantors in any material
respect, the Issuer.   Any such amendment, supplement or waiver shall be in
writing and shall be binding upon the ABL Secured Parties and the Term Secured
Parties and their respective successors and assigns.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and upon such execution and delivery, such Representative and the
ABL Secured Parties and ABL Obligations or Term Secured Parties and Term
Obligations, as applicable, of the Debt Facility for which such Representative
is acting shall be subject to the terms hereof.

 

Section 8.04                            Information Concerning Financial
Condition of the Issuer and the Subsidiaries.  The ABL Agent, the ABL Secured
Parties, the Term Representatives and the Term Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Issuer and the other Grantors and all endorsers or guarantors of the ABL
Obligations or the Term Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the ABL Obligations or the Term Obligations.  The ABL
Agent, the ABL Secured Parties, the Term Representatives and the Term Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise.  In the event that the ABL Agent, any ABL Secured Party, any Term
Representative or any Term Secured Party, in its sole discretion, undertakes at
any time or from time to time to provide any such information to any other
party, it shall be under no obligation to (i) make, and the ABL Agent, the ABL
Secured Parties, the Term Representatives and the Term Secured Parties shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion or
correct any inaccuracy, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

Section 8.05                            Subrogation.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby waives any rights of subrogation it
may acquire as a result of any payment hereunder in respect of Second Priority
Collateral until the Discharge of Senior Obligations has occurred.

 

32

--------------------------------------------------------------------------------


 

Section 8.06                            Application of Payments.  Except as
otherwise provided herein, all payments received by the Senior Secured Parties
may be applied, reversed and reapplied, in whole or in part, to such part of the
Senior Obligations as the Senior Secured Parties, in their sole discretion, deem
appropriate, consistent with the terms of the Senior Debt Documents.  Except as
otherwise provided herein, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, assents to any such extension or postponement of the time of payment
of the Senior Obligations or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

Section 8.07                            Additional Grantors.  The Issuer agrees
that, if any Subsidiary shall become a Grantor after the date hereof, it will
promptly cause such Subsidiary to become party hereto by executing and
delivering a Supplement to Intercreditor Agreement.  Whether or not such
instrument is executed and delivered, such Subsidiary shall be bound as a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein.  The execution and delivery of such instrument shall not require
the consent of any other party hereunder, and will be acknowledged by the ABL
Agent and the Designated Term Representative.  The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

Section 8.08                            Dealings with Grantors.  Upon any
application or demand by the Issuer or any other Grantor to any Representative
to take or permit any action under any of the provisions of this Agreement or
under any Collateral Document (if such action is subject to the provisions
hereof), at the request of such Representative, the Issuer or such Grantor, as
appropriate, shall furnish to such Representative a certificate of an authorized
officer ( an “Officer’s Certificate”) stating that all conditions precedent, if
any, provided for in this Agreement or such Collateral Document, as the case may
be, relating to the proposed action have been complied with, except that in the
case of any such application or demand as to which the furnishing of such
documents is specifically required by any provision of this Agreement or any
Collateral Document relating to such particular application or demand, no
additional certificate or opinion need be furnished.

 

Section 8.09                            Additional Term Debt.  To the extent,
but only to the extent, permitted by the provisions of the then extant ABL
Credit Facility Documents and Term Debt Documents (or with the prior written
consent of the ABL Agent and each Term Representative), the Issuer and the other
Grantors may incur or issue and sell one or more series or classes of Additional
Term Debt.  Any such additional class or series of Additional Term Debt may be
secured by (a) a first priority Lien on the Notes Priority Collateral and (b) a
second priority, subordinated Lien on the ABL Priority Collateral, in each case
under and pursuant to the relevant Term Collateral Documents for such Additional
Term Debt, if and subject to the condition that the Term Representative of any
such Additional Term Debt, acting on behalf of the holders of such Additional
Term Debt, becomes a party to this Agreement by satisfying conditions (i),
(ii) and (iii) of the immediately succeeding paragraph.  In order for a Term
Representative for Additional Term Debt to become a party to this Agreement:

 

33

--------------------------------------------------------------------------------


 

(i)                                     such Term Representative shall have
executed and delivered a Joinder Agreement substantially in the form of
Annex III (with such changes as may be reasonably approved by such
Representative and each other Representative) pursuant to which it becomes a
Term Representative hereunder, and the Additional Term Debt in respect of which
such Term Representative is the Representative constitutes Additional Term
Obligations, and the related secured parties become subject hereto and bound
hereby as Additional Term Secured Parties;

 

(ii)                                  the Issuer (A) shall have delivered to the
ABL Agent and each other Representative an Officer’s Certificate identifying the
obligations to be designated as Additional Term Obligations and the initial
aggregate principal amount or face amount thereof and certifying that such
obligations are permitted to be incurred and secured under each of the then
extant ABL Credit Facility Documents and Term Debt Documents and (B) if
requested, shall have delivered true and complete copies of each of the Term
Debt Documents relating to such Additional Term Debt, certified as being true
and correct by an authorized officer of the Issuer; and

 

(iii)                               the Term Debt Documents relating to such
Additional Term Debt shall provide that each Additional Term Secured Party with
respect to such Additional Term Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional Term
Debt.

 

Section 8.10                            Consent to Jurisdiction; Waivers.  Each
Representative, on behalf of itself and the Secured Parties of the Debt Facility
for which it is acting, irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents to the non-exclusive jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)                                 waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Representative) at the address referred to in Section 8.11;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.10 any special, exemplary, punitive
or consequential damages.

 

34

--------------------------------------------------------------------------------


 

Section 8.11                            Notices.  All notices, requests, demands
and other communications provided for or permitted hereunder shall be in writing
and shall be sent:

 

(a)                                  if to the Issuer or any other Grantor, to
the Issuer, at its address at:                              
                                                   
                                   ;

 

(b)                                 if to the ABL Agent, to it at:  Bank of
America, N.A.,                                                     
                           
                                                                ;

 

(c)                                  if to the Term Collateral Agent, to it at: 
                                                                             
                                 
                                                    ;

 

(d)                                 if to any other Representative, to it at the
address specified by it in the Joinder Agreement delivered by it pursuant to
Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

Section 8.12                            Further Assurances.  The ABL Agent, on
behalf of itself and each ABL Secured Party, and each Term Representative, on
behalf of itself and each Term Secured Party under its Term Credit Facility,
agrees that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

 

Section 8.13                            Governing Law; Waiver of Jury Trial.

 

(a)                                  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 8.14                            Binding on Successors and Assigns.  This
Agreement shall be binding upon the ABL Agent, the ABL Secured Parties, the Term
Representatives, the Term Secured Parties, the Issuer, the other Grantors party
hereto and their respective successors and assigns.

 

35

--------------------------------------------------------------------------------


 

Section 8.15                            Section Titles.  The section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of this Agreement.

 

Section 8.16                            Counterparts.  This Agreement may be
executed in one or more counterparts, including by means of facsimile or other
electronic method, each of which shall be an original and all of which shall
together constitute one and the same document.  Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

Section 8.17                            Authorization.  By its signature, each
Person executing this Agreement on behalf of a party hereto represents and
warrants to the other parties hereto that it is duly authorized to execute this
Agreement.  The ABL Agent represents and warrants that this Agreement is binding
upon the ABL Secured Parties.  The Term Collateral Agent represents and warrants
that this Agreement is binding upon the Term Secured Parties.

 

Section 8.18                            No Third Party Beneficiaries; Successors
and Assigns.  The lien priorities set forth in this Agreement and the rights and
benefits hereunder in respect of such lien priorities shall inure solely to the
benefit of the ABL Agent, the ABL Secured Parties, the Term Representatives and
the Term Secured Parties, and their respective permitted successors and assigns,
and no other Person (including the Grantors, or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert such rights.

 

Section 8.19                            Effectiveness.  This Agreement shall
become effective when executed and delivered by the parties hereto.

 

Section 8.20                            ABL Agent And Representative.  It is
understood and agreed that (a) the ABL Agent is entering into this Agreement in
its capacity as administrative agent and collateral agent under the ABL Credit
Facility and the provisions of Article VIII of the ABL Credit Facility
applicable to the Administrative Agent (as defined therein) thereunder shall
also apply to the ABL Agent hereunder and (b) the Term Collateral Agent is
entering into this Agreement in its capacity as collateral agent under the
Indenture and the provisions of Article        of the Indenture applicable to
the Term Collateral Agent thereunder shall also apply to the Term Collateral
Agent hereunder.

 

Section 8.21                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

[Signatures Follow]

 

36

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.,

 

as ABL Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

                                                                                                       

,

 

as Term Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

37

--------------------------------------------------------------------------------


 

 

[ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[HOLDINGS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

38

--------------------------------------------------------------------------------


 

ANNEX I
GRANTORS

 

1

--------------------------------------------------------------------------------


 

ANNEX II
SUPPLEMENT TO INTERCREDITOR AGREEMENT

 

SUPPLEMENT NO.        dated as of                                 , (this
“Supplement”), to the INTERCREDITOR AGREEMENT dated as of
                             (the “Intercreditor Agreement”), among INTERLINE
BRANDS, INC., a New Jersey corporation (the “Issuer”), INTERLINE BRANDS, INC., a
Delaware corporation (“Holdings”), certain subsidiaries and affiliates of the
Issuer (each a “Grantor”),                                                   ,
as Term Collateral Agent under the Indenture, BANK OF AMERICA, N.A., as ABL
Agent under the ABL Credit Facility, and the additional Representatives from
time to time party thereto.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            The Grantors have entered into the Intercreditor Agreement. 
Pursuant to certain Term Debt Documents and certain ABL Credit Facility
Documents, certain newly acquired or organized Subsidiaries of the Issuer are
required to enter into the Intercreditor Agreement.  Section 8.07 of the
Intercreditor Agreement provides that such Subsidiaries may become party to the
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the ABL Credit Facility
Documents and the Term Debt Documents.

 

Accordingly, the ABL Agent, each other Representative and the New Grantor agree
as follows:

 

SECTION 1.  In accordance with Section 8.07 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder.  Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor.  The Intercreditor Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the ABL Agent, each other
Representative and each other Secured Party that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when executed and
delivered by the parties hereto.  Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

1

--------------------------------------------------------------------------------


 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Issuer as specified in the Intercreditor Agreement.

 

SECTION 8.  The Issuer agrees to reimburse the ABL Agent and each other
Representative for their respective reasonable out-of-pocket expenses in
connection with this Supplement, including the reasonable fees, other charges
and disbursements of counsel for it as required by the applicable ABL Credit
Facility Documents or Term Debt Documents, as applicable.

 

[Signatures Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, the ABL Agent and each other Representative
have duly executed this Supplement to the Intercreditor Agreement as of the day
and year first above written.

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

BANK OF AMERICA, N.A., as ABL Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[                                  ], as [                    ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX III
JOINDER AGREEMENT

 

JOINDER AGREEMENT NO. [      ] dated as of [                          ],
201[    ] to the INTERCREDITOR AGREEMENT dated as of
                             (the “Intercreditor Agreement”), among INTERLINE
BRANDS, INC., a New Jersey corporation (the “Issuer”), INTERLINE BRANDS, INC., a
Delaware corporation (“Holdings”), certain subsidiaries and affiliates of the
Issuer (each a “Grantor”),                                                   ,
as Term Collateral Agent under the Indenture, BANK OF AMERICA, N.A., as ABL
Agent under the ABL Credit Facility, and the additional Representatives from
time to time party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            As a condition to the ability of the Issuer to [incur Additional
Term Debt][incur Refinancing Indebtedness] after the date of the Intercreditor
Agreement and to secure such [Additional Term Debt][Refinancing Indebtedness]
with a Lien on the Collateral, in each case under and pursuant to the Collateral
Documents relating thereto, [the Term Representative in respect of such
Additional Term Debt][agent/trustee in respect of such Refinancing Indebtedness]
is required to become a Representative under, and such [Additional Term
Debt][ABL Obligations/Term Obligations] and the Secured Parties in respect
thereof are required to become subject to and bound by, the Intercreditor
Agreement.  The undersigned Representative (the “New Representative”) is
executing this Joinder Agreement in accordance with the requirements of the
Intercreditor Agreement.

 

Accordingly, the [ABL Agent], each other Representative and the New
Representative agree as follows:

 

SECTION 1.  The New Representative by its signature below becomes a
Representative under, and the related [Additional Term Debt and Additional Term
Secured Parties][successor ABL Credit Facility and ABL Secured Parties]
[successor Indenture and Notes Secured Parties] become subject to and bound by,
the Intercreditor Agreement as [Term Obligations and Term Secured Parties][ABL
Obligations and ABL Secured Parties], respectively, with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such
[Additional Term Secured Parties][ABL Secured Parties] [Notes Secured Parties],
hereby agrees to all the terms and provisions of the Intercreditor Agreement
applicable to it as a Representative and to the [Additional Term Secured
Parties][ABL Secured Parties] [Notes Secured Parties] that it represents. Each
reference to a [“Term Representative”][“ABL Agent”] or “Representative” in the
Intercreditor Agreement shall be deemed to include the New Representative.  The
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the [ABL Agent],
the other Representatives and the other Secured Parties that (i) it has full
power and authority to enter into this Joinder Agreement, in its capacity as
[agent] [trustee], (ii) this Joinder Agreement

 

--------------------------------------------------------------------------------


 

has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, and (iii) the documents relating to such [Additional Term Debt][
successor ABL Credit Facility] [successor Indenture] provide that, upon the New
Representative’s entry into this Agreement, the [Additional Term Secured
Parties] [ABL Secured Parties] [Notes Secured Parties] in respect of such
[Additional Term Debt][successor ABL Credit Facility] [successor Indenture] will
be subject to and bound by the provisions of the Intercreditor Agreement as Term
Secured Parties.

 

SECTION 3.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Joinder Agreement shall become effective
when executed and delivered by the parties hereto.  Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic method shall be effective as delivery of a manually signed
counterpart of this Joinder Agreement.

 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

SECTION 8.  The Issuer agrees to reimburse the ABL Agent and each other
Representative for their respective reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel for such Person as required by the
applicable ABL Credit Facility Documents or Term Debt Documents, as applicable.

 

[Signatures Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative, [the ABL Agent] and each other
Representative have duly executed this Joinder Agreement to the Intercreditor
Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as
[                        ] for the [holders][lenders] of
[                                  ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention of:

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

[                                        ], as [ABL Agent]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                        ], as [Term Representative]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

[ISSUER]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[THE GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------